


Exhibit 10.1

 

EXECUTION COPY

 

 

$ 100,000,000

 

SECURED REVOLVING CREDIT AGREEMENT

 

among

 

TMP WORLDWIDE INC.
TMP WORLDWIDE LIMITED,
BARTLETT SCOTT EDGAR LIMITED,

as Borrowers,

 

The Several Lenders
from Time to Time Parties Hereto,

 

LASALLE BANK NATIONAL ASSOCIATION,

as Documentation Agent

 

THE ROYAL BANK OF SCOTLAND plc,

as Syndication Agent

 

FLEET NATIONAL BANK,
as Administrative Agent

 

 

Dated as of April 7, 2003

 

 

FLEET NATIONAL BANK,

as Sole Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1

DEFINITIONS

 

1.1.

Defined Terms

 

1.2.

Other Definitional Provisions

 

1.3.

Currency Conversion

 

 

SECTION 2

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

2.1.

Revolving Commitments

 

2.2.

Procedure for Revolving Loan Borrowing

 

2.3.

Swingline Commitment

 

2.4.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

2.5.

Commitment Fees, etc

 

2.6.

Termination of Revolving Commitments

 

2.7.

L/C Commitment

 

2.8.

Procedure for Issuance of Letter of Credit

 

2.9.

Fees and Other Charges

 

2.10.

L/C Participations

 

2.11.

Reimbursement Obligation of TMP

 

2.12.

Obligations Absolute

 

2.13.

Letter of Credit Payments

 

2.14.

Applications

 

2.15.

Foreign Currency Loans and UK Foreign Currency Loans

 

2.16.

Procedure for Foreign Currency Loan and UK Foreign Currency Loan Borrowings

 

2.17.

Foreign Currency Charges

 

 

SECTION 3

AMOUNTS AND TERMS OF COMMITMENT DECREASES

 

3.1.

Revolving Credit Commitment Decreases

 

 

SECTION 4

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

 

4.1.

Optional Prepayments

 

4.2.

Mandatory Prepayments

 

4.3.

Conversion and Continuation Options

 

4.4.

Limitations on Eurocurrency Tranches

 

4.5.

Interest Rates and Payment Dates

 

4.6.

Computation of Interest and Fees

 

4.7.

Inability to Determine Interest Rate

 

4.8.

Pro Rata Treatment and Payments

 

4.9.

Requirements of Law

 

4.10.

Taxes

 

4.11.

Indemnity

 

4.12.

Change of Lending Office

 

i

--------------------------------------------------------------------------------


 

 

4.13.

Replacement of Lenders

 

4.14.

Evidence of Debt

 

4.15.

Illegality

 

4.16.

Foreign Currency Exchange Rate

 

 

SECTION 5

REPRESENTATIONS AND WARRANTIES

 

5.1.

Formation and Qualification

 

5.2.

Corporate Power and Authority

 

5.3.

Legally Enforceable Agreement

 

5.4.

Executive Offices

 

5.5.

ERISA

 

5.6.

Compliance with Laws

 

5.7.

Solvency

 

5.8.

Investment Company Act; Other Regulations

 

5.9.

No Litigation

 

5.10.

Federal Regulations

 

5.11.

Labor

 

5.12.

Subsidiaries

 

5.13.

Material Contracts

 

5.14.

Financial Statements

 

5.15.

Patents, Trademarks, Copyrights and Licenses

 

5.16.

Accountants

 

5.17.

No Defaults

 

5.18.

Taxes

 

5.19.

No Change

 

5.20.

Accounts

 

5.21.

Accuracy of Information, etc

 

5.22.

Cash Balance

 

 

SECTION 6

CONDITIONS PRECEDENT AND ADDITION OF BORROWERS

 

6.1.

Conditions to Initial Extension of Credit

 

6.2.

Conditions to Each Extension of Credit

 

6.3.

Addition of  Borrowers

 

 

SECTION 7

AFFIRMATIVE COVENANTS

 

7.1.

Financial Statements

 

7.2.

Certificates; Other Information

 

7.3.

Payment of Obligations

 

7.4.

Maintenance of Existence; Compliance

 

7.5.

Maintenance of Property; Insurance

 

7.6.

Annual Field Exam, Inspection of Property; Books and Records; Discussions

 

7.7.

Notices

 

7.8.

Environmental Laws

 

7.9.

Additional Collateral, etc

 

7.10.

Use of Proceeds

 

7.11.

Further Assurances

 

7.12.

Pledge of Foreign Subsidiary Stock

 

ii

--------------------------------------------------------------------------------


 

 

7.13.

Post-Closing Matters

 

 

SECTION 8

NEGATIVE COVENANTS

 

8.1.

Financial Condition Covenants.

 

8.2.

Indebtedness

 

8.3.

Liens

 

8.4.

Fundamental Changes

 

8.5.

Disposition of Property

 

8.6.

Restricted Payments

 

8.7.

Hedge Agreements

 

8.8.

Investments

 

8.9.

Transactions with Affiliates

 

8.10.

Sales and Leasebacks

 

8.11.

Changes in Fiscal Periods

 

8.12.

Negative Pledge Clauses

 

8.13.

Clauses Restricting Subsidiary Distributions

 

8.14.

Lines of Business

 

 

SECTION 9

EVENTS OF DEFAULT

 

 

SECTION 10

THE AGENTS

 

10.1.

Appointment

 

10.2.

Delegation of Duties

 

10.3.

Exculpatory Provisions

 

10.4.

Reliance by Agent

 

10.5.

Notice of Default

 

10.6.

Non-Reliance on Agents and Other Lenders

 

10.7.

Indemnification

 

10.8.

Agent in Its Individual Capacity

 

10.9.

Successor Administrative Agent

 

10.10.

Agent Generally

 

10.11.

The Documentation Agent, Syndication Agent and Lead Arranger

 

 

SECTION 11

MISCELLANEOUS

 

11.1.

Amendments and Waivers

 

11.2.

Notices

 

11.3.

No Waiver; Cumulative Remedies

 

11.4.

Survival of Representations and Warranties

 

11.5.

Payment of Expenses and Taxes

 

11.6.

Successors and Assigns; Participations and Assignments

 

11.7.

Adjustments; Set-off

 

11.8.

Counterparts

 

11.9.

Severability

 

11.10.

Integration

 

11.11.

GOVERNING LAW

 

11.12.

Submission To Jurisdiction; Waivers

 

11.13.

Acknowledgments

 

iii

--------------------------------------------------------------------------------


 

 

11.14.

Releases of Guarantees and Liens

 

11.15.

Confidentiality

 

11.16.

WAIVERS OF JURY TRIAL

 

11.17.

Addition of Foreign Subsidiaries as Borrowers

 

11.18.

Conversion of Currencies

 

11.19.

Interest Rate Limitation

 

11.20.

Borrowings by the UK Borrowers

 

ANNEX:

 

 

 

A

Pricing Grid

B

Commitment Schedule

 

SCHEDULES:

 

1.1(b)

Specified Hedge Agreements

5.2

Consents, Authorizations, Filings and Notices

5.4

Offices Where Books/Records re Collateral Located

5.9

Litigation

5.12(a)

Subsidiaries

5.12(b)

Outstanding Equity Commitments

5.13

Material Contracts

7.13(a)

UK Borrowers Post-Closing Matters

7.13(b)

US Borrowers Post-Closing Matters

8.2(d)

Existing Indebtedness

8.3(k)

Existing Liens

8.8(e)

Existing Investments

8.12(c)

Specified Contracts-Liens

 

 

 

EXHIBITS:

 

A

Form of Guarantee and Collateral Agreement

B

Form of Compliance Certificate

C

Form of Closing Certificate

D

Form of Assignment and Assumption

E-1

Form of Legal Opinion of Fulbright & Jaworski, LLP

E-2

Form of Legal Opinion of UK Counsel

F

Form of Exemption Certificate

G-1

Form of Note of TMP

G-2

Form of Note of UK Borrowers

G-3

Form of Swingline Note

H

Form of Borrowing Base Certificate

I

Form of Debenture

J

Form of Share Charge

K

Form of Borrower Supplement

 

iv

--------------------------------------------------------------------------------


 

SECURED REVOLVING CREDIT AGREEMENT, dated as of April 7, 2003, among TMP
WORLDWIDE INC., a Delaware corporation (“TMP”), TMP WORLDWIDE LIMITED (“TMPWL”),
an indirect wholly owned subsidiary of TMP organized under the laws of the
United Kingdom, BARTLETT SCOTT EDGAR LIMITED (“BSEL”, with TMPWL, the “UK
Borrowers”), an indirect wholly owned subsidiary of TMP organized under the laws
of the United Kingdom, the other “Subsidiary Borrowers” party from time to time
hereto (each a “Borrower,” collectively the “Borrowers”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), FLEET NATIONAL BANK, as sole lead arranger (in such
capacity, the “Lead Arranger”) and as administrative agent (in such capacity,
the “Administrative Agent”), THE ROYAL BANK OF SCOTLAND plc, as syndication
agent (in such capacity, the “Syndication Agent”), and LASALLE BANK NATIONAL
ASSOCIATION, as documentation agent (in such capacity, the “Documentation
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, (i) TMP was a party to that certain Third Amended and Restated Accounts
Receivable Management Security Agreement, dated as of November 5, 1998 (as
amended, supplemented or otherwise modified through the date hereof, the
“Existing Credit Agreement”), among TMP, GMAC Commercial Credit LLC, as
successor-in-interest to BNY Financial Corporation (“GMACCC”), as administrative
agent for the financial institutions from time to time parties thereto (with
GMACCC, collectively the “Existing Lenders”), the Existing Lenders, (ii) certain
of TMP’s U.K. Subsidiaries are parties to invoice discounting arrangements with
GMAC Commercial Finance Limited, as successor-in-interest to BNY Financial
Limited (the “Existing UK Facility”) and (iii) certain of TMP’s Canadian
Subsidiaries are parties to that certain Accounts Receivable Management
Agreement, dated March 13, 1995, with GMAC Commercial Finance Corporation, as
successor-in-interest to BNY Financial Corporation-Canada (together with the
Existing Credit Agreement and the Existing UK Facility, the “Existing Credit
Facilities”); and

 

WHEREAS, the Existing Credit Facilities have been terminated;

 

WHEREAS, TMP has requested that the Lenders hereto make available a secured
revolving multicurrency credit facility with letter of credit and swingline
subfacilities, the proceeds of which will be used for general corporate purposes
and for certain other transactions specified herein; and

 

WHEREAS, the Lenders have agreed to make such credit facilities available upon
and subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
set forth herein, the parties hereto hereby agree as follows:

 


SECTION 1            DEFINITIONS


 


1.1.          DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE TERMS LISTED IN
THIS SECTION 1.1 SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS
SECTION 1.1.

 

--------------------------------------------------------------------------------


 

“Account”: has the meaning assigned to such term under the UCC.

 

“Account Receivable”: means (a) a present or future right of any Borrower or
Domestic Subsidiary to payment for goods sold, consigned or leased, or for
services rendered, including without limitation, with respect to any Borrower
incorporated under the laws of any State in the United States, an “account” (as
such term is used and/or defined in the UCC) and, with respect to any other
Borrower, an “account” (or such similar term as is used and/or defined in the
applicable Security Agreement of such Borrower) and (b) the proceeds thereof.

 

“Adjustment Date”:  as defined in the Pricing Grid.

 

“Administrative Agent”:  as defined in the preamble to this Agreement.

 

“Affected Foreign Currency”:  as defined in Section 4.7(c).

 

“Affiliate”:  means as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities,
membership interests, by contract or otherwise.

 

“Agents”:  the collective reference to the Syndication Agent, the Lead
Arranger,  the Administrative Agent, the Documentation Agent and any successor
agent arising under Section 10.9 hereunder, which term shall include, for
purposes of Section 10 only, the Issuing Lender.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the amount of such Lender’s Revolving
Commitment then in effect or, if the Revolving Commitments have been terminated,
the amount of such Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  this Secured Revolving Credit Agreement.

 

“Agreement Currency”:  as defined in Section 11.18(b).

 

“Alternate Base Rate”:  means, for any day, a rate per annum equal to the
greater of (a) the rate of interest announced or quoted by the Administrative
Agent from time to time as its prime rate for commercial loans, whether or not
such rate is the lowest rate charged by the Administrative Agent to its most
preferred borrowers (or such comparable reference rate designated by the
Administrative Agent as a substitute therefor if such prime rate is discontinued

 

2

--------------------------------------------------------------------------------


 

by the Administrative Agent as a standard), and (ii) the Federal Funds Rate in
effect on such day plus 0.5%.

 

“Alternate Base Rate Loan”:  shall mean any loan that bears interest based upon
the Alternate Base Rate.

 

“Applicable Creditor”:  as defined in Section 11.18(b).

 

“Applicable Margin”:  for any period shall be the percentage determined in
accordance with the Pricing Grid by calculating the Consolidated Leverage Ratio
for the most recent fiscal quarter.  The Applicable Margin with respect to
Alternate Base Rate Loans and Eurocurrency Loans shall be the percentage set
forth in the Pricing Grid.

 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Assignee”:  as defined in Section 11.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Revolving Commitment”:  means, as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) the lesser of such Lender’s
Revolving Commitment then in effect and such Lender’s Revolving Percentage of
the Borrowing Base or Borrowing Base (US), as applicable over (b) such Lender’s
Revolving Extensions of Credit then outstanding.

 

“Benefited Lender”:  as defined in Section 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble to this Agreement.

 

“Borrower Supplement”:  shall mean the supplement attached hereto as Exhibit K.

 

“Borrowing Base”:  means at any date of determination thereof, an amount equal
to 85% of Eligible Billed Accounts Receivable plus the lesser of (a) 70% of
Eligible Unbilled Accounts Receivables and (b) 50% of the aggregate amount of
the Total Revolving Commitments.

 

“Borrowing Base (US)”:  means at any date of determination thereof, an amount
equal to 85% of Eligible Billed Accounts Receivable of TMP and all Domestic
Subsidiaries which are Subsidiary Guarantors plus the lesser of (a) 70% of the
Eligible Unbilled Accounts Receivables of TMP and all Domestic Subsidiaries
which are Subsidiary Guarantors and (c) 50% of the aggregate amount of the Total
Revolving Commitments.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Base Certificate”:  means a certificate by a responsible officer of
TMP substantially in the form of Exhibit H (or such other form acceptable to the
Administrative Agent) setting forth the calculation of the Borrowing Base and
Borrowing Base (US), including a calculation of each component thereof, all in
such detail as shall be reasonably satisfactory to the Administrative Agent. 
All calculations of the Borrowing Base and Borrowing Base (US) in connection
with any Borrowing Base Certificate shall originally be made by TMP and
certified as true and correct to the Administrative Agent; provided that the
Administrative Agent shall have the right to review and adjust, in the exercise
of its credit judgment and after consultation with TMP, any such calculation to
the extent such calculation is not in accordance with this Agreement.

 

“Borrowing Date”:  any Business Day specified by the Borrowers as a date on
which the Borrowers request the relevant Lenders to make Loans hereunder.

 

“Business Day”:  means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (a) when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency in the London interbank market
and (b) when used in connection with a Foreign Currency Loan, the term “Business
Day” shall also exclude any day on which banks in (i) the jurisdiction of the
account to which the proceeds of such Loan are to be disbursed and (ii) the
jurisdiction in which payments of principal of and interest on such Loan are to
be made are authorized or required by law to close.

 

“Calculation Date”:  with respect to each Foreign Currency, the last day of each
calendar month (or, if such day is not a Business Day, the next succeeding
Business Day), provided that the second Business Day preceding each Borrowing
Date with respect to any Foreign Currency Loans or UK Foreign Currency Loans in
a Foreign Currency shall also be a “Calculation Date” with respect to such
Foreign Currency.

 

“Capital Expenditures”:  for any period, with respect to any Person, whether
paid in cash or accrued as liabilities, the aggregate of all expenditures by
such Person and its Subsidiaries in the period for (a) the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries, (b) the purchase or development of
computer software or systems to the extent such expenditures are capitalized on
the consolidated balance sheet of the Borrower and its Subsidiaries in
conformity with GAAP and (c) deferred installation costs; provided that, Capital
Expenditures shall not include expenditures recorded as consideration paid in
connection with acquisitions permitted by Section 8.8(h) or any other related
expenditure made substantially contemporaneously therewith and provided further
that with respect to Capital Expenditures made pursuant to a capital lease, the
full amount of the Capital Lease Obligation shall be deemed to have been
actually made in the fiscal period in which such capital lease was entered into.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use)

 

4

--------------------------------------------------------------------------------


 

real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP and, for the purposes of this Agreement, the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
without limitation, membership interests (however designated) in any limited
liability corporation and partnership interests (however designated) in any
limited partnership, and any and all warrants, rights or options to purchase any
of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of eighteen months or less from the
date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000; (c) commercial paper of an issuer
rated at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of eighteen months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of eighteen months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; (g) shares of Dollar denominated money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition or money market funds that (i) comply
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s or (iii) have portfolio
assets of at least $1,000,000,000 or (h) in the case of Subsidiaries doing
business outside of the United States, substantially similar investments to
those set forth in clauses (a) through (g) above denominated in foreign
currencies; provided that, references to the United States shall be deemed to
mean foreign countries having a sovereign rating of A or better from either S&P
or Moody’s.

 

“Charges”:  as defined in Section 11.19.

 

“Close Date”:  the final date for the submission of or the cancellation of a
yellow pages advertisement as determined by the respective directory publisher.

 

5

--------------------------------------------------------------------------------


 

“Close Date Receivable”:  Account Receivables (including without limitation
Media Billing Receivables and Recruitment Media Billing Receivables) where the
Close Date has passed but the Publication Date has not yet occurred and the
Account Receivable has not yet been invoiced.

 

“Closing Date”:  the date on which the conditions precedent set forth in Section
6.1 shall have been satisfied, which date shall be no later than April 30, 2003.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”:  as to any Lender, the Revolving Commitment of such Lender.

 

“Commitment Fee Rate”:  shall mean the rate per annum as calculated pursuant to
the Pricing Grid.

 

“Commitment Schedule”:  shall mean the schedule attached as Annex B hereto.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and TMP (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

 

“Consolidated”:  means the consolidation in accordance with GAAP of the accounts
or other items as to which such term applies.

 

“Consolidated EBITDA”:  shall mean, with respect to TMP on a Consolidated basis
for any applicable fiscal period, each calculated for such period in accordance
with GAAP, the sum of:  (a) net income for such period (excluding extraordinary
or non-recurring non-cash charges, gains or losses but including losses
attributable to foreign currency transactions) plus

 

6

--------------------------------------------------------------------------------


 

(b) all charges against income for such period for federal, state and local
income taxes actually paid or accrued, plus (c) total interest expense, plus
(d) depreciation, amortization (including amortization of any goodwill or other
general intangibles) and impairment charges, minus (e) gains attributable to any
asset sales calculated in determining net income for such period, plus
(f) losses attributable to any asset sales calculated in determining net income
for such period, plus (g) restructuring and reorganization charges charged in
the quarters subsequent to the quarter ended March 31, 2003 related to the
Spin-off Transaction.

 

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of TMP and its
Consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrowers and their Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).

 

“Consolidated Leverage Ratio”:  as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the
twelve month period ending on such day.

 

“Consolidated Net Income”:  for any period of determination, the consolidated
net income (or loss) of TMP and its Consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Debt”:  means at any date, the aggregate principal amount of
all Indebtedness of TMP and its Consolidated Subsidiaries at such date,
determined on a Consolidated basis and required to be reflected on the
Borrowers’ balance sheet in accordance with GAAP.

 

“Continuing Directors”:  the directors of TMP on the Closing Date and each other
director, if, in each case, such other director’s nomination for election to the
board of directors of TMP is recommended by a majority of the then Continuing
Directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Customer”:  means and includes the account debtor with respect to any Account
Receivable, and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower or
Domestic Subsidiary, pursuant to which any Borrower or Domestic Subsidiary is to
deliver any personal property or perform any services.

 

“Cycle Billing”:  means yellow page billings made by the Borrowers to a Customer
on the basis of equal monthly installments, the first installment to be billed
no later than the first month following the Publication Date in an amount equal
to between 1/2 and 1/12 of the billings to such Customer with respect to the
applicable directory; provided that the Borrowers may not change the billing
terms with respect to specific services rendered.

 

7

--------------------------------------------------------------------------------


 

“Debentures”:  means (i) the debenture to be executed by TMPWL, and (ii) the
debenture to be executed by BSEL, each in favor of the Administrative Agent
substantially in the form of Exhibit I (each a “Debenture”).

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Documentation Agent”:  as defined in the preamble to this Agreement.

 

“Dollar Equivalent”:  at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of TMP organized under the laws of any
jurisdiction within the United States, excluding subsidiaries that are directly
or indirectly owned by Persons that are not organized under the laws of any
jurisdiction within the United States.

 

“EBITDAR”:  means shall mean, with respect to TMP on a Consolidated basis for
any applicable fiscal period, each calculated for such period in accordance with
GAAP, the sum of: Consolidated EBITDA plus rent expense for such period.

 

“Eligible Billed Account Receivable”:  means and includes each Account
Receivable which conforms to the following criteria:


 


(A)           ADMINISTRATIVE AGENT IS, AND CONTINUES TO BE, IN THE GOOD FAITH
EXERCISE OF ITS REASONABLE DISCRETION SATISFIED WITH THE CREDIT STANDING OF THE
CUSTOMER IN RELATION TO THE AMOUNT OF CREDIT EXTENDED;


 


(B)           IT IS DOCUMENTED BY AN INVOICE IN A FORM APPROVED BY THE
ADMINISTRATIVE AGENT (EVIDENCE OF WHICH HAS BEEN RECEIVED BY THE ADMINISTRATIVE
AGENT OR, IN THE ADMINISTRATIVE AGENT’S SOLE DISCRETION, HAS BEEN SENT TO BUT
NOT YET RECEIVED BY THE ADMINISTRATIVE AGENT) AND SHALL NOT BE UNPAID MORE
THAN:  (X) NINETY (90) DAYS FROM DUE DATE, (Y) ONE HUNDRED AND TWENTY (120) DAYS
FROM INVOICE DATE, ALL WITH RESPECT TO REGULAR BILLING AND (Z) THREE HUNDRED
SIXTY (360) DAYS FROM THE FIRST INVOICE DATE WITH RESPECT TO CYCLE BILLING;


 


(C)           LESS THAN 75% OF THE UNPAID AMOUNT OF INVOICES DUE FROM SUCH
CUSTOMER REMAIN UNPAID MORE THAN NINETY (90) DAYS FROM DUE DATE; AND


 


(D)           IS OTHERWISE SATISFACTORY TO THE ADMINISTRATIVE AGENT AS
DETERMINED IN GOOD FAITH BY THE ADMINISTRATIVE AGENT IN THE REASONABLE EXERCISE
OF ITS DISCRETION.

 

8

--------------------------------------------------------------------------------


 

For purposes hereof, the net amount of Eligible Account Receivables at any time
shall be the face amount of such Eligible Account Receivables less any and all
returns, rebates, discounts (which may, at the Lenders’ option, be calculated on
shortest terms), credits, allowances or excise taxes of any nature at any time
issued, owing claimed by Customers, granted, outstanding or payable in
connection with such accounts at such time.

 

“Eligible Unbilled Account Receivable”:  means and includes each (i) Recruitment
Media Billing Receivable and Media Billing Receivable until the earlier of the
invoice date or 60 days after Publication Date, (ii) Close Date Receivable where
the Publication Date is less than 60 days in the future and (iii) Cycle Billing
which is not unpaid more than 360 days from the first invoice date with respect
thereto, and the first invoice date is not later than one month after the
Publication Date and in each case which would constitute an Eligible Billed
Account Receivable except that it has not been documented by an invoice but
which shall not be duplicative of Eligible Billed Account Receivable.  An
Eligible Unbilled Account Receivable shall become an Eligible Billed Account
Receivable once it is invoiced.

 

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
environment, as have been, are now, or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars (or, in the case of a Eurocurrency Loan that is
a Foreign Currency Loan or UK Foreign Currency Loan, the applicable Foreign
Currency) for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on Page 3750 (or on the Page for the
applicable Foreign Currency) of the Telerate screen as of 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period.  In
the event that such rate does not appear on Page 3750 (or on the Page for the
applicable Foreign Currency) of the Telerate screen (or otherwise on such
screen), the Eurocurrency Base Rate shall be determined by reference to such
other comparable publicly available service for displaying Eurocurrency Rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits (or, in the case of a Eurocurrency Loan that is a
Foreign Currency Loan or UK Foreign Currency Loan, deposits in the applicable
Foreign Currency) at or about 11:00 A.M., local time, two Business Days prior to
the beginning of such Interest Period in the interbank eurocurrency market where
its eurocurrency and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate, including Foreign Currency Loans and UK Foreign
Currency Loans.

 

9

--------------------------------------------------------------------------------


 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/16th
of 1%):

 

 

Eurocurrency Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(with respect to member banks of the Federal Reserve System, currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board).

 

“Eurocurrency Tranche”:  with respect to the Facility, the collective reference
to Eurocurrency Loans in the same currency under the Facility for the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”:  as defined in Section 9(k).

 

“Exchange Rate”:  on any day, with respect to any currency, the rate at which
such currency may be exchanged into any other currency, as set forth at
approximately 11:00 A.M., New York City time, on such date on the Reuters World
Currency Page for such currency.  In the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of Dollars with the relevant currency for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with the Borrowers, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

 

“Existing Credit Facilities”:  as defined in the recitals to this Agreement.

 

“Facility”:  the Revolving Commitments and the extensions of credit made
thereunder (the “Revolving Facility”).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve

 

10

--------------------------------------------------------------------------------


 

Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by the Reference Lender from three federal funds brokers of recognized
standing selected by it.

 

“Fee Payment Date”:  the last day of each March, June, September and December
and the last day of the Revolving Commitment Period (or on such earlier date as
the Revolving Commitments shall terminate as provided herein).

 

“Fixed Charge Coverage Ratio”:  for any period, the ratio of Consolidated
EBITDAR for the twelve month period ending on such day to (b) Consolidated
Interest Expense for the twelve month period ending on such day plus rent
expense payable for the twelve month period ending on such day plus scheduled
payments of principal of Indebtedness of TMP and its Consolidated Subsidiaries
for the twelve month period ending on such day.

 

“Foreign Currency”:  (a) with respect to any Loan, each of British Pounds
Sterling, the Euro and any other currency approved by the Lenders, Issuing
Lender and the Administrative Agent, provided that, the Eurocurrency Rate
applicable to Foreign Currency Loans and UK Foreign Currency Loans in any other
currency approved after the Closing Date may be amended as agreed by the
Lenders, the Administrative Agent and the Borrowers and (b) solely with respect
to any Letter of Credit, each of British Pounds Sterling, the Euro and any other
currency approved by the Required Lenders.

 

“Foreign Currency Equivalent”:  at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency or Currencies as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of such Foreign Currency or Currencies with Dollars on the
date of determination thereof.

 

“Foreign Currency Loans”:  as defined in Section 2.15.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrowers that is not a Domestic
Subsidiary.

 

“Funding Office”:  the office of the Administrative Agent, either in the United
States or in London, as applicable, specified in Section 11.2 or such other
office as may be specified from time to time by the Administrative Agent as its
funding office by written notice to the Borrowers and the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrowers, and the Administrative Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating each
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrowers,
Administrative Agent, and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to

 

11

--------------------------------------------------------------------------------


 

changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
SEC.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by TMP and each Subsidiary Guarantor, substantially in
the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrowers in good faith.

 

“Hedge Agreements”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Hedge Agreement.

 

12

--------------------------------------------------------------------------------


 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person that is
mandatorily redeemable prior to the Revolving Termination Date, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Section 8.2 and Section 9(e)
only, all obligations of such Person in respect of Hedge Agreements.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.  For the avoidance of doubt, the AMP-Hudson Obligations (as defined in
Section 8.2(g)) will not constitute Indebtedness.

 

“Indemnified Liabilities”:  as defined in Section 11.5.

 

“Indemnitee”:  as defined in Section 11.5.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any Alternate Base Rate Loans (other than a
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurocurrency Loan, the last day of such Interest Period, (c) as to
any Swingline Loan, the day that such Loan is required to be repaid, provided
however, that if any Interest Period for a Eurocurrency Loan

 

13

--------------------------------------------------------------------------------


 

exceeds three months, the date that falls three months after the beginning of
such Interest Period and after each Interest Payment Date thereafter is also an
Interest Payment Date.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week, one month, two, three or six
months thereafter, as selected by the Borrowers in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six months thereafter, as selected by the Borrowers by irrevocable notice to
the Administrative Agent not later than 11:00 A.M., New York City time, three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           the Borrowers may not select an Interest Period that would extend
beyond the Revolving Termination Date;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrowers shall select Interest Periods so as not to require
any foreseeable payment or prepayment of any Eurocurrency Loan during an
Interest Period for such Loan.

 

“Inventory”:  has the meaning assigned to such term under the UCC.

 

“Investments”:  as defined in Section 8.8.

 

“Issuing Lender”:  any Revolving Lender from time to time designated by the
Borrowers as an Issuing Lender with the consent of such Revolving Lender and the
Administrative Agent.

 

“Judgment Currency”:  as defined in Section 11.18(b).

 

“Lead Arranger”:  as defined in the recitals to this Agreement.

 

“L/C Commitment”:  $20,000,000.

 

“L/C Fee Payment Date”:  the last day of each March, June, September and
December and the last day of the Revolving Commitment Period.

 

14

--------------------------------------------------------------------------------


 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit
(including the Dollar Equivalent of Letters of Credit issued in Foreign
Currencies) and (b) the aggregate amount of drawings under Letters of Credit
(including the Dollar Equivalent of Letters of Credit issued in Foreign
Currencies to the extent such amounts have not been converted to Dollars in
accordance with the terms hereof) that have not then been reimbursed pursuant to
Section 2.11.

 

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender that issued the relevant Letter of Credit.

 

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

 

“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.

 

“Letters of Credit”:  as defined in Section 2.7(a).

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, and the Notes.

 

“Loan Parties”:  each Borrower that is a party to a Loan Document and each
Subsidiary Guarantor.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise), results of operations or
prospects of TMP and its Subsidiaries, taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

“Material Contract”:  each contract of the Borrowers described on Schedule 5.13.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos,
polychlorinated biphenyls, urea-formaldehyde insulation, any hazardous or toxic
substances, materials or wastes, defined as

 

15

--------------------------------------------------------------------------------


 

such or regulated in or under any applicable Environmental Laws, and any other
substances that could reasonably be expected to result in liability under any
applicable Environmental Laws.

 

“Maximum Rate”:  as defined in Section 11.19.

 

“Media Billing Receivables”:  means Account Receivables (other than Recruitment
Media Billing Receivables) where the Account Receivable is not invoiced until
the Publication Date has passed, generally because the holder of such Account
Receivable must deliver to the Customer a copy of the advertisement which
appears in the directory publication with the invoice.

 

“Money Borrowed”:  means (i) Indebtedness arising from the lending of money by
any Person to each Borrower; (ii) Indebtedness, whether or not in any such case
arising from the lending by any Person of money to each Borrower, (A) which is
represented by notes payable or drafts accepted that evidence extensions of
credit, (B) which constitutes obligations evidenced by bonds, debentures, notes
or similar instruments, or (C) upon which interest charges are customarily paid
(other than accounts payable) or that was issued or assumed as full or partial
payment for Property; (iii) Indebtedness that constitutes a Capitalized Lease
Obligation; (iv) reimbursement obligations with respect to letters of credit or
guaranties of letters of credit and (v) Indebtedness of any Borrower under any
guaranty of obligations that would constitute Indebtedness for Money Borrowed
under clauses (i) through (iii) hereof, if owed directly by any Borrower.

 

“Multiemployer Plan”:  a “multiemployer” plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Worth”:  at a particular date means (a) the aggregate amount of all assets
of TMP on a Consolidated basis as may be properly classified as such in
accordance with GAAP consistently applied (including such assets as are properly
classified as intangible assets under GAAP), less (b) the aggregate amount of
all liabilities of TMP on a Consolidated basis as may be properly classified as
such in accordance with GAAP consistently applied.

 

“Non-Excluded Taxes”:  as defined in Section 4.10(a).

 

“Non-Guarantor Subsidiary”:  any Subsidiary that is not a Subsidiary Guarantor.

 

“Non-U.S. Lender”:  as defined in Section 4.10(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
each Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Obligations and all
other obligations and liabilities of each Borrower  to any Agent or to any
Lender (or, in the case of Specified Hedge Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under,

 

16

--------------------------------------------------------------------------------


 

out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, any Specified Hedge Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to any Agent
or to any Lender that are required to be paid by the Borrowers pursuant hereto)
or otherwise; provided, that (i) obligations of the Borrowers or any Subsidiary
under any Specified Hedge Agreement shall be secured and guaranteed pursuant to
the Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (ii) any release of Collateral or
Subsidiary Guarantors effected in the manner permitted by this Agreement shall
not require the consent of holders of obligations under Specified Hedge
Agreements.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 11.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Acquisition”:  the acquisition by the Borrowers or any of their
Subsidiaries of the Capital Stock of another Person which is primarily engaged
in the same or related line of business of the Borrowers and their Subsidiaries
(or any other Person that is engaged in a business that is a reasonable
extension of the business of the Borrowers and their Subsidiaries and that
utilizes the same or similar technology as that used by the Borrowers and their
Subsidiaries immediately prior to such acquisition) so long as following such
acquisition: (i) such other Person becomes a Subsidiary of such Person and to
the extent such Subsidiary is a Domestic Subsidiary, such Domestic Subsidiary
becomes a party to this Agreement, (ii) prior to and after giving effect to such
acquisition, the Borrowers are in compliance, on a pro-forma historical basis,
with all the financial covenants specified in Section 8 herein as evidenced by a
Compliance Certificate in the form of Exhibit B, and (iii) no Default or Event
of Default shall have occurred and then be continuing or would occur after
giving effect to such acquisition

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any “pension plan” (within the meaning of Section
3(2) of ERISA), other than a Multiemployer Plan, that is covered by Title IV of
ERISA and in respect of which each Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Stock”:  means any Capital Stock pledged as collateral under any
Security Document.

 

17

--------------------------------------------------------------------------------


 

“Pricing Grid”:  the pricing grid attached hereto as Annex A.

 

“Prime Rate”:  shall mean the variable rate of interest per annum publicly
announced from time to time by the Reference Lender as its prime rate in effect
at its principal office in New York City (the Prime Rate not being intended to
be the lowest rate of interest charged by the Reference Lender in connection
with extensions of credit to debtors).  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate or the Federal Funds Effective Rate, respectively.  Changes in
the rate of interest resulting from changes in the Prime Rate shall take place
immediately without notice or demand of any kind.

 

“Pro-Forma Net Cash Balance”:  means as of the most recently reported quarter,
the amount of TMP’s global cash and Cash Equivalents on a consolidated basis
minus the amount of cash and Cash Equivalents consideration paid by the
Borrowers for all Permitted Acquisitions since TMP’s most recently reported
quarter end minus any outstanding borrowings under this Facility.

 

“Projections”:  as defined in Section 7.2(c).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Publication Date”:  shall mean (a) with respect to directory publications, the
date on which such issue takes effect, (b) with respect to publications other
than directory publications, the date on which such publication is released to
the general public, and (c) with respect to TV, radio and other electronic
media, the date an advertisement is aired to the general public.

 

“Recruitment Media Billing Receivables”:  shall mean Account Receivables (other
than Media Billing Receivables) arising out of recruitment advertising services
where the Account Receivable is not invoiced until the respective advertisement
has been published in the newspaper, magazine, or other publication or where the
advertisement has been broadcast on the radio, television or other electronic
media.

 

“Reference Lender”:  Fleet National Bank.

 

“Refunded Swingline Loans”:  as defined in Section 2.4.

 

“Refunding Date”:  as defined in Section 2.4.

 

“Register”:  as defined in Section 11.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

18

--------------------------------------------------------------------------------


 

“Reimbursement Obligation”:  the obligation of TMP to reimburse each Issuing
Lender pursuant to Section 2.11 for amounts drawn under Letters of Credit issued
by such Issuing Lender.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, (a) until the Closing Date, the holders of
more than 51% of the Total Revolving Commitments then in effect and
(b) thereafter, the holders of more than 51% of the Total Revolving Commitments
then in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date”:  as defined in Section 4.16(a).

 

“Reserve Percentage”:  means the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D.

 

“Responsible Officer”:  the chief executive officer, president, general counsel,
chief financial officer or the treasurer of each Borrower, but in any event,
with respect to financial matters, the chief financial officer or the treasurer
of each Borrower.

 

“Restricted Payments”  as defined in Section 8.6.

 

“Revolving Commitment”:  means as to any Lender, the obligation of such Lender,
if any, to make Revolving Loans and participate in Swingline Loans, Letters of
Credit, Foreign Currency Loans and UK Foreign Currency Loans in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” under such Lender’s name on the Commitment
Schedule or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.

 

“Revolving Commitment Period”:  means the period from and including the Closing
Date to the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  means as to any Revolving Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans

 

19

--------------------------------------------------------------------------------


 

held by such Lender then outstanding, (b) such Lender’s Revolving Percentage of
the L/C Obligations then outstanding, (c) such Lender’s Revolving Percentage of
the aggregate principal amount of Swingline Loans then outstanding and (d) such
Lender’s Revolving Percentage of the Dollar Equivalent of the aggregate
principal amount of Foreign Currency Loans and UK Foreign Currency Loans then
outstanding.

 

“Revolving Lender”:  means each Lender that has a Revolving Commitment or that
holds Revolving Loans.

 

“Revolving Loans”:  as defined in Section 2.1(a).

 

“Revolving Percentage”:  means as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Extensions of Credit then outstanding
constitutes of the aggregate principal amount of the Revolving Extensions of
Credit then outstanding).

 

“Revolving Termination Date”:  means the third anniversary of the Closing Date.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Security Documents”:  means  the collective reference to the Guarantee and
Collateral Agreement, the Share Charges, the Debentures and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

 

“Share Charges”:  means (i) the charge over shares in TMPWL to be executed by
TMP Worldwide Holdings Limited (“TMPWHL”), and (ii) the charge over shares in
BSEL to be executed by Bartlett Merton Holdings Limited (“BHL”), each in favor
of the Administrative Agent substantially in the form of Exhibit J.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) ”debt” means liability on a “claim”, and
(ii) ”claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable,

 

20

--------------------------------------------------------------------------------


 

secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) any
Borrowers or any of its Subsidiaries and (ii) any Agent or Lender or any
affiliate thereof, as counterparty and (b) that has been designated by such
Agent or Lender, as the case may be, and such Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement, and any other Hedge
Agreements listed on Schedule 1.1(b) without given effect to any extension of
the termination or maturity date thereof.  The designation of any Hedge
Agreement as a Specified Hedge Agreement shall not create in favor of the Agent,
Lender or affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Subsidiary Guarantor under the Guarantee and Collateral Agreement.

 

“Spin-off Transaction”:  the distribution of all of the Capital Stock of Hudson
Highland Group, Inc. to the stockholders of TMP Worldwide, Inc.

 

“Stock Repurchase”:  a purchase by TMP of its outstanding Capital Stock in the
open market pursuant to a stock repurchase program in accordance with SEC Rule
10b-18.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a direct or
indirect Subsidiary or Subsidiaries of the Borrowers.

 

“Subsidiary Guarantor”:  a Subsidiary that (i) is a Domestic Subsidiary that is
a Wholly Owned Subsidiary, (ii) provides a guarantee of any Indebtedness of the
Borrowers (other than the Loans) or (iii) becomes a party to the Loan Documents
pursuant to Section 7.9(b).

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.

 

“Swingline Lender”:  Fleet National Bank or such other Lender as is acceptable
to the Administrative Agent and the Lenders, in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  as defined in Section 2.3.

 

“Swingline Participation Amount”:  as defined in Section 2.4.

 

“Syndication Agent”:  as defined in the preamble to this Agreement.

 

21

--------------------------------------------------------------------------------


 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments of all the Lenders.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as a Alternate Base Rate Loan or a
Eurocurrency Loan.

 

“UCC”:  means the Uniform Commercial Code in as in effect in the State of New
York.

 

“UK Borrowers”:  has the meaning specified in the preamble hereto.

 

“UK Foreign Currency Loans”:  has the meaning specified in Section 2.15.

 

“UK Subsidiary Sublimit”:  $25,000,000.

 

“Upfront Fee”:  means an amount in Dollars equal to 0.625% of the Revolving
Commitment of each Lender.

 

“United States”:  the United States of America.

 

“US Borrowers”:  TMP and any Domestic Wholly-Owned Subsidiary that has executed
a Borrower Supplement.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.


 


1.2.          OTHER DEFINITIONAL PROVISIONS.  (A)  UNLESS OTHERWISE SPECIFIED
THEREIN, ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS
WHEN USED IN THE OTHER LOAN DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE
OR DELIVERED PURSUANT HERETO OR THERETO.


 


(B)           AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
(I) ACCOUNTING TERMS RELATING TO ANY BORROWER NOT DEFINED IN SECTION 1.1 AND
ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”, (III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE,
ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR SUFFER TO EXIST (AND THE WORDS
“INCURRED” AND “INCURRENCE” SHALL HAVE CORRELATIVE MEANINGS), (IV) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD
INTERESTS AND CONTRACT RIGHTS, AND (V) REFERENCES TO AGREEMENTS OR OTHER
CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO
SUCH AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS AMENDED,

 

22

--------------------------------------------------------------------------------


 

supplemented, restated or otherwise modified from time to time (subject to any
applicable restrictions hereunder).


 


(C)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


1.3.          CURRENCY CONVERSION.  (A)  IF MORE THAN ONE CURRENCY OR CURRENCY
UNIT ARE AT THE SAME TIME RECOGNIZED BY THE CENTRAL BANK OF ANY COUNTRY AS THE
LAWFUL CURRENCY OF THAT COUNTRY, THEN (I) ANY REFERENCE IN THE LOAN DOCUMENTS
TO, AND ANY OBLIGATIONS ARISING UNDER THE LOAN DOCUMENTS IN, THE CURRENCY OF
THAT COUNTRY SHALL BE TRANSLATED INTO OR PAID IN THE CURRENCY OR CURRENCY UNIT
OF THAT COUNTRY DESIGNATED BY THE ADMINISTRATIVE AGENT AND (II) ANY TRANSLATION
FROM ONE CURRENCY OR CURRENCY UNIT TO ANOTHER SHALL BE AT THE OFFICIAL RATE OF
EXCHANGE RECOGNIZED BY THE CENTRAL BANK FOR CONVERSION OF THAT CURRENCY OR
CURRENCY UNIT INTO THE OTHER, ROUNDED UP OR DOWN BY THE ADMINISTRATIVE AGENT AS
IT REASONABLY DEEMS APPROPRIATE.


 


(B)           IF A CHANGE IN ANY CURRENCY OF A COUNTRY OCCURS, THIS AGREEMENT
SHALL BE AMENDED (AND EACH PARTY HERETO AGREES TO ENTER INTO ANY SUPPLEMENTAL
AGREEMENT NECESSARY TO EFFECT ANY SUCH AMENDMENT) TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT DETERMINES SUCH AMENDMENT TO BE NECESSARY TO REFLECT THE
CHANGE IN CURRENCY AND TO PUT THE LENDERS IN THE SAME POSITION, SO FAR AS
POSSIBLE, THAT THEY WOULD HAVE BEEN IN IF NO CHANGE IN CURRENCY HAD OCCURRED.


 


SECTION 2            AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 


2.1.          REVOLVING COMMITMENTS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS
DENOMINATED IN DOLLARS (“REVOLVING LOANS”) TO THE US BORROWERS FROM TIME TO TIME
DURING THE REVOLVING COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY
ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S REVOLVING PERCENTAGE OF
THE SUM OF (I) THE L/C OBLIGATIONS THEN OUTSTANDING, (II) THE AGGREGATE
PRINCIPAL AMOUNT OF THE SWINGLINE LOANS THEN OUTSTANDING, AND (III) THE DOLLAR
EQUIVALENT OF THE AGGREGATE PRINCIPAL AMOUNT OF THE FOREIGN CURRENCY LOANS AND
THE UK FOREIGN CURRENCY LOANS THEN OUTSTANDING, DOES NOT EXCEED THE AMOUNT OF
SUCH LENDER’S AVAILABLE REVOLVING COMMITMENT OR SUCH LENDER’S REVOLVING
PERCENTAGE OF THE BORROWING BASE (US), WHICHEVER IS LESS.  DURING THE REVOLVING
COMMITMENT PERIOD, THE US BORROWERS MAY USE THE REVOLVING COMMITMENTS BY
BORROWING, PREPAYING AND REBORROWING THE REVOLVING LOANS, IN WHOLE OR IN PART,
ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  THE REVOLVING LOANS MAY
FROM TIME TO TIME BE EUROCURRENCY LOANS OR ALTERNATE BASE RATE LOANS, AS
DETERMINED BY THE APPLICABLE US BORROWERS AND NOTIFIED TO THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH SECTIONS 2.2 AND 4.3.


 


(B)           THE US BORROWERS SHALL REPAY ALL OUTSTANDING REVOLVING LOANS ON
THE REVOLVING TERMINATION DATE.

 

23

--------------------------------------------------------------------------------


 


2.2.          PROCEDURE FOR REVOLVING LOAN BORROWING.  THE US BORROWERS MAY
BORROW UNDER SECTION 2.1 DURING THE REVOLVING COMMITMENT PERIOD ON ANY BUSINESS
DAY, PROVIDED THAT THE APPLICABLE US BORROWERS SHALL GIVE THE ADMINISTRATIVE
AGENT IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME, (A) THREE BUSINESS DAYS PRIOR TO
THE REQUESTED BORROWING DATE, IN THE CASE OF EUROCURRENCY LOANS, OR (B) ON THE
BUSINESS DAY OF THE REQUESTED BORROWING DATE, IN THE CASE OF ALTERNATE BASE RATE
LOANS), SPECIFYING (I) THE AMOUNT AND TYPE OF REVOLVING LOANS TO BE BORROWED,
(II) THE REQUESTED BORROWING DATE AND (III) IN THE CASE OF EUROCURRENCY LOANS,
THE RESPECTIVE AMOUNTS OF EACH SUCH TYPE OF LOAN AND THE RESPECTIVE LENGTHS OF
THE INITIAL INTEREST PERIOD THEREFOR.  ANY REVOLVING LOANS MADE ON THE CLOSING
DATE SHALL INITIALLY BE ALTERNATE BASE RATE LOANS.  EACH BORROWING UNDER THE
REVOLVING COMMITMENTS SHALL BE IN AN AMOUNT EQUAL TO (X) IN THE CASE OF
ALTERNATE BASE RATE LOANS, $3,000,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS
THEREOF (OR, IF THE THEN AGGREGATE AVAILABLE REVOLVING COMMITMENTS ARE LESS THAN
$3,000,000 OR $100,000, AS APPLICABLE, SUCH LESSER AMOUNT) AND (Y) IN THE CASE
OF EUROCURRENCY LOANS DENOMINATED IN DOLLARS, $3,000,000 OR A WHOLE MULTIPLE OF
$100,000 IN EXCESS THEREOF; PROVIDED, THAT THE SWINGLINE LENDER MAY REQUEST, ON
BEHALF OF TMP, BORROWINGS UNDER THE REVOLVING COMMITMENTS THAT ARE ALTERNATE
BASE RATE LOANS IN OTHER AMOUNTS PURSUANT TO SECTION 2.4.  UPON RECEIPT OF ANY
SUCH NOTICE FROM A US BORROWER, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH REVOLVING LENDER THEREOF.  EACH REVOLVING LENDER WILL MAKE THE AMOUNT OF
ITS PRO RATA SHARE OF EACH SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE APPLICABLE US BORROWERS AT THE FUNDING OFFICE PRIOR TO
2:00 PM, NEW YORK CITY TIME, ON THE BORROWING DATE REQUESTED BY SUCH US BORROWER
IN FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  SUCH BORROWING WILL
THEN BE MADE AVAILABLE TO TMP BY THE ADMINISTRATIVE AGENT CREDITING THE ACCOUNT
OF TMP ON THE BOOKS OF SUCH OFFICE WITH THE AGGREGATE OF THE AMOUNTS MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE LENDERS AND IN LIKE FUNDS AS
RECEIVED BY THE ADMINISTRATIVE AGENT.


 


2.3.          SWINGLINE COMMITMENT.  (A)  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWINGLINE LENDER AGREES TO MAKE A PORTION OF THE CREDIT OTHERWISE
AVAILABLE TO TMP UNDER THE REVOLVING COMMITMENTS FROM TIME TO TIME DURING THE
REVOLVING COMMITMENT PERIOD BY MAKING SWINGLINE LOANS DENOMINATED IN DOLLARS
(“SWINGLINE LOANS”) TO TMP; PROVIDED THAT (I) THE AGGREGATE PRINCIPAL AMOUNT OF
SWINGLINE LOANS OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE SWINGLINE
COMMITMENT THEN IN EFFECT, AND (II) TMP SHALL NOT REQUEST, AND THE SWINGLINE
LENDER SHALL NOT MAKE, ANY SWINGLINE LOAN IF, AFTER GIVING EFFECT TO THE MAKING
OF SUCH SWINGLINE LOAN, THE AGGREGATE AMOUNT OF THE AVAILABLE REVOLVING
COMMITMENTS WOULD BE LESS THAN ZERO; PROVIDED FURTHER, TMP CAN ONLY REQUEST A
SWINGLINE LOAN IN AN AMOUNT SUCH THAT AFTER GIVING EFFECT TO THE MAKING OF SUCH
SWINGLINE LOAN, THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS OUTSTANDING AT
ANY TIME, WHEN AGGREGATED WITH THE SWINGLINE LENDER’S OTHER OUTSTANDING
REVOLVING EXTENSIONS OF CREDIT HEREUNDER, DOES NOT EXCEED SUCH SWINGLINE
LENDER’S AVAILABLE REVOLVING COMMITMENT. DURING THE REVOLVING COMMITMENT PERIOD,
TMP MAY USE THE SWINGLINE COMMITMENT BY BORROWING, REPAYING AND REBORROWING, ALL
IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.  SWINGLINE LOANS SHALL BE
ALTERNATE BASE RATE LOANS ONLY.


 


(B)           TMP SHALL REPAY TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE REVOLVING TERMINATION DATE
AND THE 30TH DAY AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT, DURING EACH
CALENDAR MONTH, THERE SHALL BE

 

24

--------------------------------------------------------------------------------


 


AT LEAST TWO CONSECUTIVE BUSINESS DAYS DURING WHICH THE OUTSTANDING BALANCE OF
THE SWINGLINE LOANS SHALL BE ZERO.


 


2.4.          PROCEDURE FOR SWINGLINE BORROWING; REFUNDING OF SWINGLINE LOANS. 
(A) WHENEVER TMP DESIRES THAT THE SWINGLINE LENDER MAKE SWINGLINE LOANS IT SHALL
GIVE THE SWINGLINE LENDER IRREVOCABLE TELEPHONIC NOTICE CONFIRMED PROMPTLY IN
WRITING (WHICH TELEPHONIC NOTICE MUST BE RECEIVED BY THE SWINGLINE LENDER NOT
LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE PROPOSED BORROWING DATE),
SPECIFYING (I) THE AMOUNT TO BE BORROWED AND (II) THE REQUESTED BORROWING DATE
(WHICH SHALL BE A BUSINESS DAY DURING THE REVOLVING COMMITMENT PERIOD).  EACH
BORROWING UNDER THE SWINGLINE COMMITMENT SHALL BE IN AN AMOUNT EQUAL TO $500,000
OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  NOT LATER THAN 3:00 P.M.,
NEW YORK CITY TIME, ON THE BORROWING DATE SPECIFIED IN A NOTICE IN RESPECT OF
SWINGLINE LOANS, THE SWINGLINE LENDER SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT AT THE FUNDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO
THE AMOUNT OF THE SWINGLINE LOAN TO BE MADE BY THE SWINGLINE LENDER.  THE
ADMINISTRATIVE AGENT SHALL MAKE THE PROCEEDS OF SUCH SWINGLINE LOAN AVAILABLE TO
TMP ON SUCH BORROWING DATE BY EITHER DEPOSITING SUCH PROCEEDS IN THE ACCOUNT OF
TMP WITH THE ADMINISTRATIVE AGENT ON SUCH BORROWING DATE IN IMMEDIATELY
AVAILABLE FUNDS OR WIRING SUCH PROCEEDS TO ANOTHER ACCOUNT AS DIRECTED BY TMP.


 


(B)           THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS
SOLE AND ABSOLUTE DISCRETION MAY, ON BEHALF OF TMP (WHICH HEREBY IRREVOCABLY
DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS DAY’S NOTICE
GIVEN BY THE SWINGLINE LENDER NO LATER THAN 12:00 NOON, NEW YORK CITY TIME,
REQUEST EACH REVOLVING LENDER TO MAKE, AND EACH REVOLVING LENDER HEREBY AGREES
TO MAKE, A REVOLVING LOAN, IN AN AMOUNT EQUAL TO SUCH REVOLVING LENDER’S
REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF THE SWINGLINE LOANS (THE
“REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH NOTICE, TO REPAY THE
SWINGLINE LENDER.  EACH REVOLVING LENDER SHALL MAKE THE AMOUNT OF SUCH REVOLVING
LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT AT THE FUNDING OFFICE IN IMMEDIATELY
AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY
AFTER THE DATE OF SUCH NOTICE.  THE PROCEEDS OF SUCH REVOLVING LOANS SHALL BE
IMMEDIATELY MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER
FOR APPLICATION BY THE SWINGLINE LENDER TO THE REPAYMENT OF THE REFUNDED
SWINGLINE LOANS.  TMP IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO CHARGE
TMP’S ACCOUNT WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT AVAILABLE IN EACH
SUCH ACCOUNT) IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH REFUNDED SWINGLINE
LOANS TO THE EXTENT AMOUNTS RECEIVED FROM THE REVOLVING LENDERS ARE NOT
SUFFICIENT TO REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.


 


(C)           IF PRIOR TO THE TIME A REVOLVING LOAN WOULD HAVE OTHERWISE BEEN
MADE PURSUANT TO SECTION 2.4(B), ONE OF THE EVENTS DESCRIBED IN SECTION 9(F)
SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO TMP OR IF FOR ANY OTHER
REASON, AS DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE DISCRETION, REVOLVING
LOANS MAY NOT BE MADE AS CONTEMPLATED BY SECTION 2.4(B), EACH REVOLVING LENDER
SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE PURSUANT TO THE
NOTICE REFERRED TO IN SECTION 2.4(B) (THE “REFUNDING DATE”), PURCHASE FOR CASH
AN UNDIVIDED PARTICIPATING INTEREST IN THE THEN OUTSTANDING SWINGLINE LOANS BY
PAYING TO THE SWINGLINE LENDER AN AMOUNT (THE “SWINGLINE PARTICIPATION AMOUNT”)
EQUAL TO (I) SUCH REVOLVING LENDER’S REVOLVING PERCENTAGE TIMES (II) THE SUM OF
THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO
HAVE BEEN REPAID WITH SUCH REVOLVING LOANS.

 

25

--------------------------------------------------------------------------------


 


(D)           WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM
ANY REVOLVING LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE SWINGLINE
LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE SWINGLINE
LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION AMOUNT
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING AND
FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS
REQUIRED TO BE RETURNED, SUCH REVOLVING LENDER WILL RETURN TO THE SWINGLINE
LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE SWINGLINE LENDER.


 


(E)           EACH REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO
IN SECTION 2.4(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SECTION 2.4(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT THAT SUCH REVOLVING LENDER OR TMP MAY HAVE AGAINST THE SWINGLINE
LENDER, THE BORROWERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE
OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE FAILURE TO
SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN SECTION 6; (III) ANY ADVERSE
CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF THE BORROWERS; (IV) ANY
BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY THE BORROWERS, ANY OTHER
LOAN PARTY OR ANY OTHER REVOLVING LENDER; OR (V) ANY OTHER CIRCUMSTANCE,
HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING,
PROVIDED, HOWEVER, THAT NO REVOLVING LENDER SHALL BE REQUIRED TO MAKE LOANS OR
PURCHASE PARTICIPATIONS PURSUANT TO THIS SECTION 2.4 IF, AS A RESULT THEREOF,
ITS REVOLVING EXTENSIONS OF CREDIT WILL EXCEED ITS COMMITMENT THEN IN EFFECT OR
IN EFFECT IMMEDIATELY PRECEDING ITS TERMINATION.


 


2.5.          COMMITMENT FEES, ETC.  (A)  TMP AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A COMMITMENT FEE
FOR THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO THE LAST DAY OF THE
REVOLVING COMMITMENT PERIOD, COMPUTED AT THE COMMITMENT FEE RATE ON THE AVERAGE
DAILY AMOUNT OF THE AVAILABLE REVOLVING COMMITMENT OF SUCH LENDER DURING THE
PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE QUARTERLY IN ARREARS ON EACH FEE
PAYMENT DATE, COMMENCING ON THE FIRST OF SUCH DATES TO OCCUR AFTER THE DATE
HEREOF, PROVIDED THAT, IN CALCULATING ANY LENDER’S REVOLVING EXTENSIONS OF
CREDIT FOR THE PURPOSE OF DETERMINING SUCH LENDER’S AVAILABLE REVOLVING
COMMITMENT PURSUANT TO THIS SECTION 2.5, (X) THE AGGREGATE PRINCIPAL AMOUNT OF
SWINGLINE LOANS THEN OUTSTANDING SHALL BE DEEMED TO BE ZERO, (Y) THE AMOUNT OF
THE BORROWING BASE AT SUCH TIME SHALL BE DEEMED TO BE EQUAL TO THE REVOLVING
COMMITMENT, AND (Z) THE DOLLAR EQUIVALENT OF FOREIGN CURRENCY LOANS AND UK
FOREIGN CURRENCY LOANS SHALL BE CALCULATED FOR FOREIGN CURRENCY LOANS AND UK
FOREIGN CURRENCY LOANS ON THE FIRST DAY OF THE INTEREST PERIOD THEREFOR.


 


(B)           TMP AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN THE
AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY THE BORROWERS AND
THE ADMINISTRATIVE AGENT.


 


2.6.          TERMINATION OF REVOLVING COMMITMENTS.  THE BORROWERS SHALL HAVE
THE RIGHT, UPON NOT LESS THAN FIVE BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE
AGENT, TO TERMINATE THE REVOLVING COMMITMENTS; PROVIDED THAT NO SUCH TERMINATION
OF THE REVOLVING COMMITMENTS

 

26

--------------------------------------------------------------------------------


 


SHALL BE PERMITTED UNLESS ALL OUTSTANDING REVOLVING LOANS, SWINGLINE LOANS,
FOREIGN CURRENCY LOANS AND UK FOREIGN CURRENCY LOANS ARE REPAID ON OR BEFORE THE
EFFECTIVE DATE THEREOF AND ALL L/C OBLIGATIONS ARE EITHER CASH COLLATERALIZED IN
AN AMOUNT EQUAL TO THE L/C OBLIGATIONS OR OTHERWISE SECURED BY ARRANGEMENTS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS.


 


2.7.          L/C COMMITMENT.  (A)  SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
EACH ISSUING LENDER, IN RELIANCE ON THE AGREEMENTS OF THE OTHER REVOLVING
LENDERS SET FORTH IN SECTION 2.10(A), AGREES TO ISSUE LETTERS OF CREDIT
(“LETTERS OF CREDIT”) FOR THE ACCOUNT OF TMP ON ANY BUSINESS DAY DURING THE
REVOLVING COMMITMENT PERIOD IN SUCH FORM AS MAY BE APPROVED FROM TIME TO TIME BY
SUCH ISSUING LENDER; PROVIDED THAT NO ISSUING LENDER SHALL HAVE ANY OBLIGATION
TO ISSUE ANY LETTER OF CREDIT IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, (I) THE
L/C OBLIGATIONS WOULD EXCEED THE L/C COMMITMENT OR (II) THE AGGREGATE AMOUNT OF
THE AVAILABLE REVOLVING COMMITMENTS WOULD BE LESS THAN ZERO. EACH LETTER OF
CREDIT SHALL (I) BE DENOMINATED IN DOLLARS OR A FOREIGN CURRENCY AND (II) EXPIRE
NO LATER THAN THE EARLIER OF (X) THE FIRST ANNIVERSARY OF ITS DATE OF ISSUANCE
AND (Y) THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING TERMINATION
DATE, PROVIDED THAT ANY LETTER OF CREDIT WITH A ONE-YEAR TERM MAY PROVIDE FOR
THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL IN NO EVENT
EXTEND BEYOND THE DATE REFERRED TO IN CLAUSE (Y) ABOVE).


 


(B)           NO ISSUING LENDER SHALL AT ANY TIME ISSUE ANY LETTER OF CREDIT
HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH ISSUING LENDER OR
ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE REQUIREMENT
OF LAW.


 


2.8.          PROCEDURE FOR ISSUANCE OF LETTER OF CREDIT.  TMP MAY FROM TIME TO
TIME REQUEST THAT AN ISSUING LENDER ISSUE A LETTER OF CREDIT BY DELIVERING TO
SUCH ISSUING LENDER AT ITS ADDRESS FOR NOTICES SPECIFIED HEREIN AN APPLICATION
THEREFOR, COMPLETED TO THE SATISFACTION OF SUCH ISSUING LENDER, AND SUCH OTHER
CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION AS SUCH ISSUING LENDER
MAY REQUEST.  UPON RECEIPT OF ANY APPLICATION, AN ISSUING LENDER WILL NOTIFY THE
ADMINISTRATIVE AGENT OF THE AMOUNT, THE BENEFICIARY AND THE REQUESTED EXPIRATION
OF THE REQUESTED LETTER OF CREDIT, AND UPON RECEIPT OF CONFIRMATION FROM THE
ADMINISTRATIVE AGENT THAT AFTER GIVING EFFECT TO THE REQUESTED ISSUANCE, THE
AVAILABLE REVOLVING COMMITMENTS WOULD NOT BE LESS THAN ZERO, SUCH ISSUING LENDER
WILL PROCESS SUCH APPLICATION AND THE CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION DELIVERED TO IT IN CONNECTION THEREWITH IN ACCORDANCE WITH ITS
CUSTOMARY PROCEDURES AND SHALL PROMPTLY ISSUE THE LETTER OF CREDIT REQUESTED
THEREBY (BUT IN NO EVENT SHALL SUCH ISSUING LENDER BE REQUIRED TO ISSUE ANY
LETTER OF CREDIT EARLIER THAN THREE BUSINESS DAYS AFTER ITS RECEIPT OF THE
APPLICATION THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION RELATING THERETO) BY ISSUING THE ORIGINAL OF SUCH LETTER OF
CREDIT TO THE BENEFICIARY THEREOF OR AS OTHERWISE MAY BE AGREED TO BY SUCH
ISSUING LENDER AND TMP.  EACH ISSUING LENDER SHALL FURNISH A COPY OF SUCH LETTER
OF CREDIT TO TMP (WITH A COPY TO THE ADMINISTRATIVE AGENT) PROMPTLY FOLLOWING
THE ISSUANCE THEREOF.  EACH ISSUING LENDER SHALL PROMPTLY FURNISH TO THE
ADMINISTRATIVE AGENT, WHICH SHALL IN TURN PROMPTLY FURNISH TO THE LENDERS,
NOTICE OF THE ISSUANCE OF EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER
(INCLUDING THE AMOUNT THEREOF).


 


2.9.          FEES AND OTHER CHARGES.  (A)  TMP WILL PAY A FEE ON ALL
OUTSTANDING LETTERS OF CREDIT AT A PER ANNUM RATE EQUAL TO THE APPLICABLE MARGIN
THEN IN EFFECT WITH RESPECT TO

 

27

--------------------------------------------------------------------------------


 


EUROCURRENCY LOANS UNDER THE REVOLVING FACILITY, SHARED RATABLY AMONG THE
REVOLVING LENDERS AND PAYABLE QUARTERLY IN ARREARS ON EACH L/C FEE PAYMENT DATE
AFTER THE ISSUANCE DATE.  IN ADDITION, TMP SHALL PAY TO THE RELEVANT ISSUING
LENDER FOR ITS OWN ACCOUNT A FRONTING FEE ON THE UNDRAWN AND UNEXPIRED AMOUNT OF
EACH LETTER OF CREDIT EQUAL TO 0.125% PER ANNUM, PAYABLE QUARTERLY IN ARREARS ON
EACH L/C FEE PAYMENT DATE AFTER THE ISSUANCE DATE.


 


(B)           IN ADDITION TO THE FOREGOING FEES, TMP SHALL PAY OR REIMBURSE EACH
ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED
OR CHARGED BY SUCH ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING PAYMENT
UNDER, AMENDING OR OTHERWISE ADMINISTERING ANY LETTER OF CREDIT TO THE EXTENT
THAT THE FEES AND EXPENSES ASSOCIATED WITH THE ISSUANCE OF SUCH LETTER OF CREDIT
EXCEED THE FRONTING FEE THEREFORE AS SPECIFIED IN SECTION 2.9(A).


 


2.10.        L/C PARTICIPATIONS.  (A)  EACH ISSUING LENDER IRREVOCABLY AGREES TO
GRANT AND HEREBY GRANTS TO EACH L/C PARTICIPANT, AND, TO INDUCE SUCH ISSUING
LENDER TO ISSUE LETTERS OF CREDIT HEREUNDER, EACH L/C PARTICIPANT IRREVOCABLY
AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM SUCH ISSUING
LENDER, ON THE TERMS AND CONDITIONS SET FORTH BELOW, FOR SUCH L/C PARTICIPANT’S
OWN ACCOUNT AND RISK AN UNDIVIDED INTEREST EQUAL TO SUCH L/C PARTICIPANT’S
REVOLVING PERCENTAGE IN EACH ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER AND
IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER HEREUNDER AND
THE AMOUNT OF EACH DRAFT PAID BY SUCH ISSUING LENDER THEREUNDER.  EACH L/C
PARTICIPANT UNCONDITIONALLY AND IRREVOCABLY AGREES WITH EACH ISSUING LENDER
THAT, IF A DRAFT IS PAID UNDER ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING
LENDER FOR WHICH SUCH ISSUING LENDER IS NOT REIMBURSED IN FULL BY TMP IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE RELATED REIMBURSEMENT
OBLIGATION SHALL BE CONVERTED TO DOLLARS PURSUANT TO SECTION 2.11 AND SUCH L/C
PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT UPON DEMAND OF SUCH ISSUING
LENDER AN AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S REVOLVING PERCENTAGE OF THE
AMOUNT OF SUCH DRAFT, OR ANY PART THEREOF, THAT IS NOT SO REIMBURSED.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY FORWARD SUCH AMOUNTS TO THE RELEVANT ISSUING
LENDER.


 


(B)           IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER PURSUANT TO
SECTION 2.10(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY
SUCH ISSUING LENDER UNDER ANY LETTER OF CREDIT IS PAID TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER
THE DATE SUCH PAYMENT IS DUE, SUCH L/C PARTICIPANT SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER ON DEMAND AN AMOUNT
EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT, TIMES (II) THE DAILY AVERAGE FEDERAL
FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT
IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH
ISSUING LENDER, TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS THAT ELAPSED DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF
ANY SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO
SECTION 2.10(A) IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE RELEVANT ISSUING LENDER BY SUCH L/C PARTICIPANT WITHIN THREE
BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, SUCH ISSUING LENDER SHALL BE
ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE
TO ALTERNATE BASE RATE LOANS UNDER THE REVOLVING FACILITY.  A CERTIFICATE OF
SUCH ISSUING LENDER SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS
OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.

 

28

--------------------------------------------------------------------------------


 


(C)           WHENEVER, AT ANY TIME AFTER AN ISSUING LENDER HAS MADE PAYMENT
UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO
RATA SHARE OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.10(A), THE
ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO SUCH
LETTER OF CREDIT (WHETHER DIRECTLY FROM TMP OR OTHERWISE, INCLUDING PROCEEDS OF
COLLATERAL APPLIED THERETO BY SUCH ISSUING LENDER), OR ANY PAYMENT OF INTEREST
ON ACCOUNT THEREOF, THE ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, AS THE CASE
MAY BE, WILL DISTRIBUTE TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY
ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, AS THE CASE MAY BE, SHALL BE
REQUIRED TO BE RETURNED BY THE ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, SUCH
L/C PARTICIPANT SHALL RETURN TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
ISSUING LENDER THE PORTION THEREOF PREVIOUSLY DISTRIBUTED BY THE ADMINISTRATIVE
AGENT OR SUCH ISSUING LENDER, AS THE CASE MAY BE, TO IT.


 


(D)           EACH L/C PARTICIPANT’S OBLIGATION TO PURCHASE PARTICIPATING
INTERESTS PURSUANT TO SECTION 2.10(B) SHALL BE ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH L/C PARTICIPANT OR
TMP MAY HAVE AGAINST ANY ISSUING LENDER, TMP OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN
SECTION 7; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF
EACH BORROWER; (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY
ANY BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER L/C PARTICIPANT; OR (V) ANY
OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING,  PROVIDED, HOWEVER, THAT NO L/C PARTICIPANT SHALL BE REQUIRED
TO PURCHASE PARTICIPATIONS PURSUANT TO THIS SECTION 2.10 IF, AS A RESULT
THEREOF, ITS REVOLVING EXTENSIONS OF CREDIT WILL EXCEED ITS COMMITMENT THEN IN
EFFECT OR IN EFFECT IMMEDIATELY PRECEDING ITS TERMINATION.


 


2.11.        REIMBURSEMENT OBLIGATION OF TMP.  TMP AGREES TO REIMBURSE EACH
ISSUING LENDER ON THE BUSINESS DAY (OR THE THIRD BUSINESS DAY IN THE EVENT OF A
FOREIGN CURRENCY DRAFT) NEXT SUCCEEDING THE BUSINESS DAY ON WHICH SUCH ISSUING
LENDER NOTIFIES TMP OF THE DATE AND AMOUNT OF A DRAFT PRESENTED UNDER ANY LETTER
OF CREDIT AND PAID BY SUCH ISSUING LENDER FOR THE AMOUNT OF (A) SUCH DRAFT SO
PAID AND (B) ANY TAXES, FEES, CHARGES OR OTHER REASONABLE COSTS OR EXPENSES
INCURRED BY SUCH ISSUING LENDER IN CONNECTION WITH SUCH PAYMENT.  EACH SUCH
PAYMENT SHALL BE MADE TO THE RELEVANT ISSUING LENDER AT ITS ADDRESS FOR NOTICES
REFERRED TO HEREIN IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, PROVIDED THAT
IF TMP DOES NOT REIMBURSE SUCH ISSUING LENDER FOR ANY DRAFT PAID BY SUCH ISSUING
LENDER UNDER ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER IN A FOREIGN
CURRENCY ON THE DATE REQUIRED PURSUANT TO THE FIRST SENTENCE OF THIS
SECTION 2.11, SUCH ISSUING LENDER SHALL CONVERT SUCH REIMBURSEMENT OBLIGATION
INTO DOLLARS AT THE RATE OF EXCHANGE THEN AVAILABLE TO SUCH ISSUING LENDER IN
THE INTERBANK MARKET WHERE ITS FOREIGN CURRENCY EXCHANGE OPERATIONS IN RESPECT
OF SUCH FOREIGN CURRENCY ARE THEN BEING CONDUCTED AND TMP SHALL THEREAFTER BE
REQUIRED TO REIMBURSE SUCH ISSUING LENDER IN DOLLARS FOR SUCH REIMBURSEMENT
OBLIGATION (IN THE AMOUNT SO CONVERTED).  INTEREST SHALL BE PAYABLE ON ANY SUCH
AMOUNTS DENOMINATED IN DOLLARS FROM THE DATE ON WHICH THE RELEVANT DRAFT IS PAID
UNTIL THE RELEVANT ISSUING

 

29

--------------------------------------------------------------------------------


 


LENDER RECEIVES PAYMENT IN FULL AT THE RATE SET FORTH IN (I) UNTIL THE BUSINESS
DAY NEXT SUCCEEDING THE DATE OF THE RELEVANT NOTICE, SECTION 4.5(B) AND
(II) THEREAFTER, SECTION 4.5(C).  INTEREST SHALL BE PAYABLE ON ANY SUCH AMOUNTS
DENOMINATED IN A FOREIGN CURRENCY FROM THE DATE ON WHICH THE RELEVANT DRAFT IS
PAID UNTIL THE RELEVANT ISSUING LENDER RECEIVES PAYMENT IN FULL OR CONVERSION TO
DOLLARS AS PROVIDED HEREIN AT THE RATE DETERMINED BY THE RELEVANT ISSUING LENDER
AS ITS COST OF FUNDING SUCH PAYMENT.  EACH DRAWING UNDER ANY LETTER OF CREDIT
SHALL (UNLESS AN EVENT OF THE TYPE DESCRIBED IN CLAUSE (I) OR (II) OF
SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO TMP, IN WHICH
CASE THE PROCEDURES SPECIFIED IN SECTION 2.10 FOR FUNDING BY L/C PARTICIPANTS
SHALL APPLY) CONSTITUTE A REQUEST BY TMP TO THE ADMINISTRATIVE AGENT FOR A
BORROWING PURSUANT TO SECTION 2.2 OF ALTERNATE BASE RATE LOANS (OR, AT THE
OPTION OF THE ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER IN THEIR SOLE
DISCRETION, A BORROWING PURSUANT TO SECTION 2.4 OF SWINGLINE LOANS) IN THE
AMOUNT OF SUCH DRAWING EXCEPT THAT, IN SUCH EVENT, TMP IS NOT DEEMED TO HAVE
GIVEN ANY REPRESENTATIONS AND WARRANTIES PURSUANT TO SECTION 6.2.  THE BORROWING
DATE WITH RESPECT TO SUCH BORROWING SHALL BE THE FIRST DATE ON WHICH A BORROWING
OF REVOLVING LOANS (OR, IF APPLICABLE, SWINGLINE LOANS) COULD BE MADE, PURSUANT
TO SECTION 2.2 OR, IF APPLICABLE, SECTION 2.4, IF THE ADMINISTRATIVE AGENT HAD
RECEIVED A NOTICE OF SUCH BORROWING AT THE TIME THE ADMINISTRATIVE AGENT
RECEIVES NOTICE FROM SUCH ISSUING LENDER OF SUCH DRAWING UNDER SUCH LETTER OF
CREDIT.


 


2.12.        OBLIGATIONS ABSOLUTE.  TMP’S OBLIGATIONS UNDER SECTION 2.11 SHALL
BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE
OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT THAT TMP MAY HAVE OR HAVE HAD
AGAINST ANY ISSUING LENDER, ANY BENEFICIARY OF A LETTER OF CREDIT OR ANY OTHER
PERSON.  TMP ALSO AGREES WITH EACH ISSUING LENDER THAT SUCH ISSUING LENDER SHALL
NOT BE RESPONSIBLE FOR, AND TMP’S REIMBURSEMENT OBLIGATIONS UNDER SECTION 2.11
SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF
DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN
FACT PROVE TO BE INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE BETWEEN OR AMONG
TMP AND ANY BENEFICIARY OF ANY LETTER OF CREDIT OR ANY OTHER PARTY TO WHICH SUCH
LETTER OF CREDIT MAY BE TRANSFERRED OR ANY CLAIMS WHATSOEVER OF TMP AGAINST ANY
BENEFICIARY OF SUCH LETTER OF CREDIT OR ANY SUCH TRANSFEREE.  NO ISSUING LENDER
SHALL BE LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION,
DISPATCH OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN
CONNECTION WITH ANY LETTER OF CREDIT, EXCEPT FOR ERRORS OR OMISSIONS FOUND BY A
FINAL AND NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH ISSUING LENDER.
TMP AGREES THAT ANY ACTION TAKEN OR OMITTED BY AN ISSUING LENDER UNDER OR IN
CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED DRAFTS OR DOCUMENTS, IF DONE
IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND IN ACCORDANCE WITH
THE STANDARDS OF CARE SPECIFIED IN THE UNIFORM COMMERCIAL CODE OF THE STATE OF
NEW YORK AND UCP 500, SHALL BE BINDING ON TMP AND SHALL NOT RESULT IN ANY
LIABILITY OF SUCH ISSUING LENDER TO TMP.


 


2.13.        LETTER OF CREDIT PAYMENTS.  IF ANY DRAFT SHALL BE PRESENTED FOR
PAYMENT UNDER ANY LETTER OF CREDIT, THE RELEVANT ISSUING LENDER SHALL PROMPTLY
NOTIFY TMP OF THE DATE AND AMOUNT THEREOF.  THE RESPONSIBILITY OF THE RELEVANT
ISSUING LENDER TO TMP IN CONNECTION WITH ANY DRAFT PRESENTED FOR PAYMENT UNDER
ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER SHALL, IN ADDITION TO ANY
PAYMENT OBLIGATION EXPRESSLY PROVIDED FOR IN SUCH LETTER OF CREDIT, BE LIMITED
TO DETERMINING IN COMPLIANCE WITH UCP 500 THAT THE DOCUMENTS (INCLUDING EACH
DRAFT) DELIVERED UNDER SUCH LETTER OF CREDIT IN CONNECTION WITH SUCH PRESENTMENT
ARE SUBSTANTIALLY IN CONFORMITY WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT.

 

30

--------------------------------------------------------------------------------


 


2.14.        APPLICATIONS.  TO THE EXTENT THAT ANY PROVISION OF ANY APPLICATION
RELATED TO ANY LETTER OF CREDIT IS INCONSISTENT WITH THE PROVISIONS OF THIS
SECTION 2, THE PROVISIONS OF THIS SECTION 2 SHALL APPLY.


 


2.15.        FOREIGN CURRENCY LOANS AND UK FOREIGN CURRENCY LOANS.  (A)  SUBJECT
TO THE TERMS AND CONDITIONS HEREOF, EACH LENDER, TO THE EXTENT OF ITS AVAILABLE
REVOLVING COMMITMENT, SEVERALLY AGREES TO MAKE LOANS (EACH, A “FOREIGN CURRENCY
LOAN”) IN ONE OR MORE FOREIGN CURRENCIES TO TMP FROM TIME TO TIME DURING THE
REVOLVING COMMITMENT PERIOD, PROVIDED THAT, AFTER GIVING EFFECT TO ANY SUCH
FOREIGN CURRENCY LOAN AND ANY CONCURRENT REVOLVING EXTENSIONS OF CREDIT, THE
TOTAL REVOLVING EXTENSIONS OF CREDIT AT SUCH TIME DO NOT EXCEED THE LESSER OF
THE TOTAL REVOLVING COMMITMENTS AND THE BORROWING BASE (US) AT SUCH TIME. 
DURING THE REVOLVING COMMITMENT PERIOD, TMP MAY BORROW, PREPAY AND REBORROW
FOREIGN CURRENCY LOANS IN WHOLE OR IN PART, ALL IN ACCORDANCE WITH THE TERMS AND
CONDITIONS HEREOF.


 


(B)           TMP SHALL REPAY ALL OUTSTANDING FOREIGN CURRENCY LOANS ON THE
REVOLVING TERMINATION DATE.


 


(C)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF INCLUDING SECTION
11.20, EACH LENDER SEVERALLY AGREES, TO THE EXTENT OF ITS AVAILABLE REVOLVING
COMMITMENT, TO MAKE LOANS (EACH, A “UK FOREIGN CURRENCY LOAN”) IN ONE OR MORE
FOREIGN CURRENCIES TO THE UK BORROWERS FROM TIME TO TIME DURING THE REVOLVING
COMMITMENT PERIOD, PROVIDED THAT, AFTER GIVING EFFECT TO ANY SUCH UK FOREIGN
CURRENCY LOAN AND ANY CONCURRENT REVOLVING EXTENSIONS OF CREDIT, THE TOTAL
REVOLVING EXTENSIONS OF CREDIT AT SUCH TIME DO NOT EXCEED THE LESSER OF THE
TOTAL REVOLVING COMMITMENTS AND THE BORROWING BASE AT SUCH TIME, AND PROVIDED
FURTHER, THE TOTAL REVOLVING EXTENSIONS OF CREDIT TO THE UK SUBSIDIARIES
OUTSTANDING AT ANY ONE TIME SHALL NOT EXCEED THE UK SUBSIDIARY SUBLIMIT.  DURING
THE REVOLVING COMMITMENT PERIOD, THE UK BORROWERS MAY BORROW, PREPAY AND
REBORROW UK FOREIGN CURRENCY LOANS IN WHOLE OR IN PART, ALL IN ACCORDANCE WITH
THE TERMS AND CONDITIONS HEREOF.


 


(D)           THE UK BORROWERS SHALL REPAY ALL OUTSTANDING UK FOREIGN CURRENCY
LOANS ON THE REVOLVING TERMINATION DATE.


 


2.16.        PROCEDURE FOR FOREIGN CURRENCY LOAN AND UK FOREIGN CURRENCY LOAN
BORROWINGS.  THE BORROWERS MAY BORROW UNDER SECTION 2.15 DURING THE REVOLVING
COMMITMENT PERIOD ON ANY BUSINESS DAY, PROVIDED THAT, (I) IN THE CASE OF FOREIGN
CURRENCY LOANS, TMP SHALL GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE NOTICE
(WHICH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 10:00 A.M.,
NEW YORK CITY TIME, FOUR BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING DATE)
SPECIFYING (A) THE AMOUNT TO BE BORROWED AND THE FOREIGN CURRENCY WITH RESPECT
THERETO, (B) THE REQUESTED BORROWING DATE AND (C) THE INITIAL INTEREST PERIODS
WITH RESPECT THERETO, AND (II) IN THE CASE OF UK FOREIGN CURRENCY LOANS, THE UK
BORROWERS SHALL GIVE THE ADMINISTRATIVE AGENT (AT THE OFFICE LOCATED IN THE
UNITED KINGDOM SPECIFIED IN SECTION 11.2 HEREIN) IRREVOCABLE NOTICE (WHICH
NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT IN ITS OFFICE LOCATED IN THE
UNITED KINGDOM PRIOR TO 10:00 A.M., LONDON TIME, THREE BUSINESS DAYS PRIOR TO
THE REQUESTED BORROWING DATE) SPECIFYING (A) THE AMOUNT TO BE BORROWED AND THE
FOREIGN CURRENCY WITH RESPECT THERETO, (B) THE REQUESTED BORROWING DATE AND (C)
THE INITIAL INTEREST PERIODS WITH RESPECT THERETO.  UPON RECEIPT OF SUCH NOTICE,
THE ADMINISTRATIVE AGENT SHALL

 

31

--------------------------------------------------------------------------------


 


PROMPTLY NOTIFY EACH LENDER THEREOF AND OF THE AMOUNT OF SUCH LENDER’S LOAN TO
BE MADE AS PART OF THE REQUESTED BORROWING.  EACH BORROWING OF FOREIGN CURRENCY
LOANS OR UK FOREIGN CURRENCY LOANS SHALL BE A EUROCURRENCY LOAN IN A MINIMUM
AMOUNT EQUAL TO THE FOREIGN CURRENCY EQUIVALENT OF $3,000,000 IN THE RELEVANT
FOREIGN CURRENCY OR A WHOLE MULTIPLE OF $100,000.  EACH LENDER SHALL MAKE EACH
FOREIGN CURRENCY LOAN OR UK FOREIGN CURRENCY LOAN, AS APPLICABLE, TO BE MADE BY
IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS, BY (I) 11:00 A.M., NEW YORK CITY TIME, IN THE CASE OF FOREIGN
CURRENCY LOANS, OR (II) 11:00 A.M. LONDON TIME, IN THE CASE OF UK FOREIGN
CURRENCY LOANS, IN EACH CASE, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY IT FOR SUCH PURPOSES FOR FOREIGN CURRENCY LOANS AND UK
FOREIGN CURRENCY LOANS BY NOTICE TO THE LENDERS.  THE ADMINISTRATIVE AGENT WILL
MAKE SUCH FOREIGN CURRENCY LOANS AND UK FOREIGN CURRENCY LOANS AVAILABLE TO TMP
OR THE UK BORROWERS, AS APPLICABLE, BY PROMPTLY CREDITING THE AMOUNTS SO
RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT IN ACCORDANCE WITH INSTRUCTIONS PROVIDED
BY TMP OR THE UK BORROWERS, AS APPLICABLE, TO THE ADMINISTRATIVE AGENT.


 


2.17.        FOREIGN CURRENCY CHARGES.  TMP OR THE UK BORROWERS, AS APPLICABLE,
SHALL PAY OR REIMBURSE EACH LENDER AND THE ADMINISTRATIVE AGENT FOR SUCH NORMAL
AND CUSTOMARY COSTS AND EXPENSES AS ARE INCURRED OR CHARGED BY SUCH LENDER OR
THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE CONVERSION OF ANY FOREIGN
CURRENCY INTO DOLLARS.


 


SECTION 3            AMOUNTS AND TERMS OF COMMITMENT DECREASES


 


3.1.          REVOLVING CREDIT COMMITMENT DECREASES.  TMP MAY, UPON NOT LESS
THAN FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE (SUCH NOTICE, A “REVOLVING
COMMITMENT DECREASE NOTICE”) TO THE ADMINISTRATIVE AGENT, DECREASE THE TOTAL
REVOLVING COMMITMENTS IN A MINIMUM AMOUNT EQUAL TO AT LEAST $5,000,000 OR ANY
WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, UNLESS, AFTER GIVING EFFECT
THERETO AND TO ANY PREPAYMENTS OF LOANS MADE ON THE EFFECTIVE DATE THEREOF, THE
TOTAL AMOUNT OF ALL REVOLVING LOANS, SWINGLINE LOANS, FOREIGN CURRENCY LOANS, UK
FOREIGN CURRENCY LOANS AND L/C OBLIGATIONS TOGETHER WOULD EXCEED THE AMOUNT OF
THE TOTAL REVOLVING COMMITMENTS.  IN ACCORDANCE WITH THE TERMS OF THIS SECTION,
THE REVOLVING COMMITMENT DECREASE NOTICE MUST SPECIFY THE AMOUNT OF THE PROPOSED
DECREASE AND THE DATE UPON WHICH THE DECREASE IS REQUESTED TO BE EFFECTIVE. 
ONCE REDUCED IN ACCORDANCE WITH THIS SECTION, THE TOTAL REVOLVING COMMITMENTS
MAY NOT BE INCREASED.  ANY REDUCTION OF THE TOTAL REVOLVING COMMITMENTS SHALL BE
APPLIED TO EACH LENDER ACCORDING TO SUCH LENDER’S REVOLVING PERCENTAGE.

 


SECTION 4            GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT


 


4.1.          OPTIONAL PREPAYMENTS.  (A)  THE BORROWERS MAY AT ANY TIME AND FROM
TIME TO TIME PREPAY THE LOANS (OTHER THAN FOREIGN CURRENCY LOANS AND UK FOREIGN
CURRENCY LOANS), IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY, UPON
IRREVOCABLE NOTICE DELIVERED TO THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS
DAYS PRIOR THERETO IN THE CASE OF EUROCURRENCY LOANS DENOMINATED IN DOLLARS AND
AT LEAST ONE BUSINESS DAY PRIOR THERETO IN THE CASE OF ALTERNATE BASE RATE
LOANS, WHICH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF PREPAYMENT AND WHETHER
THE PREPAYMENT IS OF EUROCURRENCY LOANS DENOMINATED IN DOLLARS OR ALTERNATE BASE
RATE LOANS;

 

32

--------------------------------------------------------------------------------


 


PROVIDED, THAT IF A EUROCURRENCY LOAN DENOMINATED IN DOLLARS IS PREPAID ON ANY
DAY OTHER THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO, THE
BORROWER SHALL ALSO PAY ANY AMOUNTS OWING PURSUANT TO SECTION 4.11.  UPON
RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
RELEVANT LENDER THEREOF.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN
SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER
WITH (EXCEPT IN THE CASE OF REVOLVING LOANS THAT ARE ALTERNATE BASE RATE LOANS
AND SWINGLINE LOANS) ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT PREPAID. 
PARTIAL PREPAYMENTS REVOLVING LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF
$1,000,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  PARTIAL
PREPAYMENTS OF SWINGLINE LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF
$100,000 OR A WHOLE MULTIPLE THEREOF.


 


(B)           THE BORROWERS MAY AT ANY TIME AND FROM TIME TO TIME PREPAY FOREIGN
CURRENCY LOANS AND UK FOREIGN CURRENCY LOANS, IN WHOLE OR IN PART, WITHOUT
PREMIUM OR PENALTY EXCEPT AS SPECIFIED IN SECTION 4.11, UPON IRREVOCABLE NOTICE
(WHICH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M.,
NEW YORK CITY TIME, FOUR BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT) SPECIFYING
THE DATE AND AMOUNT OF PREPAYMENT.  IF ANY SUCH NOTICE IS GIVEN, THE AMOUNT
SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN,
TOGETHER WITH ANY AMOUNTS PAYABLE PURSUANT TO SECTION 4.11 AND ACCRUED INTEREST
TO SUCH DATE ON THE AMOUNT PREPAID.  PARTIAL PREPAYMENTS OF FOREIGN CURRENCY
LOANS AND UK FOREIGN CURRENCY LOANS SHALL BE IN A MINIMUM PRINCIPAL AMOUNT EQUAL
TO THE FOREIGN CURRENCY EQUIVALENT OF $1,500,000 IN THE RELEVANT FOREIGN
CURRENCY OR A MULTIPLE OF THE FOREIGN CURRENCY EQUIVALENT OF $100,000 IN THE
RELEVANT FOREIGN CURRENCY IN EXCESS THEREOF.


 


4.2.          MANDATORY PREPAYMENTS.  (A)  THE APPLICATION OF ANY PREPAYMENT
PURSUANT TO SECTION 4.2 SHALL BE MADE, FIRST, TO ALTERNATE BASE RATE LOANS AND,
SECOND, TO EUROCURRENCY LOANS.  EACH PREPAYMENT OF THE LOANS UNDER SECTION 4.2
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE
AMOUNT PREPAID.


 


(B)           IF, ON ANY CALCULATION DATE, (I) THE DOLLAR EQUIVALENT OF THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE REVOLVING EXTENSIONS OF CREDIT TO
THE UK BORROWERS EXCEEDS AN AMOUNT EQUAL TO 105% OF THE UK SUBSIDIARY SUBLIMIT
OR (II) THE TOTAL REVOLVING EXTENSIONS OF CREDIT TO THE BORROWERS EXCEEDS THE
LESSER OF TOTAL REVOLVING COMMITMENTS AND THE BORROWING BASE ON SUCH DATE, THE
UK BORROWERS (IN THE CASE OF CLAUSE (I) OF THIS SECTION 4.2(B)), OR THE
BORROWERS (IN THE CASE OF CLAUSE (II) OF THIS SECTION 4.2(B)), AS APPLICABLE,
SHALL, WITHOUT NOTICE OR DEMAND, IMMEDIATELY REPAY SUCH OF THE OUTSTANDING LOANS
IN AN AGGREGATE PRINCIPAL AMOUNT SUCH THAT, AFTER GIVING EFFECT THERETO, (X) THE
TOTAL REVOLVING EXTENSIONS OF CREDIT TO THE UK BORROWERS DO NOT EXCEED THE UK
SUBSIDIARY SUBLIMIT AND (Y) THE TOTAL REVOLVING EXTENSIONS OF CREDIT TO THE
BORROWERS DOES NOT EXCEED THE LESSER OF THE TOTAL REVOLVING COMMITMENTS AND THE
BORROWING BASE, TOGETHER WITH INTEREST ACCRUED TO THE DATE OF SUCH PAYMENT OR
PREPAYMENT ON THE PRINCIPAL SO PREPAID IF REQUIRED HEREBY AND ANY AMOUNTS
PAYABLE UNDER SECTION 4.11 IN CONNECTION THEREWITH; PROVIDED THAT IN THE CASE OF
CLAUSE (II), THE UK BORROWERS SHALL NOT BE REQUIRED TO REPAY AN AMOUNT IN EXCESS
OF THE OUTSTANDING UK FOREIGN CURRENCY LOANS.  ANY PREPAYMENT OF REVOLVING LOANS
SHALL FIRST BE APPLIED TO PREPAY ANY OUTSTANDING SWINGLINE LOANS.  THE BORROWERS
MAY IN LIEU OF PREPAYING EUROCURRENCY LOANS, FOREIGN CURRENCY LOANS AND/OR UK
FOREIGN CURRENCY LOANS IN ORDER TO COMPLY WITH THIS PARAGRAPH DEPOSIT AMOUNTS IN
DOLLARS (IN THE CASE OF EUROCURRENCY LOANS) OR THE RELEVANT FOREIGN CURRENCY, IN
A CASH COLLATERAL ACCOUNT IN ACCORDANCE WITH THE NEXT SUCCEEDING SENTENCE EQUAL
TO

 

33

--------------------------------------------------------------------------------


 


THE AGGREGATE PRINCIPAL AMOUNT OF EUROCURRENCY LOANS, FOREIGN CURRENCY LOANS
AND/OR UK FOREIGN CURRENCY LOANS REQUIRED TO BE PREPAID.  TO THE EXTENT THAT
AFTER GIVING EFFECT TO ANY PREPAYMENT OF LOANS REQUIRED BY THIS PARAGRAPH AND
ANY DEPOSITS MADE PURSUANT TO THE NEXT SENTENCE BY THE US BORROWERS, THE TOTAL
REVOLVING EXTENSIONS OF CREDIT AT SUCH TIME EXCEED THE LESSER OF TOTAL REVOLVING
COMMITMENTS AND THE BORROWING BASE, THE UK BORROWERS, SHALL, WITHOUT NOTICE OR
DEMAND, IMMEDIATELY DEPOSIT IN A CASH COLLATERAL ACCOUNT UPON TERMS REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE AMOUNT BY WHICH
TOTAL REVOLVING EXTENSIONS OF CREDIT EXCEED THE AMOUNT EQUAL TO THE LESSER OF
THE TOTAL REVOLVING COMMITMENT AND THE BORROWING BASE, PROVIDED THAT THE UK
BORROWERS SHALL NOT BE REQUIRED TO DEPOSIT AN AMOUNT IN EXCESS OF THE
OUTSTANDING UK FOREIGN CURRENCY LOANS. TO THE EXTENT THAT AFTER GIVING EFFECT TO
ANY PREPAYMENT OF LOANS REQUIRED BY THIS PARAGRAPH AND ANY DEPOSITS MADE
PURUSANT TO THE PRECEDING SENTENCE BY THE UK BORROWERS, THE TOTAL REVOLVING
EXTENSIONS OF CREDIT AT SUCH TIME EXCEED THE LESSER OF TOTAL REVOLVING
COMMITMENTS AND THE BORROWING BASE (US), THE US BORROWERS, SHALL, WITHOUT NOTICE
OR DEMAND, IMMEDIATELY DEPOSIT IN A CASH COLLATERAL ACCOUNT UPON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE
AMOUNT BY WHICH TOTAL REVOLVING EXTENSIONS OF CREDIT EXCEED THE AMOUNT EQUAL TO
THE LESSER OF THE TOTAL REVOLVING COMMITMENT AND THE BORROWING BASE (US).  THE
ADMINISTRATIVE AGENT SHALL APPLY ANY CASH DEPOSITED IN THE CASH COLLATERAL
ACCOUNT (TO THE EXTENT THEREOF) TO PAY ANY REIMBURSEMENT OBLIGATIONS WHICH ARE
OR BECOME DUE THEREAFTER AND/OR TO REPAY FOREIGN CURRENCY LOANS, UK FOREIGN
CURRENCY LOANS AND EUROCURRENCY LOANS AT THE END OF THE INTEREST PERIODS
THEREFOR, PROVIDED THAT, (X) THE ADMINISTRATIVE AGENT SHALL RELEASE TO THE
BORROWERS FROM TIME TO TIME SUCH PORTION OF THE AMOUNT ON DEPOSIT IN THE CASH
COLLATERAL ACCOUNT TO THE EXTENT SUCH AMOUNT IS NOT REQUIRED TO BE SO DEPOSITED
IN ORDER FOR THE BORROWERS TO BE IN COMPLIANCE WITH THIS PARAGRAPH, (Y) THE
ADMINISTRATIVE AGENT MAY SO APPLY SUCH CASH AT ANY TIME AFTER THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT AND (Z) THE ADMINISTRATIVE AGENT
SHALL NOT USE ANY AMOUNTS DEPOSITED BY THE UK BORROWERS TO REPAY ANY AMOUNTS
OWED BY THE US BORROWERS.  “CASH COLLATERAL ACCOUNT” MEANS AN ACCOUNT
SPECIFICALLY ESTABLISHED BY THE BORROWERS WITH THE ADMINISTRATIVE AGENT FOR
PURPOSES OF THIS SECTION 4.2 AND HEREBY PLEDGED TO THE ADMINISTRATIVE AGENT AND
OVER WHICH THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL,
INCLUDING THE RIGHT OF WITHDRAWAL FOR APPLICATION IN ACCORDANCE WITH THIS
SECTION 4.2.


 


4.3.          CONVERSION AND CONTINUATION OPTIONS.  (A)  THE US BORROWERS MAY
ELECT FROM TIME TO TIME TO CONVERT EUROCURRENCY LOANS DENOMINATED IN DOLLARS TO
ALTERNATE BASE RATE LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST TWO
BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION, PROVIDED THAT ANY SUCH
CONVERSION OF EUROCURRENCY LOANS DENOMINATED IN DOLLARS MAY ONLY BE MADE ON THE
LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO.  THE US BORROWERS MAY ELECT
FROM TIME TO TIME TO CONVERT ALTERNATE BASE RATE LOANS TO EUROCURRENCY LOANS
DENOMINATED IN DOLLARS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST THREE
BUSINESS DAYS’ PRIOR IRREVOCABLE NOTICE OF SUCH ELECTION (WHICH NOTICE SHALL
SPECIFY THE LENGTH OF THE INITIAL INTEREST PERIOD THEREFOR), PROVIDED THAT NO
ALTERNATE BASE RATE LOAN MAY BE CONVERTED INTO A EUROCURRENCY LOAN DENOMINATED
IN DOLLARS WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS IN RESPECT OF SUCH FACILITY HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONVERSIONS.  UPON
RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
RELEVANT LENDER THEREOF.

 

34

--------------------------------------------------------------------------------


 


(B)           ANY EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION
OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED
THAT NO EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED
LENDERS HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH
CONTINUATIONS, AND PROVIDED, FURTHER, THAT IF THE BORROWERS SHALL FAIL TO GIVE
ANY REQUIRED NOTICE AS DESCRIBED ABOVE IN THIS PARAGRAPH OR IF SUCH CONTINUATION
IS NOT PERMITTED PURSUANT TO THE PRECEDING PROVISO SUCH EUROCURRENCY LOANS
DENOMINATED IN DOLLARS SHALL BE AUTOMATICALLY CONVERTED TO ALTERNATE BASE RATE
LOANS ON THE LAST DAY OF SUCH THEN EXPIRING INTEREST PERIOD AND, IF THE
BORROWERS SHALL FAIL TO GIVE SUCH NOTICE OF CONTINUATION OF A FOREIGN CURRENCY
LOAN, SUCH FOREIGN CURRENCY LOAN SHALL BE AUTOMATICALLY CONTINUED FOR AN
INTEREST PERIOD OF ONE MONTH.  UPON RECEIPT OF ANY SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.


 


4.4.          LIMITATIONS ON EUROCURRENCY TRANCHES.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT, ALL BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
EUROCURRENCY LOANS HEREUNDER AND ALL SELECTIONS OF INTEREST PERIODS HEREUNDER
SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO THAT,
(A) AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF THE
EUROCURRENCY LOANS COMPRISING EACH EUROCURRENCY TRANCHE SHALL BE EQUAL TO
$3,000,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF AND (B) NO MORE
THAN TEN EUROCURRENCY TRANCHES SHALL BE OUTSTANDING AT ANY ONE TIME.


 


4.5.          INTEREST RATES AND PAYMENT DATES.  (A)  EACH EUROCURRENCY LOAN
SHALL BEAR INTEREST FOR EACH DAY DURING EACH INTEREST PERIOD WITH RESPECT
THERETO AT A RATE PER ANNUM EQUAL TO THE EUROCURRENCY RATE DETERMINED FOR SUCH
DAY PLUS THE APPLICABLE MARGIN.


 


(B)           EACH ALTERNATE BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER
ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS THE APPLICABLE MARGIN.


 


(C)           (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF THE LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO ALTERNATE BASE RATE LOANS UNDER THE REVOLVING FACILITY PLUS 2%,
AND (II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR
REIMBURSEMENT OBLIGATION OR ANY COMMITMENT FEE OR OTHER AMOUNT PAYABLE HEREUNDER
SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO
(A) THE RATE THEN APPLICABLE TO ALTERNATE BASE RATE LOANS UNDER THE RELEVANT
FACILITY PLUS 2% (OR, IN THE CASE OF ANY SUCH OTHER AMOUNTS THAT DO NOT RELATE
TO A PARTICULAR FACILITY, THE RATE THEN APPLICABLE TO ALTERNATE BASE RATE LOANS
UNDER THE REVOLVING FACILITY PLUS 2%), IN THE CASE OF AMOUNTS THAT ARE OWING IN
DOLLARS, OR (B)(I) THE EUROCURRENCY RATE IN RESPECT OF THE RELEVANT FOREIGN
CURRENCY PLUS (II) 2%, IN THE CASE OF AMOUNTS OWING THAT ARE DENOMINATED IN
FOREIGN CURRENCIES, IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE,
FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AS WELL
AFTER AS BEFORE JUDGMENT).

 

35

--------------------------------------------------------------------------------


 


(D)           INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT
DATE, PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION
SHALL BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


4.6.          COMPUTATION OF INTEREST AND FEES.  (A)  INTEREST AND FEES PAYABLE
PURSUANT HERETO SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE
ACTUAL DAYS ELAPSED, EXCEPT THAT, WITH RESPECT TO (I) ALTERNATE BASE RATE LOANS
THE RATE OF INTEREST ON WHICH IS CALCULATED ON THE BASIS OF THE PRIME RATE AND
(II) FOREIGN CURRENCY LOANS AND UK FOREIGN CURRENCY LOANS DENOMINATED IN BRITISH
POUNDS STERLING, THE INTEREST THEREON SHALL BE CALCULATED ON THE BASIS OF A 365-
(OR 366-, AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE
ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWERS AND THE
RELEVANT LENDERS OF EACH DETERMINATION OF A EUROCURRENCY RATE.  ANY CHANGE IN
THE INTEREST RATE ON A LOAN RESULTING FROM A CHANGE IN THE ALTERNATE BASE RATE
SHALL BECOME EFFECTIVE AS OF THE OPENING OF BUSINESS ON THE DAY ON WHICH SUCH
CHANGE BECOMES EFFECTIVE.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE
NOTIFY THE BORROWERS AND THE RELEVANT LENDERS OF THE EFFECTIVE DATE AND THE
AMOUNT OF EACH SUCH CHANGE IN INTEREST RATE.


 


(B)           EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWERS AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWERS, DELIVER TO THE
BORROWERS A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 4.5(A).


 


4.7.          INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR TO THE FIRST DAY
OF ANY INTEREST PERIOD:


 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWERS ABSENT MANIFEST
ERROR) THAT, BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE
AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE FOR
SUCH INTEREST PERIOD, OR


 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
REQUIRED LENDERS THAT THE EUROCURRENCY RATE DETERMINED OR TO BE DETERMINED FOR
SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH
LENDERS (AS CONCLUSIVELY CERTIFIED BY SUCH LENDERS) OF MAKING OR MAINTAINING
THEIR AFFECTED LOANS DURING SUCH INTEREST PERIOD, OR


 


(C)           A LENDER SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON THE BORROWERS, ABSENT MANIFEST ERROR) THAT, BY
REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE
MEANS DO NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE FOR SUCH INTEREST
PERIOD IN RESPECT OF ANY FOREIGN CURRENCY (ANY SUCH FOREIGN CURRENCY IS REFERRED
TO AS AN “AFFECTED FOREIGN CURRENCY”),


 


THE ADMINISTRATIVE AGENT (OR THE RELEVANT LENDER IN THE CASE OF CLAUSE (C)
ABOVE) SHALL GIVE TELECOPY OR TELEPHONIC NOTICE THEREOF TO THE BORROWERS AND THE
RELEVANT LENDERS (AND, IN THE CASE OF ANY NOTICE BY A LENDER, THE ADMINISTRATIVE
AGENT) AS SOON AS PRACTICABLE THEREAFTER.  IF SUCH NOTICE IS GIVEN (X) PURSUANT
TO CLAUSE (A) OR (B) OF THIS SECTION 4.7 IN RESPECT OF EUROCURRENCY LOANS
DENOMINATED IN DOLLARS, THEN (I) ANY EUROCURRENCY LOANS DENOMINATED IN DOLLARS

 

36

--------------------------------------------------------------------------------


 


REQUESTED TO BE MADE ON THE FIRST DAY OF SUCH INTEREST PERIOD SHALL BE MADE AS
ALTERNATE BASE RATE LOANS, (II) ANY LOANS UNDER THE RELEVANT FACILITY THAT WERE
TO HAVE BEEN CONVERTED ON THE FIRST DAY OF SUCH INTEREST PERIOD TO EUROCURRENCY
LOANS DENOMINATED IN DOLLARS SHALL BE CONTINUED AS ALTERNATE BASE RATE LOANS AND
(III) ANY OUTSTANDING EUROCURRENCY LOANS DENOMINATED IN DOLLARS SHALL BE
CONVERTED, ON THE LAST DAY OF THE THEN-CURRENT INTEREST PERIOD, TO ALTERNATE
BASE RATE LOANS AND (Y) IN RESPECT OF ANY FOREIGN CURRENCY LOANS, THEN (I) ANY
FOREIGN CURRENCY LOANS IN AN AFFECTED FOREIGN CURRENCY REQUESTED TO BE MADE ON
THE FIRST DAY OF SUCH INTEREST PERIOD SHALL NOT BE MADE AND (II) ANY OUTSTANDING
FOREIGN CURRENCY LOANS IN AN AFFECTED FOREIGN CURRENCY SHALL BE DUE AND PAYABLE
ON THE FIRST DAY OF SUCH INTEREST PERIOD.  UNTIL SUCH NOTICE HAS BEEN WITHDRAWN
BY THE ADMINISTRATIVE AGENT (OR THE RELEVANT LENDER IN THE CASE OF CLAUSE (C)
ABOVE), NO FURTHER EUROCURRENCY LOANS DENOMINATED IN DOLLARS UNDER THE RELEVANT
FACILITY OR FOREIGN CURRENCY LOANS IN AN AFFECTED FOREIGN CURRENCY SHALL BE MADE
OR CONTINUED AS SUCH, NOR SHALL THE BORROWERS HAVE THE RIGHT TO CONVERT LOANS
UNDER THE RELEVANT FACILITY TO EUROCURRENCY LOANS.


 


4.8.          PRO RATA TREATMENT AND PAYMENTS.  (A)  EACH BORROWING BY THE
BORROWERS FROM THE LENDERS HEREUNDER, EACH PAYMENT BY THE BORROWERS ON ACCOUNT
OF ANY COMMITMENT FEE AND ANY REDUCTION OF THE COMMITMENTS OF THE LENDERS SHALL
BE MADE PRO RATA ACCORDING TO THE REVOLVING PERCENTAGES OF THE RELEVANT
LENDERS.  EACH BORROWING BY THE BORROWERS FROM THE LENDERS, EACH PAYMENT BY THE
BORROWERS ON ACCOUNT OF ANY FRONTING FEE AND ANY REDUCTION OF THE UK SUBSIDIARY
SUBLIMIT SHALL BE MADE PRO RATA TO THE LENDERS.


 


(B)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWERS ON
ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS SHALL BE MADE PRO
RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE REVOLVING
LOANS THEN HELD BY THE REVOLVING LENDERS.  EACH PAYMENT IN RESPECT OF
REIMBURSEMENT OBLIGATIONS IN RESPECT OF ANY LETTER OF CREDIT SHALL BE MADE TO
THE ISSUING LENDER THAT ISSUED SUCH LETTERS OF CREDIT.  EACH PAYMENT (INCLUDING
EACH PREPAYMENT) BY THE BORROWERS ON ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE
FOREIGN CURRENCY LOANS AND UK FOREIGN CURRENCY LOANS SHALL BE MADE PRO RATA
ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE FOREIGN
CURRENCY LOANS AND UK FOREIGN CURRENCY LOANS THEN HELD BY THE LENDERS.


 


(C)           ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWERS
HEREUNDER, WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL
BE MADE WITHOUT SETOFF OR COUNTERCLAIM AND, SUBJECT TO SECTION 4.10, FREE AND
CLEAR OF, AND WITHOUT ANY DEDUCTION OR WITHHOLDING FOR, ANY TAXES OR OTHER
PAYMENTS AND SHALL BE MADE PRIOR TO 1 PM, NEW YORK CITY TIME, ON THE DUE DATE
THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS, AT THE
FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.  THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE LENDERS OR THE
LENDERS, AS APPLICABLE, PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.  IF ANY
PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EUROCURRENCY LOANS) BECOMES DUE
AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY PAYMENT ON A EUROCURRENCY LOAN
BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY THEREOF
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS THE RESULT OF SUCH
EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH
EVENT SUCH PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.  IN
THE CASE OF ANY EXTENSION OF ANY PAYMENT OF PRINCIPAL

 

37

--------------------------------------------------------------------------------


 


PURSUANT TO THE PRECEDING TWO SENTENCES, INTEREST THEREON SHALL BE PAYABLE AT
THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY ANY LENDER PRIOR TO A BORROWING THAT SUCH LENDER WILL NOT MAKE THE
AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF SUCH BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER IS
MAKING SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE
AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS A
CORRESPONDING AMOUNT.  IF SUCH AMOUNT IS NOT MADE AVAILABLE TO THE
ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON THE BORROWING DATE THEREFOR, SUCH
LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON AT A RATE PER ANNUM REASONABLY DETERMINED BY THE ADMINISTRATIVE
AGENT TO BE THE COST TO IT OF FUNDING SUCH AMOUNT FOR THE PERIOD UNTIL SUCH
LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT.  A
CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO
ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF REVOLVING LOANS IS NOT MADE AVAILABLE
TO THE ADMINISTRATIVE AGENT BY SUCH LENDER WITHIN THREE BUSINESS DAYS OF SUCH
BORROWING DATE, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO RECOVER SUCH
AMOUNT WITH INTEREST THEREON AT THE RATE PER ANNUM APPLICABLE TO ALTERNATE BASE
RATE LOANS, ON DEMAND, FROM THE RELEVANT BORROWERS. WITH RESPECT TO FOREIGN
CURRENCY LOANS AND UK FOREIGN CURRENCY LOANS, IF SUCH LENDER’S SHARE OF SUCH
BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER
WITHIN THREE BUSINESS DAYS OF SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT
SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST THEREON AT A RATE
PER ANNUM REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST TO IT
OF FUNDING SUCH AMOUNT, ON DEMAND, FROM THE RELEVANT BORROWERS WITH RESPECT TO
SUCH FOREIGN CURRENCY LOANS AND UK FOREIGN CURRENCY LOANS.


 


(E)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN
WRITING BY THE BORROWERS PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE
BORROWERS HEREUNDER THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT TO THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWERS ARE
MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE REQUIRED
TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE LENDERS OR THE
LENDERS THEIR RESPECTIVE PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH
PAYMENT IS NOT MADE TO THE ADMINISTRATIVE AGENT BY THE BORROWERS WITHIN THREE
BUSINESS DAYS AFTER SUCH DUE DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
RECOVER, ON DEMAND, FROM EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE
AVAILABLE PURSUANT TO THE PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON
AT THE RATE PER ANNUM EQUAL TO (I) IN THE CASE OF AMOUNTS DENOMINATED IN
DOLLARS, THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE, AND (II) IN THE CASE OF
AMOUNTS NOT DENOMINATED IN DOLLARS, THE AMOUNT REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT TO BE THE COST TO IT OF FUNDING SUCH AMOUNT.  NOTHING
HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT, OR ANY
LENDER AGAINST THE BORROWERS; PROVIDED, THAT NO UK BORROWER SHALL BE LIABLE FOR
ANY OBLIGATIONS OF TMP.


 


4.9.          REQUIREMENTS OF LAW.  (A)  IF THE ADOPTION OF OR ANY CHANGE IN ANY
LAW OR IN THE OFFICIAL INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY
ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF OR IN THE CASE OF AN ASSIGNEE OR PARTICIPANT, SUBSEQUENT TO THE
DATE OF ASSIGNMENT OR PARTICIPATION:

 

38

--------------------------------------------------------------------------------


 

(I)            SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
SUCH LENDER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EUROCURRENCY RATE HEREUNDER; OR

 

(II)           SHALL IMPOSE ON SUCH LENDER ANY OTHER CONDITION;

 

AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH LENDER,
BY AN AMOUNT THAT SUCH LENDER DEEMS TO BE MATERIAL, OF MAKING, CONVERTING INTO,
CONTINUING OR MAINTAINING EUROCURRENCY LOANS OR ISSUING OR PARTICIPATING IN
LETTERS OF CREDIT OR PARTICIPATING IN FOREIGN CURRENCY LOANS OR UK FOREIGN
CURRENCY LOANS, OR TO REDUCE ANY AMOUNT RECEIVABLE HEREUNDER IN RESPECT THEREOF,
THEN, IN ANY SUCH CASE, TMP SHALL PROMPTLY PAY SUCH LENDER, UPON ITS DEMAND, ANY
ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER FOR SUCH INCREASED COST
OR REDUCED AMOUNT RECEIVABLE.  IF ANY LENDER BECOMES ENTITLED TO CLAIM ANY
ADDITIONAL AMOUNTS PURSUANT TO THIS PARAGRAPH, IT SHALL PROMPTLY NOTIFY THE
BORROWERS (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF THE EVENT BY REASON OF
WHICH IT HAS BECOME SO ENTITLED.


 


(B)           IF ANY LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY
CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ANY
CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF
CREDIT TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH LENDER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY)
BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER
SUBMISSION BY SUCH LENDER TO TMP (WITH A COPY TO THE ADMINISTRATIVE AGENT) OF A
WRITTEN REQUEST THEREFOR, TMP SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH CORPORATION FOR SUCH REDUCTION;
PROVIDED THAT TMP SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS
PARAGRAPH FOR ANY AMOUNTS INCURRED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT
SUCH LENDER NOTIFIES TMP OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION
THEREFOR; AND PROVIDED, FURTHER, THAT, IF THE CIRCUMSTANCES GIVING RISE TO SUCH
CLAIM HAVE A RETROACTIVE EFFECT, THEN SUCH SIX-MONTH PERIOD SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF SUCH RETROACTIVE EFFECT.


 


(C)           IF ANY GOVERNMENTAL AUTHORITY OF THE JURISDICTION OF ANY FOREIGN
CURRENCY (OR ANY OTHER JURISDICTION IN WHICH THE FUNDING OPERATIONS OF ANY
LENDER SHALL BE CONDUCTED WITH RESPECT TO SUCH FOREIGN CURRENCY) SHALL HAVE IN
EFFECT ANY RESERVE, LIQUID ASSET OR SIMILAR REQUIREMENT WITH RESPECT TO ANY
CATEGORY OF DEPOSITS OR LIABILITIES CUSTOMARILY USED TO FUND LOANS IN SUCH
FOREIGN CURRENCY, OR BY REFERENCE TO WHICH INTEREST RATES APPLICABLE TO LOANS IN
SUCH FOREIGN CURRENCY ARE DETERMINED, AND THE RESULT OF SUCH REQUIREMENT SHALL
BE TO INCREASE THE COST TO SUCH LENDER OF MAKING OR MAINTAINING ANY FOREIGN
CURRENCY LOAN OR UK FOREIGN CURRENCY LOAN IN SUCH FOREIGN CURRENCY, AND SUCH
LENDER SHALL DELIVER TO THE RELEVANT BORROWERS A NOTICE REQUESTING COMPENSATION
UNDER THIS PARAGRAPH, THEN THE RELEVANT BORROWERS WILL PAY TO SUCH LENDER ON
EACH INTEREST PAYMENT DATE WITH RESPECT TO EACH AFFECTED FOREIGN CURRENCY LOAN
OR

 

39

--------------------------------------------------------------------------------


 


UK FOREIGN CURRENCY LOAN, IN AN AMOUNT THAT WILL COMPENSATE SUCH LENDER FOR SUCH
ADDITIONAL COST.


 


(D)           A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SECTION SUBMITTED BY ANY LENDER TO TMP (WITH A COPY TO THE ADMINISTRATIVE
AGENT) SETTING FORTH THE BASIS OF CALCULATION OF SUCH ADDITIONAL AMOUNTS SHALL
BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE OBLIGATIONS OF THE
BORROWERS PURSUANT TO THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, (I) (A)
THE ADOPTION OF ANY LAW, RULE OR REGULATION AFTER THE DATE OF THIS AGREEMENT,
(B) ANY CHANGE IN ANY LAW, RULE OR REGULATION OR IN THE INTERPRETATION OR
APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY AFTER THE DATE OF THIS
AGREEMENT OR (C) COMPLIANCE BY ANY LENDER WITH ANY REQUEST, GUIDELINE OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY
MADE OR ISSUED AFTER THE DATE OF THIS AGREEMENT, SHALL MAKE IT UNLAWFUL FOR ANY
SUCH LENDER TO MAKE OR MAINTAIN ANY FOREIGN CURRENCY LOAN OR UK FOREIGN CURRENCY
LOAN OR TO GIVE EFFECT TO ITS OBLIGATIONS AS CONTEMPLATED HEREBY WITH RESPECT TO
ANY FOREIGN CURRENCY LOAN OR UK FOREIGN CURRENCY LOAN, OR (II) THERE SHALL HAVE
OCCURRED ANY CHANGE IN NATIONAL OR INTERNATIONAL FINANCIAL, POLITICAL OR
ECONOMIC CONDITIONS (INCLUDING THE IMPOSITION OF OR ANY CHANGE IN EXCHANGE
CONTROLS, BUT EXCLUDING CONDITIONS OTHERWISE COVERED BY THIS SECTION 4.9) WHICH
WOULD MAKE IT IMPRACTICABLE FOR ANY LENDERS TO MAKE OR MAINTAIN FOREIGN CURRENCY
LOANS OR UK FOREIGN CURRENCY LOANS DENOMINATED IN THE RELEVANT CURRENCY AFTER
THE DATE HEREOF TO, OR FOR THE ACCOUNT OF, THE BORROWERS, THEN:

 

(I)            BY WRITTEN NOTICE TO THE BORROWERS AND TO THE ADMINISTRATIVE
AGENT, SUCH LENDER OR LENDERS MAY DECLARE THAT FOREIGN CURRENCY LOANS AND/OR UK
FOREIGN CURRENCY LOANS (IN THE AFFECTED CURRENCY OR CURRENCIES) WILL NOT
THEREAFTER (FOR THE DURATION OF SUCH UNLAWFULNESS) BE MADE BY SUCH LENDER OR
LENDERS HEREUNDER (OR BE CONTINUED FOR ADDITIONAL INTEREST PERIODS), WHEREUPON
ANY REQUEST FOR A FOREIGN CURRENCY LOAN OR UK FOREIGN CURRENCY LOAN (IN THE
AFFECTED CURRENCY OR CURRENCIES) OR TO CONTINUE A FOREIGN CURRENCY LOAN OR UK
FOREIGN CURRENCY LOAN (IN THE AFFECTED CURRENCY OR CURRENCIES), AS THE CASE MAY
BE, FOR AN ADDITIONAL INTEREST PERIOD) SHALL, AS TO SUCH LENDER OR LENDERS ONLY,
BE OF NO FORCE AND EFFECT, UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY
WITHDRAWN; AND

 

(II)           ALL OUTSTANDING FOREIGN CURRENCY LOANS AND UK FOREIGN CURRENCY
LOANS (IN THE AFFECTED CURRENCY OR CURRENCIES), MADE BY SUCH LENDER OR LENDERS
SHALL BE REPAID ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD WITH RESPECT
THERETO OR, IF EARLIER, THE DATE ON WHICH THE APPLICABLE NOTICE BECOMES
EFFECTIVE.


 


(F)            FOR PURPOSES OF SECTION 4.9(E), A NOTICE TO THE BORROWERS BY ANY
LENDER SHALL BE EFFECTIVE AS TO EACH FOREIGN CURRENCY LOAN AND UK FOREIGN
CURRENCY LOAN MADE BY SUCH LENDER, IF LAWFUL, ON THE LAST DAY OF THE INTEREST
PERIOD CURRENTLY APPLICABLE TO SUCH FOREIGN CURRENCY LOAN OR UK FOREIGN CURRENCY
LOAN; IN ALL OTHER CASES SUCH NOTICE SHALL BE EFFECTIVE ON THE DATE OF RECEIPT
THEREOF BY THE BORROWERS.


 


4.10.        TAXES.  (A)  ALL PAYMENTS MADE BY THE BORROWERS UNDER THIS
AGREEMENT SHALL BE MADE IN ACCORDANCE WITH SECTION 4.8 FREE AND CLEAR OF, AND
WITHOUT DEDUCTION OR

 

40

--------------------------------------------------------------------------------


 


WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW
OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
GOVERNMENTAL AUTHORITY, EXCLUDING NET INCOME TAXES AND FRANCHISE TAXES (IMPOSED
IN LIEU OF NET INCOME TAXES) IMPOSED ON ANY AGENT OR ANY LENDER AS A RESULT OF A
PRESENT OR FORMER CONNECTION BETWEEN SUCH AGENT OR SUCH LENDER AND THE
JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY POLITICAL
SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY SUCH
CONNECTION ARISING SOLELY FROM SUCH AGENT OR SUCH LENDER HAVING EXECUTED,
DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT).  IF ANY SUCH NON-EXCLUDED TAXES,
LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS
(“NON-EXCLUDED TAXES”) OR OTHER TAXES ARE REQUIRED TO BE WITHHELD FROM ANY
AMOUNTS PAYABLE TO ANY AGENT OR ANY LENDER HEREUNDER OR PAYABLE BY ANY AGENT OR
ANY LENDER, THE AMOUNTS SO PAYABLE TO SUCH AGENT OR SUCH LENDER SHALL BE
INCREASED TO THE EXTENT NECESSARY TO YIELD TO SUCH AGENT OR SUCH LENDER (AFTER
PAYMENT OF ALL NON-EXCLUDED TAXES AND OTHER TAXES) INTEREST OR ANY SUCH OTHER
AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS
AGREEMENT, PROVIDED, HOWEVER, THAT THE BORROWERS SHALL NOT BE REQUIRED TO
INCREASE ANY SUCH AMOUNTS PAYABLE TO ANY LENDER WITH RESPECT TO ANY NON-EXCLUDED
TAXES (I) THAT ARE ATTRIBUTABLE TO SUCH LENDER’S FAILURE FOR ANY REASON TO
PROVIDE THE BORROWERS WITH PROPERLY COMPLETED AND EXECUTED FORMS DEMONSTRATING
SUCH LENDER’S QUALIFICATION FOR TOTAL EXEMPTION OR REDUCTION FROM U.S.
WITHHOLDING TAX AS SET FORTH IN PARAGRAPH (D) OR (E) OF THIS SECTION (INCLUDING
A CHANGE IN CIRCUMSTANCES OF A LENDER THAT RENDERS SUCH LENDER UNABLE TO SO
QUALIFY) OR (II) THAT ARE UNITED STATES WITHHOLDING TAXES IMPOSED ON AMOUNTS
PAYABLE TO SUCH LENDER AT THE TIME SUCH LENDER BECOMES A PARTY TO THIS AGREEMENT
OR DESIGNATES A NEW LENDING OFFICE, EXCEPT (I) TO THE EXTENT THAT SUCH LENDER’S
ASSIGNOR (IF ANY) WAS ENTITLED, AT THE TIME OF ASSIGNMENT, TO RECEIVE ADDITIONAL
AMOUNTS FROM THE BORROWERS WITH RESPECT TO SUCH NON-EXCLUDED TAXES PURSUANT TO
THIS PARAGRAPH OR (II) SUCH FAILURE TO COMPLY WITH THE PROVISIONS OF SECTION
4.10(D) OR (E) IS AS A RESULT OF A CHANGE IN APPLICABLE LAW, TREATY REGULATION
OR OFFICIAL INTERPRETATION THEREOF AFTER THE DATE HEREOF (OR, IN THE CASE OF AN
ASSIGNEE, AFTER THE DATE OF ASSIGNMENT OR TRANSFER).


 


(B)           IN ADDITION, THE BORROWERS SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)           WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE
BORROWERS, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWERS SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT
AGENT OR LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL
RECEIPT RECEIVED BY THE BORROWERS SHOWING PAYMENT THEREOF.  IF THE BORROWERS
FAIL TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE
TAXING AUTHORITY OR FAIL TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED
RECEIPTS OR OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWERS SHALL INDEMNIFY
THE AGENTS AND THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT
MAY BECOME PAYABLE BY ANY AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.


 


(D)           EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED
IN SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWERS AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR,
IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION OR A

 

41

--------------------------------------------------------------------------------


 


REDUCED RATE OF  FROM U.S. FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR
881(C) OF THE CODE WITH RESPECT TO PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT F AND A FORM W-8BEN, OR ANY SUBSEQUENT
VERSIONS THEREOF OR SUCCESSORS THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY
SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION OR REDUCTION FROM U.S. FEDERAL
WITHHOLDING TAX ON ALL PAYMENTS BY THE BORROWERS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON
OR BEFORE THE DATE IT BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY
PARTICIPANT, ON OR BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED
PARTICIPATION).  IN ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS
PROMPTLY UPON THE OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY
SUCH NON-U.S. LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWERS
AT ANY TIME IT DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY
PREVIOUSLY DELIVERED CERTIFICATE TO THE BORROWERS (OR ANY OTHER FORM OF
CERTIFICATION ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH
NON-U.S. LENDER IS NOT LEGALLY ABLE TO DELIVER.


 


(E)           A LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTIONS IN WHICH EACH
BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO EACH BORROWER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE
LAW OR REASONABLY REQUESTED BY SUCH BORROWER, SUCH PROPERLY COMPLETED AND
EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS
TO BE MADE WITHOUT WITHHOLDING, PROVIDED THAT SUCH LENDER IS LEGALLY ENTITLED TO
COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH LENDER’S JUDGMENT
SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY PREJUDICE THE
LEGAL POSITION OF SUCH LENDER.


 


(F)            THE AGREEMENTS IN THIS SECTION 4.10 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


 


(G)           IF ANY LENDER OR THE ADMINISTRATIVE AGENT RECEIVES A REFUND
ATTRIBUTABLE TO ANY NON-EXCLUDED TAXES OR OTHER TAXES PAID BY THE BORROWERS OR
FOR WHICH THE LENDER OR THE ADMINISTRATIVE AGENT HAS RECEIVED PAYMENT FROM THE
BORROWERS HEREUNDER, SUCH LENDER OR THE ADMINISTRATIVE AGENT, WITHIN 30 DAYS OF
SUCH RECEIPT, SHALL DELIVER TO THE BORROWERS THE AMOUNT OF SUCH REFUND
(INCLUDING ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT
TO SUCH REFUND); PROVIDED HOWEVER, THAT EACH BORROWER AGREES TO REPAY THE AMOUNT
PAID OVER TO THE BORROWERS (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES
IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO SUCH LENDER OR THE
ADMINISTRATIVE AGENT IN THE EVENT THAT SUCH LENDER OR THE ADMINISTRATIVE AGENT
IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  IN ADDITION,
UPON A WRITTEN REQUEST BY THE BORROWERS, ANY LENDER AND THE ADMINISTRATIVE AGENT
SHALL TIMELY EXECUTE AND DELIVER TO THE BORROWERS SUCH CERTIFICATES, FORMS OR
OTHER DOCUMENTS WHICH CAN BE REASONABLY FURNISHED CONSISTENT WITH THE FACTS TO
ASSIST THE BORROWERS IN APPLYING FOR REFUNDS OF NON-EXCLUDED TAXES OR OTHER
TAXES REMITTED HEREUNDER, UNLESS TO DO SO WILL UNDULY PREJUDICE OR CAUSE UNDUE
HARDSHIP TO SUCH LENDER OR THE ADMINISTRATIVE AGENT (AS DETERMINED IN THE
REASONABLE DISCRETION OF SUCH LENDER OR THE ADMINISTRATIVE AGENT).  THIS
PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY LENDER OR THE

 

42

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER
PERSON.


 


(H)           ANY LENDER CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO
THIS SECTION 4.10 SHALL USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND
REGULATORY RESTRICTIONS) TO FILE ANY CERTIFICATE OR DOCUMENT REASONABLY
REQUESTED BY THE BORROWERS OR TO CHANGE THE JURISDICTION OF ITS APPLICABLE
LENDING OFFICE IF THE MAKING OF SUCH A FILING OR CHANGE WOULD AVOID THE NEED FOR
OR REDUCE THE AMOUNT OF ANY SUCH ADDITIONAL AMOUNTS WHICH MAY THEREAFTER ACCRUE
AND WOULD NOT, IN THE SOLE DETERMINATION OF SUCH LENDER, BE OTHERWISE
DISADVANTAGEOUS TO SUCH LENDER.


 


(I)            THE UK BORROWERS ARE NOT REQUIRED TO MAKE AN INCREASED PAYMENT TO
ANY LENDER OR AGENT UNDER SECTION 4.8(C) OR THIS SECTION 4.10 IN RESPECT OF TAX
IMPOSED BY THE UNITED KINGDOM AND REQUIRED TO BE WITHHELD FROM A PAYMENT OF
INTEREST ON ANY LOAN MADE UNDER THIS AGREEMENT IF ON THE DATE ON WHICH THE
PAYMENT FALLS DUE (I) THE PAYMENT COULD HAVE BEEN MADE TO THE RELEVANT LENDER
WITHOUT ANY WITHHOLDING IF IT WAS A QUALIFYING LENDER (AS DEFINED BELOW), BUT ON
THAT DATE THAT LENDER IS NOT OR HAS CEASED TO BE A QUALIFYING LENDER OTHER THAN
AS A RESULT OF ANY CHANGES AFTER THE DATE IT BECAME A LENDER UNDER THIS
AGREEMENT IN ANY LAW OR TREATY (AS DEFINED BELOW) OR ANY PUBLISHED PRACTICE OR
CONCESSION OF THE UK INLAND REVENUE, OR (II) (A) THE RELEVANT LENDER IS A UK
NON-BANK LENDER (AS DEFINED BELOW), OR WOULD HAVE BEEN A UK NON-BANK LENDER WERE
IT NOT FOR ANY CHANGE AFTER THE DATE IT BECAME A LENDER UNDER THIS AGREEMENT IN
ANY LAW OR TREATY, OR ANY PUBLISHED PRACTICE OR CONCESSION OF THE UK INLAND
REVENUE, AND (B) THE BOARD OF THE INLAND REVENUE HAS GIVEN (AND NOT REVOKED OR
VARIED IN A MATERIAL PARTICULAR) A DIRECTION UNDER SECTION 349C OF THE TAXES ACT
(AS THAT PROVISION HAS EFFECT ON THE DATE ON WHICH THE RELEVANT LENDER BECAME A
PARTY TO THIS AGREEMENT) WHICH RELATES TO THAT PAYMENT AND THAT THE UK BORROWER
HAS NOTIFIED THAT UK NON-BANK LENDER OF THE PRECISE TERMS OF THAT NOTICE, OR
(III) THE RELEVANT LENDER IS A TREATY LENDER AND THE UK BORROWER MAKING THE
PAYMENT IS ABLE TO DEMONSTRATE THAT THE PAYMENT COULD HAVE BEEN MADE TO THE
LENDER WITHOUT THE TAX DEDUCTION HAD THAT LENDER COMPLIED WITH ITS OBLIGATIONS
UNDER PARAGRAPH 4.10 (E) ABOVE.


 


FOR PURPOSES OF THE PRECEDING PARAGRAPH,


 


“QUALIFYING LENDER” MEANS A LENDER WHICH IS BENEFICIALLY ENTITLED TO THE
RELEVANT INTEREST PAYABLE TO THAT LENDER IN RESPECT OF A LOAN UNDER THIS
AGREEMENT AND IS:

 

(i)            a Lender:

 

(A)                              which is a bank (as defined for the purpose of
section 349 of the Taxes Act) making a loan under this Agreement; or

 

(B)                                in respect of an advance made under this
Agreement by a person that was a bank (as defined for the purpose of section 349
of the Taxes Act) at the time that the loan was made,

 

and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that loan.

 

(ii)           a Lender which is:

 

43

--------------------------------------------------------------------------------


 

(A)                              a company resident in the United Kingdom for
United Kingdom tax purposes;

 

(B)                                a partnership each member of which is a
company resident in the United Kingdom for United Kingdom tax purposes; or

 

(C)                                a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a branch or
agency and which brings into account interest payable in respect of that advance
in computing its chargeable profits (within the meaning given by section 11(2)
of the Taxes Act); or

 

(iii)          a Treaty Lender.

 

“Taxes Act” means the Income and Corporation Taxes Act 1988.

 

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of a Loan under this
Agreement is either:

 

(i)  a company resident in the United Kingdom, or a partnership each member of
which is a company resident in the United Kingdom, for United Kingdom tax
purposes; or

 

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a branch or agency and that interest payable in
respect of that advance falls to be brought into account in computing the
chargeable profits of that company for the purposes of section 11(2) of the
Taxes Act.

 

“Treaty Lender” means a Lender which:

 

(i)  is treated as a resident of a Treaty State for the purposes of the Treaty;
and

 

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“UK Non-Bank Lender” means:

 

(i)  where a Lender becomes a party to this Agreement on the day on which this
Agreement is entered into, a Lender which is an original party to this Agreement
and who has provided the Tax Confirmation to the UK Borrowers at the time of
execution of this Agreement; and

 

(ii) where a Lender becomes a party to this Agreement after the day on which
this Agreement is entered into, a Lender which gives Tax Confirmation in the
Assignment and Assumption which it executes on becoming a party to this
Agreement,

 

44

--------------------------------------------------------------------------------


 

and, in respect of such Lender, such confirmation remains true on the date on
which the relevant payment falls due.


 


4.11.        INDEMNITY.  TMP AGREES TO INDEMNIFY EACH LENDER AND TO HOLD EACH
LENDER HARMLESS FROM ANY LOSS OR EXPENSE THAT SUCH LENDER MAY SUSTAIN OR INCUR
AS A CONSEQUENCE OF (A) DEFAULT BY ANY BORROWER IN MAKING A BORROWING OF,
CONVERSION INTO OR CONTINUATION OF EUROCURRENCY LOANS AFTER SUCH BORROWER HAS
GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, (B) DEFAULT BY ANY BORROWERS IN MAKING ANY PREPAYMENT OF OR
CONVERSION FROM EUROCURRENCY LOANS AFTER SUCH BORROWER HAS GIVEN A NOTICE
THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR (C) THE MAKING OF
A PREPAYMENT OF EUROCURRENCY LOANS OR THE CONVERSION OF EUROCURRENCY LOANS, IN
EACH CASE, ON A DAY THAT IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT
THERETO.  SUCH INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF
ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE AMOUNT SO
PREPAID, OR NOT SO BORROWED, CONVERTED OR CONTINUED, FOR THE PERIOD FROM THE
DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE TO BORROW, CONVERT OR CONTINUE TO THE
LAST DAY OF SUCH INTEREST PERIOD (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON THE DATE
OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR SUCH LOANS
PROVIDED FOR HEREIN (EXCLUDING, HOWEVER, THE APPLICABLE MARGIN INCLUDED THEREIN,
IF ANY) OVER (II) THE AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY SUCH
LENDER) THAT WOULD HAVE ACCRUED TO SUCH LENDER ON SUCH AMOUNT BY PLACING SUCH
AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH LEADING BANKS IN THE INTERBANK
EUROCURRENCY MARKET.  A CERTIFICATE AS TO ANY AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED TO TMP BY ANY LENDER SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.  THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


4.12.        CHANGE OF LENDING OFFICE.  EACH LENDER AGREES THAT, UPON THE
OCCURRENCE OF ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 4.9, 4.10(A) OR
4.10(B) WITH RESPECT TO SUCH LENDER, IT WILL, IF REQUESTED BY THE BORROWERS, USE
REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER) TO
DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOANS AFFECTED BY SUCH EVENT WITH THE
OBJECT OF AVOIDING THE CONSEQUENCES OF SUCH EVENT; PROVIDED, THAT SUCH
DESIGNATION IS MADE ON TERMS THAT, IN THE SOLE JUDGMENT OF SUCH LENDER, CAUSE
SUCH LENDER AND ITS LENDING OFFICE(S) TO SUFFER NO ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE, AND PROVIDED, FURTHER, THAT NOTHING IN THIS SECTION SHALL AFFECT
OR POSTPONE ANY OF THE OBLIGATIONS OF THE BORROWERS OR THE RIGHTS OF ANY LENDER
PURSUANT TO SECTION 4.9, 4.10(A) OR 4.10(B).


 


4.13.        REPLACEMENT OF LENDERS.  THE BORROWERS SHALL BE PERMITTED TO
REPLACE ANY LENDER THAT (A) REQUESTS REIMBURSEMENT FOR AMOUNTS OWING PURSUANT TO
SECTION 4.9, 4.10(A) OR 4.10(B) OR (B) DEFAULTS IN ITS OBLIGATION TO MAKE LOANS
HEREUNDER, WITH A REPLACEMENT FINANCIAL INSTITUTION; PROVIDED THAT (I) SUCH
REPLACEMENT DOES NOT CONFLICT WITH ANY REQUIREMENT OF LAW, (II) NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH REPLACEMENT,
(III) PRIOR TO ANY SUCH REPLACEMENT, SUCH LENDER SHALL HAVE TAKEN NO ACTION
UNDER SECTION 4.12 SO AS TO ELIMINATE THE CONTINUED NEED FOR PAYMENT OF AMOUNTS
OWING PURSUANT TO SECTION 4.9, 4.10(A) OR 4.10(B), (IV) THE REPLACEMENT
FINANCIAL INSTITUTION SHALL PURCHASE, AT PAR, ALL LOANS AND OTHER AMOUNTS OWING
TO SUCH REPLACED LENDER ON OR PRIOR TO THE DATE OF REPLACEMENT, (V) TMP SHALL BE
LIABLE TO SUCH REPLACED LENDER UNDER SECTION 4.11 IF ANY EUROCURRENCY LOAN OWING
TO SUCH REPLACED LENDER SHALL BE PURCHASED OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD RELATING THERETO AND SHALL PAY SUCH AMOUNTS ON DEMAND, (VI) THE
REPLACEMENT FINANCIAL INSTITUTION, IF NOT

 

45

--------------------------------------------------------------------------------


 


ALREADY A LENDER, SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
(VII) THE REPLACED LENDER SHALL BE OBLIGATED TO MAKE SUCH REPLACEMENT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 11.6, (VIII) UNTIL SUCH TIME AS SUCH
REPLACEMENT SHALL BE CONSUMMATED, THE APPLICABLE BORROWER(S) SHALL PAY ALL
ADDITIONAL AMOUNTS (IF ANY) REQUIRED PURSUANT TO SECTION 4.9, 4.10(A) OR
4.10(B), OR OTHERWISE UNDER THIS AGREEMENT, AS THE CASE MAY BE, AND (IX) ANY
SUCH REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF ANY RIGHTS THAT THE
BORROWERS, THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER SHALL HAVE AGAINST THE
REPLACED LENDER.


 


4.14.        EVIDENCE OF DEBT.  (A)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF EACH
BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO
TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(B)           THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWERS, SHALL
MAINTAIN THE REGISTER PURSUANT TO SECTION 11.6(B), AND A SUBACCOUNT THEREIN FOR
EACH LENDER, IN WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE
HEREUNDER AND ANY NOTE EVIDENCING SUCH LOAN, THE TYPE OF SUCH LOAN AND EACH
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH BORROWER TO EACH LENDER
HEREUNDER AND (III) BOTH THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FROM EACH BORROWER AND EACH LENDER’S SHARE THEREOF.


 


(C)           THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 4.14(A) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF EACH BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWERS TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE
TO THE BORROWERS BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(D)           EACH BORROWER AGREES THAT, UPON THE REQUEST TO THE ADMINISTRATIVE
AGENT BY ANY LENDER, EACH BORROWER WILL EXECUTE AND DELIVER TO SUCH LENDER A
PROMISSORY NOTE OF EACH BORROWER EVIDENCING ANY REVOLVING CREDIT LOANS, UK
FOREIGN CURRENCY LOANS, SWINGLINE LOANS, AS THE CASE MAY BE, OF SUCH LENDER,
SUBSTANTIALLY IN THE FORMS OF EXHIBIT G-1, G-2 OR G-3, RESPECTIVELY, WITH
APPROPRIATE INSERTIONS AS TO DATE AND PRINCIPAL AMOUNT.


 


4.15.        ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
APPLICATION THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN
EUROCURRENCY LOANS AS CONTEMPLATED BY THIS AGREEMENT, (A) THE COMMITMENT OF SUCH
LENDER HEREUNDER TO MAKE EUROCURRENCY LOANS, CONTINUE EUROCURRENCY LOANS AS SUCH
AND CONVERT ALTERNATE BASE RATE LOANS TO EUROCURRENCY LOANS SHALL FORTHWITH BE
CANCELED AND (B) SUCH LENDER’S LOANS THEN OUTSTANDING AS EUROCURRENCY LOANS, IF
ANY, SHALL BE CONVERTED AUTOMATICALLY TO ALTERNATE BASE RATE LOANS ON THE
RESPECTIVE LAST DAYS OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO SUCH
LOANS OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY SUCH CONVERSION
OF A EUROCURRENCY LOAN OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE THEN
CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE APPLICABLE BORROWER(S) SHALL
PAY TO SUCH LENDER SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO
SECTION 4.11.

 

46

--------------------------------------------------------------------------------


 


4.16.        FOREIGN CURRENCY EXCHANGE RATE.  (A)  NO LATER THAN 1:00 P.M., NEW
YORK CITY TIME, ON EACH CALCULATION DATE WITH RESPECT TO A FOREIGN CURRENCY, THE
ADMINISTRATIVE AGENT SHALL DETERMINE THE EXCHANGE RATE AS OF SUCH CALCULATION
DATE WITH RESPECT TO SUCH FOREIGN CURRENCY, PROVIDED THAT, UPON RECEIPT OF A
BORROWING REQUEST PURSUANT TO SECTION 2.16 OR A REQUEST FOR A LETTER OF CREDIT
DENOMINATED IN A FOREIGN CURRENCY PURSUANT TO SECTION 2.8, THE ADMINISTRATIVE
AGENT SHALL DETERMINE THE EXCHANGE RATE WITH RESPECT TO THE RELEVANT FOREIGN
CURRENCY IN ACCORDANCE WITH THE FOREGOING (IT BEING ACKNOWLEDGED AND AGREED THAT
THE ADMINISTRATIVE AGENT SHALL USE SUCH EXCHANGE RATE FOR THE PURPOSES OF
DETERMINING COMPLIANCE WITH SECTION 2.15 WITH RESPECT TO SUCH BORROWING REQUEST
OR APPLICATION).  THE EXCHANGE RATES SO DETERMINED SHALL BECOME EFFECTIVE ON THE
FIRST BUSINESS DAY IMMEDIATELY FOLLOWING THE RELEVANT CALCULATION DATE (A “RESET
DATE”), SHALL REMAIN EFFECTIVE UNTIL THE NEXT SUCCEEDING RESET DATE AND SHALL
FOR ALL PURPOSES OF THIS AGREEMENT (OTHER THAN SECTIONS 2.5, 4.7, 4.16, 11.18 OR
ANY OTHER PROVISION EXPRESSLY REQUIRING THE USE OF A CURRENT EXCHANGE RATE) BE
THE EXCHANGE RATES EMPLOYED IN CONVERTING ANY AMOUNTS BETWEEN DOLLARS AND
FOREIGN CURRENCIES.


 


(B)           NO LATER THAN 5:00 P.M., NEW YORK CITY TIME, ON EACH RESET DATE
AND EACH BORROWING DATE WITH RESPECT TO FOREIGN CURRENCY LOANS, THE
ADMINISTRATIVE AGENT SHALL DETERMINE THE AGGREGATE AMOUNT OF THE DOLLAR
EQUIVALENTS OF THE PRINCIPAL AMOUNTS OF THE FOREIGN CURRENCY LOANS THEN
OUTSTANDING (AFTER GIVING EFFECT TO ANY FOREIGN CURRENCY LOANS TO BE MADE OR
REPAID ON SUCH DATE AND THE AGGREGATE AMOUNT OF THE L/C OBLIGATIONS THEN
OUTSTANDING).


 


(C)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH BORROWER OF
EACH DETERMINATION OF AN EXCHANGE RATE HEREUNDER.


 


SECTION 5            REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, each Borrower
hereby represents and warrants to each Agent and each Lender that:


 


5.1.          FORMATION AND QUALIFICATION.  EACH LOAN PARTY IS A CORPORATION
DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION AND, TO THE EXTENT APPLICABLE, DULY QUALIFIED AND IN GOOD STANDING
IN EVERY OTHER STATE OR JURISDICTION IN WHICH THE NATURE OF SUCH LOAN PARTY’S
BUSINESS REQUIRES SUCH QUALIFICATION EXCEPT WHERE THE FAILURE TO SO QUALIFY
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


5.2.          CORPORATE POWER AND AUTHORITY.  EACH LOAN PARTY IS DULY AUTHORIZED
AND EMPOWERED TO ENTER INTO, EXECUTE, DELIVER AND PERFORM THIS AGREEMENT AND
EACH OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY.  EXCEPT AS DESCRIBED IN
SCHEDULE 5.2, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND EACH
OF THE OTHER LOAN DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION AND DO NOT AND WILL NOT (I) REQUIRE ANY CONSENT OR APPROVAL OF THE
SHAREHOLDERS OF SUCH LOAN PARTY OR ANY CONSENT OR THE AUTHORIZATION OF, FILING
WITH, NOTICE TO OR OTHER ACT BY OR IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR
ANY OTHER PERSON (EXCEPT AS SPECIFICALLY CONTEMPLATED BY THE LOAN DOCUMENTS);
(II) CONTRAVENE ANY LOAN PARTIES’ CHARTER, ARTICLES OR CERTIFICATE OF
INCORPORATION OR BY-LAWS; (III) VIOLATE, OR CAUSE SUCH LOAN PARTY TO BE IN
DEFAULT UNDER, ANY PROVISION OF ANY LAW, RULE, REGULATION, ORDER, WRIT,
JUDGMENT,

 

47

--------------------------------------------------------------------------------


 


INJUNCTION, DECREE, DETERMINATION OR AWARD IN EFFECT HAVING APPLICABILITY TO
SUCH LOAN PARTY; (IV) RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY
INDENTURE OR LOAN OR CREDIT AGREEMENT, OR ANY OTHER AGREEMENT, LEASE OR
INSTRUMENT TO WHICH SUCH LOAN PARTY IS A PARTY OR BY WHICH IT OR ITS PROPERTIES
MAY BE BOUND OR AFFECTED THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; OR (V) RESULT IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY
LIEN UPON OR WITH RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER
ACQUIRED BY SUCH LOAN PARTY (EXCEPT AS SPECIFICALLY CONTEMPLATED BY THE LOAN
DOCUMENTS).


 


5.3.          LEGALLY ENFORCEABLE AGREEMENT.  THIS AGREEMENT IS, AND EACH OF THE
OTHER LOAN DOCUMENTS WHEN DELIVERED UNDER THIS AGREEMENT WILL BE, A LEGAL, VALID
AND BINDING OBLIGATION OF EACH LOAN PARTY ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS RESPECTIVE TERMS, EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED
BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, BY GENERAL EQUITABLE
PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR AT LAW)
AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


 


5.4.          EXECUTIVE OFFICES.  EACH LOAN PARTY KEEPS AND WILL CONTINUE TO
KEEP ALL OF ITS BOOKS AND RECORDS CONCERNING THE COLLATERAL AT ITS OFFICES
LOCATED AT THE ADDRESSES SET FORTH IN SCHEDULE 5.4 AND WILL NOT MOVE SUCH BOOKS
AND RECORDS TO ANY LOCATION OTHER THAN AS SET FORTH IN SCHEDULE 5.4 WITHOUT
GIVING THE ADMINISTRATIVE AGENT AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE.


 


5.5.          ERISA.  EXCEPT AS WOULD NOT RESULT IN MATERIAL LIABILITY TO A
BORROWER, (I) NO BORROWER OR A COMMONLY CONTROLLED ENTITY HAS RECEIVED ANY
WRITTEN NOTICE THAT IT IS NOT IN FULL COMPLIANCE WITH ANY OF THE REQUIREMENTS OF
ERISA, AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER, (II) NO
BORROWER OR A COMMONLY CONTROLLED ENTITY HAS ENGAGED IN ANY “PROHIBITED
TRANSACTIONS” (AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF THE CODE)
INVOLVING ANY PLAN (SUBJECT TO ERISA OR SECTION 4975 OF THE CODE) SPONSORED BY A
BORROWER OR A COMMONLY CONTROLLED ENTITY; (III) EACH BORROWER AND COMMONLY
CONTROLLED ENTITY HAS MET ALL APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER
SECTION 302 OF ERISA IN RESPECT OF ITS PLANS; (IV) NO BORROWER OR A COMMONLY
CONTROLLED ENTITY HAS KNOWLEDGE OF ANY EVENT OR OCCURRENCE WHICH WOULD CAUSE THE
PBGC TO INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE ANY PLAN(S);
(V) NO BORROWER OR COMMONLY CONTROLLED ENTITY HAS ANY FIDUCIARY RESPONSIBILITY
UNDER ERISA FOR INVESTMENTS WITH RESPECT TO ANY “EMPLOYEE BENEFIT PLAN” (AS
DEFINED IN SECTION 3(3) OF ERISA), OTHER THAN ANY EMPLOYEE BENEFIT PLAN
MAINTAINED, ESTABLISHED OR CONTRIBUTED TO BY BORROWER OR SUCH BORROWER’S
SUBSIDIARIES OR COMMONLY CONTROLLED ENTITY; AND (V) NO BORROWER OR COMMONLY
CONTROLLED ENTITY HAS WITHDRAWN, COMPLETELY OR PARTIALLY, FROM ANY
MULTI-EMPLOYER PENSION PLAN SO AS TO INCUR LIABILITY UNDER THE MULTIEMPLOYER
PENSION PLAN AMENDMENTS ACT OF 1980.


 


5.6.          COMPLIANCE WITH LAWS.  EACH LOAN PARTY, HAS DULY COMPLIED IN ALL
MATERIAL RESPECTS WITH, AND ITS PROPERTIES, BUSINESS OPERATIONS AND LEASEHOLDS
ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, THE PROVISIONS OF ALL FEDERAL,
STATE AND LOCAL LAWS, RULES AND REGULATIONS APPLICABLE TO SUCH LOAN PARTY, ITS
PROPERTIES OR THE CONDUCT OF ITS BUSINESS AND THERE HAVE BEEN NO CITATIONS,
NOTICES OR ORDERS OF NONCOMPLIANCE ISSUED TO ANY LOAN PARTY UNDER ANY SUCH LAW,
RULE OR REGULATION.  EACH LOAN PARTY HAS ESTABLISHED AND MAINTAINS A MONITORING
SYSTEM THAT IT BELIEVES TO BE ADEQUATE TO INSURE THAT IT REMAINS IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH

 

48

--------------------------------------------------------------------------------


 

all federal, state and local laws, rules and regulations applicable to it.  No
Inventory has been produced in violation of the Fair Labor Standards Act (29
U.S.C. §201 et seq.), as amended.


 


5.7.          SOLVENCY.  EACH LOAN PARTY IS SOLVENT.


 


5.8.          INVESTMENT COMPANY ACT; OTHER REGULATIONS.  NO LOAN PARTY IS AN
“INVESTMENT COMPANY”, OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”,
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NO LOAN
PARTY IS SUBJECT TO REGULATION UNDER ANY REQUIREMENT OF LAW (OTHER THAN
REGULATION X OF THE BOARD) THAT LIMITS ITS ABILITY TO INCUR INDEBTEDNESS.


 


5.9.          NO LITIGATION.  EXCEPT AS DESCRIBED IN SCHEDULE 5.9, NO
LITIGATION, PROCEEDING OR, TO THE KNOWLEDGE OF THE BORROWERS, INVESTIGATION OF
OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE
KNOWLEDGE OF THE BORROWERS, THREATENED BY OR AGAINST ANY BORROWER OR LOAN PARTY
OR AGAINST ANY OF THEIR RESPECTIVE PROPERTIES OR REVENUES (A) WITH RESPECT TO
ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR (B) THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


5.10.        FEDERAL REGULATIONS.  NEITHER THE BORROWERS NOR ANY OF THEIR
SUBSIDIARIES ARE GENERALLY ENGAGED IN THE BUSINESS OF PURCHASING OR SELLING ANY
“MARGIN STOCK” OR EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
“MARGIN STOCK”, WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER
REGULATION U, AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY
PURPOSE THAT VIOLATES THE PROVISIONS OF THE REGULATIONS OF THE BOARD.  IF
REQUESTED BY ANY LENDER OR THE ADMINISTRATIVE AGENT, THE BORROWERS WILL FURNISH
TO THE ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO THE FOREGOING EFFECT
IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM G-3 OR FR FORM U-1, AS
APPLICABLE, REFERRED TO IN REGULATION U.


 


5.11.        LABOR.  EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EACH BORROWER IS NOT AWARE OF 
(A) ANY STRIKES OR OTHER LABOR DISPUTES AGAINST ANY BORROWER PENDING OR, TO THE
KNOWLEDGE OF ANY BORROWER, THREATENED; (B) ANY VIOLATION OF THE FAIR LABOR
STANDARDS ACT OR ANY OTHER APPLICABLE REQUIREMENT OF LAW WITH RESPECT TO HOURS
WORKED BY AND PAYMENT MADE TO EMPLOYEES BY EACH BORROWER; AND (C) ANY
NON-PAYMENTS THAT ARE DUE OR NON-ACCRUAL AS A LIABILITY ON THE BOOKS OF THE
RELEVANT BORROWER ON ACCOUNT OF EMPLOYEE HEALTH AND WELFARE INSURANCE.


 


5.12.        SUBSIDIARIES.  EXCEPT AS DISCLOSED TO THE ADMINISTRATIVE AGENT BY
THE BORROWERS IN WRITING FROM TIME TO TIME AFTER THE CLOSING DATE,
(A) SCHEDULE 5.12(A) SETS FORTH THE NAME AND JURISDICTION OF INCORPORATION OF
EACH SUBSIDIARY AND, AS TO EACH SUCH SUBSIDIARY, THE PERCENTAGE OF EACH CLASS OF
CAPITAL STOCK OWNED BY ANY LOAN PARTY AND (B) THERE ARE NO OUTSTANDING
SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, RIGHTS OR OTHER AGREEMENTS OR
COMMITMENTS (OTHER THAN STOCK OPTIONS GRANTED TO EMPLOYEES, DIRECTORS OR OTHER
PERSONS AND DIRECTORS’ QUALIFYING SHARES) OF ANY NATURE RELATING TO ANY CAPITAL
STOCK OF THE BORROWERS (OTHER THAN TMP) OR ANY SUBSIDIARY, EXCEPT AS CREATED BY
THE LOAN DOCUMENTS OR, AS OF THE CLOSING DATE, EXCEPT AS DISCLOSED ON
SCHEDULE 5.12(B).


 


5.13.        MATERIAL CONTRACTS.  (A)  AS OF THE CLOSING DATE, (I) EACH MATERIAL
CONTRACT IS IN FULL FORCE AND EFFECT AND IS A LEGAL, VALID AND BINDING
OBLIGATION OF EACH PARTY THERETO

 

49

--------------------------------------------------------------------------------


 


ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEABILITY THEREOF
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, BY
GENERAL EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN
EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING, AND
(II) NO BORROWER IS IN DEFAULT OF ANY MATERIAL PROVISION OF ANY MATERIAL
CONTRACT.


 


(B)           TO THE KNOWLEDGE OF THE BORROWERS, (I) THERE HAS BEEN NO DEFAULT,
BREACH OR OTHER VIOLATION OF ANY MATERIAL CONTRACT AND (II) NO GOVERNMENTAL
AUTHORITY HAS ANY BASIS FOR TERMINATING ANY MATERIAL CONTRACT OTHER THAN
CUSTOMARY TERMINATION PROVISIONS RELATING TO CONVENIENCE AND OTHER SIMILAR
PROVISIONS, EXCEPT, IN EACH CASE, AS COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(C)           TO THE KNOWLEDGE OF THE BORROWERS, NO GOVERNMENTAL AUTHORITY HAS
DELIVERED NOTICE OF OR OTHERWISE DEMONSTRATED ITS INTENTION TO EXERCISE ITS
OPTION TO TERMINATE A MATERIAL CONTRACT ON THE BASIS OF CLAUSE (B)(II) ABOVE
BETWEEN ITSELF AND ANY OF THE BORROWERS, EXCEPT FOR ANY SUCH TERMINATION THAT
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.14.        FINANCIAL STATEMENTS.  THE AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF TMP FOR THE YEAR ENDED DECEMBER 31, 2002 DELIVERED TO THE LENDERS
FAIRLY PRESENT IN ALL MATERIAL RESPECTS TMP’S CONSOLIDATED FINANCIAL CONDITION
ON A BASIS CONSISTENT WITH THAT OF PREVIOUS FINANCIAL STATEMENTS AND THERE HAS
BEEN NO CHANGE IN TMP’S CONSOLIDATED FINANCIAL CONDITION AS REFLECTED IN SUCH
STATEMENTS SINCE THE DATE THEREOF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT (OTHER THAN THE SPIN-OFF TRANSACTION) AND SUCH
STATEMENTS DO NOT FAIL TO DISCLOSE ANY FACT OR FACTS WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (OTHER THAN THE SPIN-OFF
TRANSACTION);


 


5.15.        PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES.  (X) EACH BORROWER
AND ITS SUBSIDIARIES POSSESSES ALL OF THE LICENSES, PATENTS, COPYRIGHTS,
TRADEMARKS, TRADENAMES AND PERMITS NECESSARY TO CONDUCT ITS BUSINESS OTHER THAN
THOSE THE FAILURE OF WHICH TO HAVE COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (Y) THERE HAS BEEN NO ASSERTION OR CLAIM OF VIOLATION
OR INFRINGEMENT WITH RESPECT THEREOF AND (Z) ALL SUCH LICENSES, PATENTS,
COPYRIGHTS, TRADEMARKS, TRADENAMES AND PERMITS ARE LISTED IN THE SECURITY
DOCUMENTS;


 


5.16.        ACCOUNTANTS.  TMP HAS (I) ADVISED ITS INDEPENDENT AUDITORS THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS WILL BE RELYING ON ALL FINANCIAL AND OTHER
INFORMATION PREPARED BY SUCH ACCOUNTANTS AND (II) AUTHORIZED ITS ACCOUNTANTS TO
CONFER DIRECTLY FROM TIME TO TIME WITH THE ADMINISTRATIVE AGENT.


 


5.17.        NO DEFAULTS.  NO EVENT HAS OCCURRED AND NO CONDITION EXISTS WHICH
WOULD, UPON OR AFTER THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE LOAN
DOCUMENTS OR ANY LOAN PARTY’S PERFORMANCE HEREUNDER OR THEREUNDER, CONSTITUTE A
DEFAULT OR AN EVENT OF DEFAULT.  NO BORROWER NOR ANY OF ITS SUBSIDIARIES IS IN
DEFAULT, AND NO EVENT HAS OCCURRED AND NO CONDITION EXISTS WHICH CONSTITUTES, OR
WHICH WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE,
A DEFAULT IN THE PAYMENT OF ANY INDEBTEDNESS TO ANY PERSON FOR MONEY BORROWED.

 

50

--------------------------------------------------------------------------------


 


5.18.        TAXES.  TMP’S FEDERAL TAX IDENTIFICATION NUMBER IS 13-3906555. EACH
BORROWER AND EACH OF ITS SUBSIDIARIES HAS FILED ALL FEDERAL, STATE AND LOCAL TAX
RETURNS AND OTHER REPORTS IT IS REQUIRED BY LAW TO FILE AND HAS PAID, OR MADE
PROVISION FOR THE PAYMENT OF, ALL TAXES, ASSESSMENTS, FEES, LEVIES AND OTHER
GOVERNMENTAL CHARGES UPON IT, ITS INCOME AND PROPERTIES AS AND WHEN SUCH TAXES,
ASSESSMENTS, FEES, LEVIES AND CHARGES ARE DUE AND PAYABLE, UNLESS AND TO THE
EXTENT ANY THEREOF ARE BEING ACTIVELY CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS AND EACH BORROWER MAINTAINS REASONABLE RESERVES ON ITS BOOKS
THEREFOR AND EXCEPT WHERE THE FAILURE TO FILE OR PAY COULD NOT, IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
PROVISION FOR TAXES ON THE BOOKS OF EACH BORROWER AND ITS SUBSIDIARIES ARE
ADEQUATE FOR ALL YEARS NOT CLOSED BY APPLICABLE STATUTES, AND FOR ITS CURRENT
FISCAL YEAR.


 


5.19.        NO CHANGE.  SINCE DECEMBER 31, 2002, THERE HAS BEEN NO DEVELOPMENT
OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


5.20.        ACCOUNTS.  EACH LENDER MAY RELY, IN DETERMINING WHICH ACCOUNTS ARE
ELIGIBLE BILLED ACCOUNT RECEIVABLES AND ELIGIBLE UNBILLED ACCOUNTS RECEIVABLES,
ON ALL STATEMENTS AND REPRESENTATIONS MADE BY EACH BORROWER WITH RESPECT TO ANY
ACCOUNT OR ACCOUNTS.  UNLESS OTHERWISE INDICATED IN WRITING TO THE
ADMINISTRATIVE AGENT, WITH RESPECT TO EACH ACCOUNT:

 

(I)            IT IS GENUINE AND IN ALL RESPECTS WHAT IT PURPORTS TO BE, AND IT
IS NOT EVIDENCED BY A JUDGMENT;

 

(II)           IT ARISES OUT OF A COMPLETED, BONA FIDE SALE AND DELIVERY OF
GOODS OR RENDITION OF SERVICES BY THE APPLICABLE BORROWER OR ITS SUBSIDIARIES IN
THE ORDINARY COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF ALL PURCHASE ORDERS, CONTRACTS OR OTHER DOCUMENTS RELATING THERETO
AND FORMING A PART OF THE CONTRACT BETWEEN SUCH BORROWER OR SUCH SUBSIDIARY AND
THE CUSTOMER;

 

(III)          IT IS FOR A LIQUIDATED AMOUNT MATURING AS STATED IN THE DUPLICATE
INVOICE (OTHER THAN IN THE CASE OF ELIGIBLE UNBILLED ACCOUNTS RECEIVABLES)
COVERING SUCH SALE OR RENDITION OF SERVICES, A COPY OF WHICH HAS BEEN FURNISHED
OR IS AVAILABLE TO THE ADMINISTRATIVE AGENT;

 

(IV)          NO BORROWER OR SUBSIDIARY HAS MADE ANY AGREEMENT WITH THE CUSTOMER
THEREUNDER FOR ANY EXTENSION, COMPROMISE, SETTLEMENT OR MODIFICATION OF ANY SUCH
ACCOUNT OR ANY DEDUCTION THEREFROM, EXCEPT DISCOUNTS OR ALLOWANCES WHICH ARE
GRANTED BY SUCH BORROWER OR SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS
FOR PROMPT PAYMENT AND WHICH ARE REFLECTED IN THE CALCULATION OF THE NET AMOUNT
OF EACH RESPECTIVE INVOICE RELATED THERETO AND ARE REFLECTED IN THE SCHEDULES OF
ACCOUNTS SUBMITTED TO THE ADMINISTRATIVE AGENT;

 

(V)           THERE ARE NO FACTS, EVENTS OR OCCURRENCES WHICH IN ANY WAY IMPAIR
THE VALIDITY OR ENFORCEABILITY OF ANY ACCOUNTS OR TEND TO REDUCE THE AMOUNT
PAYABLE THEREUNDER FROM THE FACE AMOUNT OF THE INVOICE AND STATEMENTS DELIVERED
TO THE ADMINISTRATIVE AGENT WITH RESPECT THERETO;

 

51

--------------------------------------------------------------------------------


 

(VI)          TO EACH BORROWER’S KNOWLEDGE, THE CUSTOMER THEREUNDER (1) HAD THE
CAPACITY TO CONTRACT AT THE TIME ANY CONTRACT OR OTHER DOCUMENT GIVING RISE TO
THE ACCOUNT WAS EXECUTED AND (2) SUCH CUSTOMER IS SOLVENT; AND

 

(VII)         TO EACH BORROWER’S KNOWLEDGE, THERE ARE NO PROCEEDINGS OR ACTIONS
WHICH ARE THREATENED OR PENDING AGAINST ANY CUSTOMER THEREUNDER WHICH MIGHT
RESULT IN ANY MATERIAL ADVERSE CHANGE IN SUCH ACCOUNT CUSTOMER’S FINANCIAL
CONDITION OR THE COLLECTIBILITY OF SUCH ACCOUNT.


 


5.21.        ACCURACY OF INFORMATION, ETC.  NO STATEMENT OR INFORMATION
CONTAINED IN THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY OTHER DOCUMENT,
CERTIFICATE OR STATEMENT FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR THE LENDERS, OR ANY OF THEM, FOR USE IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, IN
EACH CASE WHEN TAKEN TOGETHER WITH ALL SUCH OTHER INFORMATION PREVIOUSLY
FURNISHED, CONTAINED AS OF THE DATE SUCH STATEMENT, INFORMATION, DOCUMENT OR
CERTIFICATE WAS SO FURNISHED, ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED
TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN NOT MISLEADING.  THE PROJECTIONS CONTAINED IN THE MATERIALS REFERENCED
ABOVE ARE BASED UPON GOOD FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY MANAGEMENT
OF EACH BORROWER TO BE REASONABLE AT THE TIME MADE, IT BEING RECOGNIZED BY THE
LENDERS THAT SUCH FINANCIAL INFORMATION AS IT RELATES TO FUTURE EVENTS IS NOT TO
BE VIEWED AS FACT AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED
BY SUCH FINANCIAL INFORMATION MAY DIFFER FROM THE PROJECTED RESULTS SET FORTH
THEREIN BY A MATERIAL AMOUNT.  THERE IS NO FACT, OTHER THAN FACTS OF A GENERAL
ECONOMIC OR POLITICAL NATURE NOT SPECIFIC TO ANY BORROWER, KNOWN TO ANY LOAN
PARTY THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT THAT
HAS NOT BEEN EXPRESSLY DISCLOSED HEREIN, IN THE OTHER LOAN DOCUMENTS, OR IN ANY
OTHER DOCUMENTS, CERTIFICATES AND STATEMENTS FURNISHED TO THE ADMINISTRATIVE
AGENT AND THE LENDERS FOR USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREBY AND BY THE OTHER LOAN DOCUMENTS.


 


5.22.        CASH BALANCE.  AS OF DECEMBER 31, 2002, THE CASH AND CASH
EQUIVALENTS BALANCE OF TMP AS OF SUCH DATE WAS AT LEAST $100,000,000, AND AS OF
MARCH 31, 2003, THE CASH  AND CASH EQUIVALENTS BALANCE OF TMP WAS AT LEAST
$75,000,000, IN EACH CASE AFTER GIVING PRO-FORMA EFFECT TO THE SPIN-OFF
TRANSACTION.


 


SECTION 6            CONDITIONS PRECEDENT AND ADDITION OF BORROWERS


 


6.1.          CONDITIONS TO INITIAL EXTENSION OF CREDIT.  (A) THE AGREEMENT OF
EACH LENDER TO MAKE THE INITIAL EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT
IS SUBJECT TO THE SATISFACTION, PRIOR TO OR CONCURRENTLY WITH THE MAKING OF SUCH
EXTENSION OF CREDIT ON THE CLOSING DATE (BUT IN ANY EVENT NO LATER THAN APRIL
30, 2003), OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)           CREDIT AGREEMENT; GUARANTEE AND COLLATERAL AGREEMENT, SHARE
CHARGES AND DEBENTURES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THIS
AGREEMENT EXECUTED AND DELIVERED BY EACH LENDER AND EACH BORROWER, (II) THE
GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND DELIVERED BY TMP AND EACH
SUBSIDIARY GUARANTOR AND ANY OTHER SECURITY DOCUMENTS, (III) AN ACKNOWLEDGMENT
AND CONSENT IN THE FORM ATTACHED TO EACH GUARANTEE AND COLLATERAL AGREEMENT,
EXECUTED AND DELIVERED BY EACH ISSUER (AS DEFINED THEREIN), IF ANY, THAT IS NOT
A LOAN PARTY, (IV) EACH OF THE SHARE CHARGES EXECUTED AND DELIVERED BY TMPWHL
AND BHL,

 

52

--------------------------------------------------------------------------------


 


RESPECTIVELY, AND (V) EACH OF THE DEBENTURES EXECUTED AND DELIVERED BY TMPWL AND
BSEL, AND (VI) SATISFACTORY EVIDENCE THAT THE EXISTING CREDIT FACILITIES SHALL
HAVE BEEN TERMINATED, ALL AMOUNTS THEREUNDER SHALL HAVE BEEN PAID IN FULL AND
ALL LIENS GRANTED IN CONNECTION THEREWITH HAVE BEEN TERMINATED;


 


(B)           FINANCIAL STATEMENTS.  THE LENDERS SHALL HAVE RECEIVED (I) AUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF TMP AND ITS CONSOLIDATED SUBSIDIARIES FOR
THE 2001 AND 2002 FISCAL YEARS AND (II) UNAUDITED INTERIM CONSOLIDATED FINANCIAL
STATEMENTS OF TMP AND ITS CONSOLIDATED SUBSIDIARIES FOR EACH QUARTERLY PERIOD
ENDED SUBSEQUENT TO THE DATE OF THE LATEST APPLICABLE FINANCIAL STATEMENTS
DELIVERED PURSUANT TO CLAUSE (I) OF THIS PARAGRAPH AS TO WHICH SUCH FINANCIAL
STATEMENTS ARE AVAILABLE, AND SUCH FINANCIAL STATEMENTS SHALL NOT, IN THE
REASONABLE JUDGMENT OF THE LENDERS, REFLECT ANY MATERIAL ADVERSE CHANGE IN THE
CONSOLIDATED FINANCIAL CONDITION OF EACH BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES, AS REFLECTED IN THE FINANCIAL STATEMENTS OR PROJECTIONS CONTAINED
IN THE CONFIDENTIAL INFORMATION MEMORANDUM (SUCH RECEIPT AND JUDGMENT TO BE
EVIDENCED BY SUCH LENDER’S EXECUTION OF THIS AGREEMENT);


 


(C)           APPROVALS.  ALL GOVERNMENTAL AND THIRD PARTY APPROVALS (INCLUDING
LANDLORDS’ AND OTHER CONSENTS) NECESSARY IN CONNECTION WITH THE BORROWING OF THE
LOANS HEREUNDER AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN
OBTAINED AND BE IN FULL FORCE AND EFFECT, AND ALL APPLICABLE WAITING PERIODS
SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN OR THREATENED BY ANY COMPETENT
AUTHORITY THAT WOULD RESTRAIN, PREVENT OR OTHERWISE IMPOSE MATERIAL ADVERSE
CONDITIONS ON THE FINANCING CONTEMPLATED HEREBY;


 


(D)           LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE JURISDICTIONS WHERE ASSETS OF THE
LOAN PARTIES ARE LOCATED, AND SUCH SEARCH SHALL REVEAL NO LIENS ON ANY OF THE
ASSETS OF THE LOAN PARTIES EXCEPT FOR LIENS PERMITTED BY SECTION 8.3 OR
DISCHARGED ON OR PRIOR TO THE CLOSING DATE PURSUANT TO DOCUMENTATION
SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(E)           FEES.  THE LENDERS AND THE AGENTS SHALL HAVE RECEIVED ALL FEES
REQUIRED TO BE PAID IN RESPECT OF THIS AGREEMENT, AND ALL EXPENSES FOR WHICH
INVOICES HAVE BEEN PRESENTED (INCLUDING THE REASONABLE FEES AND EXPENSES OF
LEGAL COUNSEL) IN RESPECT OF THIS AGREEMENT, ON OR BEFORE THE CLOSING DATE
INCLUDING, WITHOUT LIMITATION, PAYMENT OF THE UPFRONT FEE TO EACH LENDER, AND
PAYMENT TO THE ADMINISTRATIVE AGENT OF ALL FEES ASSOCIATED WITH THE ANNUAL FIELD
EXAMINATION, AS SPECIFIED IN SECTION 7.6 HEREIN.  ALL SUCH AMOUNTS WILL BE PAID
WITH PROCEEDS OF LOANS MADE ON THE CLOSING DATE AND WILL BE REFLECTED IN THE
FUNDING INSTRUCTIONS GIVEN BY THE BORROWERS TO THE ADMINISTRATIVE AGENT ON OR
BEFORE THE CLOSING DATE;


 


(F)            CLOSING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED (I) A CERTIFICATE OF EACH LOAN PARTY, DATED THE CLOSING DATE,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH APPROPRIATE INSERTIONS AND
ATTACHMENTS, (II) A CERTIFICATE OF EACH BORROWER, DATED THE CLOSING DATE,
CERTIFYING THAT THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5 ARE
TRUE AND CORRECT ON AND AS OF THE CLOSING DATE, (III) A CERTIFICATE OF EACH UK
SUBSIDIARY WITH THE FOLLOWING DOCUMENTS ATTACHED THERETO: (A) MEMORANDUM AND
ARTICLES OF ASSOCIATION, (B) RESOLUTIONS AUTHORIZING THE EXECUTION AND DELIVERY
OF THE LOAN DOCUMENTS, (C) INCUMBENCY AND REPRESENTATIVE SIGNATURES, AND (D)
CERTIFICATE OF THE SHARE CAPITAL OF SUCH UK SUBSIDIARY, AND (IV) A WRITTEN
SPECIAL RESOLUTION EXECUTED BY THE SHAREHOLDERS OF EACH UK BORROWER AMENDING
THEIR

 

53

--------------------------------------------------------------------------------


 


RESPECTIVE ARTICLES OF ASSOCIATION TO PERMIT FREE TRANSFERABILITY AND
REGISTRATION OF THEIR RESPECTIVE CAPITAL STOCK;


 


(G)           LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:

 

(I)            THE LEGAL OPINION OF FULBRIGHT & JAWORSKI, LLP, COUNSEL TO THE
BORROWERS AND THEIR SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT E-1;

 

(II)           THE LEGAL OPINION OF LOCAL COUNSEL IN THE UNITED KINGDOM FOR
TMPWL AND BSEL OR SUCH OTHER SPECIAL AND LOCAL COUNSEL AS MAY BE REQUIRED BY THE
ADMINISTRATIVE AGENT, SUBSTANTIALLY IN THE FORM OF EXHIBIT E-2;

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent or the
Required Lenders may reasonably require;


 


(H)           PLEDGED STOCK; STOCK POWERS; PLEDGED NOTES.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE SHARES OF
CAPITAL STOCK PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT,
TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK
BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR THEREOR, (II) THE EXECUTED
CERTIFICATES REPRESENTING THE SHARES OF CAPITAL STOCK PLEDGED PURSUANT TO THE
SHARE CHARGES BY EACH UK BORROWER (INCLUDING A CERTIFIED COPY OF MEMBERS OF THE
RELEVANT UK SUBSIDIARY EVIDENCING THE TRANSFER OF SUCH CAPITAL STOCK PLEDGED TO
THE ADMINISTRATIVE AGENT), TOGETHER WITH AN UNDATED STOCK POWER FOR EACH SUCH
CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE PLEDGOR
THEREOF  (TO THE EXTENT APPLICABLE), AND (III) EACH PROMISSORY NOTE (IF ANY)
PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE GUARANTEE AND COLLATERAL
AGREEMENTS ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED
TRANSFER FORM IN BLANK) BY THE PLEDGOR THEREOF .  ALL ACTIONS WITH RESPECT TO
PLEDGED STOCK OF FOREIGN SUBSIDIARIES TO BE TAKEN AS OF THE CLOSING DATE AS
SPECIFIED IN THE SECURITY DOCUMENTS SHALL HAVE BEEN TAKEN;


 


(I)            FILINGS, REGISTRATIONS AND RECORDINGS.  SUBJECT TO SECTION 8.12,
EACH DOCUMENT (INCLUDING ANY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT) REQUIRED BY THE SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN
ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS
EXPRESSLY PERMITTED BY SECTION 8.3), SHALL BE IN PROPER FORM FOR FILING,
REGISTRATION OR RECORDATION;


 


INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INSURANCE CERTIFICATES
SATISFYING THE REQUIREMENTS OF SECTION 7.5 HEREOF;


 


(J)            SPIN-OFF TRANSACTION.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE TO ITS SATISFACTION THAT THE CLOSING OF THE SPIN-OFF
TRANSACTION HAS BEEN CONSUMMATED; AND


 


(K)           BORROWING BASE CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A BORROWING BASE CERTIFICATE, DATED AS OF THE CLOSING DATE.

 

54

--------------------------------------------------------------------------------


 


(B).          SUBJECT TO SECTION 11.20 HEREIN, THE AGREEMENT OF EACH LENDER TO
MAKE THE INITIAL EXTENSION OF CREDIT REQUESTED TO BE MADE BY ANY UK BORROWER
HEREUNDER, IS SUBJECT TO THE RECEIPT, PRIOR TO OR CONCURRENTLY WITH THE MAKING
OF SUCH EXTENSION OF CREDIT, BY THE ADMINISTRATIVE AGENT TO ITS REASONABLE
SATISFACTION OF ALL THE DOCUMENTS AND CERTIFICATES SPECIFIED IN THE SCHEDULE OF
UK BORROWERS POST-CLOSING MATTERS (AS SPECIFIED IN SECTION 7.13(A)).


 


6.2.          CONDITIONS TO EACH EXTENSION OF CREDIT.  THE AGREEMENT OF EACH
LENDER TO MAKE ANY EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT ON ANY DATE
(INCLUDING ITS INITIAL EXTENSION OF CREDIT) IS SUBJECT TO THE SATISFACTION OF
THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON
AND AS OF SUCH DATE;


 


(B)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF
CREDIT REQUESTED TO BE MADE ON SUCH DATE; AND


 


(C)           BORROWING BASE COMPLIANCE.  THE TOTAL REVOLVING EXTENSIONS OF
CREDIT AFTER GIVING EFFECT TO SUCH EXTENSION OF CREDIT SHALL NOT EXCEED THE
LESSER OF:  (A) THE TOTAL REVOLVING COMMITMENTS AND (B) IN THE CASE OF THE UK
BORROWERS, THE BORROWING BASE OR, IN THE CASE OF THE US BORROWERS, THE BORROWING
BASE (US).

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrowers
hereunder shall constitute a representation and warranty by each Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.


 


6.3.          ADDITION OF BORROWERS.  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, FROM TIME TO TIME, ONE OR MORE DOMESTIC SUBSIDIARIES WHICH IS A WHOLLY
OWNED SUBSIDIARY MAY BECOME A BORROWER UNDER THIS AGREEMENT UPON (I) DELIVERY OF
A COMPLETED BORROWER SUPPLEMENT TO THE ADMINISTRATIVE AGENT, (II) SATISFACTION
OF THE CONDITIONS PRECEDENT SPECIFIED IN THE BORROWER SUPPLEMENT, (III)
COMPLIANCE WITH THE REQUIREMENTS SPECIFIED IN SECTION 7.9(B) HEREIN TO THE
EXTENT SUCH SUBSIDIARY HAD NOT SO COMPLIED PRIOR TO SUCH TIME, AND (IV) DELIVERY
TO THE ADMINISTRATIVE AGENT OF LEGAL OPINIONS IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


SECTION 7            AFFIRMATIVE COVENANTS

 


EACH BORROWER HEREBY AGREES THAT, SO LONG AS THE COMMITMENTS REMAIN IN EFFECT,
ANY LETTER OF CREDIT REMAINS OUTSTANDING OR ANY LOAN OR OTHER AMOUNT IS OWING TO
ANY LENDER OR AGENT HEREUNDER, EACH BORROWER SHALL AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO:


 


7.1.          FINANCIAL STATEMENTS.  FURNISH TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH LENDER:


 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 105 DAYS AFTER THE
END OF EACH FISCAL YEAR OF TMP, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET
OF TMP AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE
RELATED AUDITED CONSOLIDATED

 

55

--------------------------------------------------------------------------------


 


STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE
IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A
“GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT
OF THE SCOPE OF THE AUDIT, BY BDO SEIDMAN LLP OR OTHER INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING; AND


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 50 DAYS
AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR
OF TMP, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF TMP AND ITS CONSOLIDATED
SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED UNAUDITED
CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH QUARTER AND THE
PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, CERTIFIED BY A
RESPONSIBLE OFFICER AS BEING FAIRLY STATED IN ALL MATERIAL RESPECTS (SUBJECT TO
NORMAL YEAR-END AUDIT ADJUSTMENTS).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
(except that the unaudited financial statements need not include footnotes).


 


7.2.          CERTIFICATES; OTHER INFORMATION.  FURNISH TO THE ADMINISTRATIVE
AGENT FOR DISTRIBUTION TO EACH LENDER (OR, IN THE CASE OF CLAUSE (G), TO THE
RELEVANT LENDER):


 


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 7.1(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE
EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR EVENT
OF DEFAULT, EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;


 


(B)           CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL STATEMENTS
PURSUANT TO SECTION 7.1, (I) A CERTIFICATE OF A RESPONSIBLE OFFICER STATING
THAT, TO THE BEST OF EACH SUCH RESPONSIBLE OFFICER’S KNOWLEDGE AFTER REASONABLE
DUE INQUIRY, EACH LOAN PARTY DURING SUCH PERIOD HAS OBSERVED OR PERFORMED ALL OF
ITS COVENANTS AND OTHER AGREEMENTS, AND SATISFIED EVERY CONDITION, CONTAINED IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY TO BE
OBSERVED, PERFORMED OR SATISFIED BY IT, AND THAT SUCH RESPONSIBLE OFFICER HAS
OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN
SUCH CERTIFICATE AND (II) A COMPLIANCE CERTIFICATE CONTAINING ALL INFORMATION
AND CALCULATIONS NECESSARY FOR DETERMINING COMPLIANCE BY TMP WITH THE PROVISIONS
OF THIS AGREEMENT REFERRED TO THEREIN AS OF THE LAST DAY OF THE FISCAL QUARTER
OR FISCAL YEAR OF TMP, AS THE CASE MAY BE, AND, IF APPLICABLE, FOR DETERMINING
THE APPLICABLE MARGINS AND COMMITMENT FEE RATE, AND (III) TO THE EXTENT NOT
PREVIOUSLY DISCLOSED TO THE ADMINISTRATIVE AGENT, A LISTING OF ANY MATERIAL
INTELLECTUAL PROPERTY ACQUIRED BY ANY BORROWER SINCE THE DATE OF THE MOST RECENT
LIST DELIVERED PURSUANT TO THIS CLAUSE (III) (OR, IN THE CASE OF THE FIRST SUCH
LIST SO DELIVERED, SINCE THE CLOSING DATE);


 


(C)           AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 30 DAYS AFTER
THE END OF EACH FISCAL YEAR OF TMP, A DETAILED CONSOLIDATED BUDGET FOR THE
FOLLOWING FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET OF TMP
AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF THE FOLLOWING FISCAL YEAR,
THE RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOW, PROJECTED CHANGES IN
FINANCIAL POSITION AND PROJECTED INCOME AND A DESCRIPTION OF THE UNDERLYING
ASSUMPTIONS APPLICABLE THERETO) (COLLECTIVELY, THE “PROJECTIONS”), WHICH
PROJECTIONS SHALL IN EACH CASE BE ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE
OFFICER STATING THAT SUCH PROJECTIONS ARE

 

56

--------------------------------------------------------------------------------


 


BASED ON REASONABLE ESTIMATES, INFORMATION AND ASSUMPTIONS AND THAT SUCH
RESPONSIBLE OFFICER HAS NO REASON TO BELIEVE THAT SUCH PROJECTIONS ARE INCORRECT
IN ANY MATERIAL RESPECT IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH ESTIMATES
AND ASSUMPTIONS WERE MADE;


 


(D)           AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 15 DAYS AFTER
THE END OF EACH MONTH, A BORROWING BASE CERTIFICATE;


 


(E)           IF AT ANY TIME TMP IS NOT REQUIRED TO FILE PERIODIC REPORTS WITH
THE SEC PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT, WITHIN 105 DAYS
AFTER THE END OF EACH FISCAL YEAR OF TMP AND WITHIN 50 DAYS AFTER THE END OF
EACH OTHER FISCAL QUARTER OF TMP, A NARRATIVE DISCUSSION AND ANALYSIS OF THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF TMP AND ITS CONSOLIDATED
SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF
THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, AS COMPARED TO
THE COMPARABLE PERIODS OF THE PREVIOUS YEAR;


 


(F)            WITHIN FIVE DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS THAT TMP SENDS TO THE HOLDERS OF ANY CLASS OF ITS DEBT
SECURITIES OR PUBLIC EQUITY SECURITIES AND, WITHIN FIVE DAYS AFTER THE SAME ARE
FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS TMP MAY MAKE TO, OR FILE
WITH, THE SEC; AND


 


(G)           PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY
LENDER THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY
REQUEST.


 


7.3.          PAYMENT OF OBLIGATIONS.  PAY, DISCHARGE OR OTHERWISE SATISFY AT OR
BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY BE, ALL ITS
MATERIAL OBLIGATIONS OF WHATEVER NATURE, EXCEPT WHERE THE AMOUNT OR VALIDITY
THEREOF IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND RESERVES IN CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON
THE BOOKS OF THE RELEVANT BORROWER OR ITS RELEVANT SUBSIDIARY, AS THE CASE MAY
BE.


 


7.4.          MAINTENANCE OF EXISTENCE; COMPLIANCE.  (A)  (I)  PRESERVE, RENEW
AND KEEP IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE, EXCEPT TO THE EXTENT
PERMITTED BY SECTION 8.4, AND (II) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL
RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY IN THE NORMAL CONDUCT OF ITS
BUSINESS, EXCEPT, IN EACH CASE, AS OTHERWISE PERMITTED BY SECTION 8.4 AND
EXCEPT, IN THE CASE OF CLAUSE (II) ABOVE, TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND
(B) COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND REQUIREMENTS OF LAW EXCEPT TO
THE EXTENT THAT FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


7.5.          MAINTENANCE OF PROPERTY; INSURANCE.  (A)  KEEP ALL PROPERTY
MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED AND (B) MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES INSURANCE ON ALL ITS PROPERTY IN AT LEAST SUCH
AMOUNTS AND AGAINST AT LEAST SUCH RISKS (BUT INCLUDING IN ANY EVENT PUBLIC
LIABILITY, PRODUCT LIABILITY AND BUSINESS INTERRUPTION) AS IS, IN ITS REASONABLE
JUDGEMENT, ADEQUATE TO INSURE AGAINST THE RISKS TO WHICH IT AND ITS EMPLOYEES,
BUSINESS PROPERTIES AND OTHER ASSETS COULD REASONABLY EXPECTED TO BE EXPOSED TO
IN THE OPERATION OF ITS BUSINESS AS CURRENTLY CONDUCTED.

 

57

--------------------------------------------------------------------------------


 


7.6.          ANNUAL FIELD EXAM, INSPECTION OF PROPERTY; BOOKS AND RECORDS;
DISCUSSIONS.  (A)  KEEP PROPER BOOKS OF RECORDS AND ACCOUNT IN WHICH FULL, TRUE
AND CORRECT ENTRIES IN CONFORMITY WITH GAAP AND ALL MATERIAL REQUIREMENTS OF LAW
SHALL BE MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND
ACTIVITIES, (B) PERMIT REPRESENTATIVES OF THE ADMINISTRATIVE AGENT, ON BEHALF OF
THE LENDERS, AT THE APPLICABLE BORROWERS’ COST, TO CONDUCT AN ANNUAL FIELD EXAM
NO MORE THAN ONCE A YEAR, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, AND (C) PERMIT REPRESENTATIVES OF THE ADMINISTRATIVE AGENT OR
ANY LENDER, TO VISIT AND INSPECT ANY OF ITS PROPERTIES AND EXAMINE AND MAKE
ABSTRACTS FROM ANY OF ITS BOOKS AND RECORDS AT ANY REASONABLE TIME DURING
REGULAR BUSINESS HOURS UPON REASONABLE NOTICE AND AS OFTEN AS MAY REASONABLY BE
DESIRED AND TO DISCUSS THE BUSINESS, OPERATIONS, PROPERTIES AND FINANCIAL AND
OTHER CONDITION OF THE BORROWERS AND THEIR SUBSIDIARIES WITH RESPONSIBLE
OFFICERS OF THE BORROWERS AND WITH THEIR INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS COORDINATED THROUGH THE ADMINISTRATIVE AGENT.


 


7.7.          NOTICES.  PROMPTLY GIVE NOTICE TO THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT AND EACH LENDER OF:


 


(A)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT OF WHICH ANY
BORROWER HAS KNOWLEDGE OR NOTICE;


 


(B)           ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL
OBLIGATION OF ANY BORROWER OF WHICH ANY BORROWER HAS KNOWLEDGE OR NOTICE OR
(II) LITIGATION, INVESTIGATION OR PROCEEDING THAT MAY EXIST AT ANY TIME BETWEEN
ANY BORROWER AND ANY GOVERNMENTAL AUTHORITY OF WHICH ANY BORROWER HAS KNOWLEDGE
OR NOTICE, WHICH IN EITHER CASE, IF NOT CURED OR IF ADVERSELY DETERMINED, AS THE
CASE MAY BE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(C)           ANY LITIGATION OR PROCEEDING AFFECTING ANY BORROWER OF WHICH ANY
BORROWER HAS KNOWLEDGE OR NOTICE (I) IN WHICH THE AMOUNT INVOLVED IS $5,000,000
OR MORE AND NOT COVERED BY INSURANCE, (II) IN WHICH INJUNCTIVE OR SIMILAR RELIEF
IS SOUGHT, WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT OR (III) WHICH RELATES TO ANY LOAN DOCUMENT;


 


(D)           THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN
30 DAYS AFTER ANY BORROWER KNOWS OR HAS REASON TO KNOW THEREOF:  (I) THE
OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT TO ANY PLAN, A FAILURE TO MAKE
ANY REQUIRED CONTRIBUTION TO A PLAN, THE CREATION OF ANY LIEN IN FAVOR OF THE
PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR
INSOLVENCY OF, ANY MULTIEMPLOYER PLAN IF SUCH EVENT COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT OR (II) THE INSTITUTION OF PROCEEDINGS OR THE
TAKING OF ANY OTHER ACTION BY THE PBGC OR ANY BORROWER OR ANY COMMONLY
CONTROLLED ENTITY OR ANY MULTIEMPLOYER PLAN WITH RESPECT TO THE WITHDRAWAL FROM,
OR THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY PLAN IF SUCH EVENT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(E)           ANY DEVELOPMENT OR EVENT OF WHICH ANY BORROWER HAS KNOWLEDGE OR
NOTICE THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

58

--------------------------------------------------------------------------------


 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrowers or the relevant Subsidiary
proposes to take with respect thereto.


 


7.8.          ENVIRONMENTAL LAWS.  (A)  COMPLY IN ALL MATERIAL RESPECTS WITH,
AND USE REASONABLE EFFORTS TO ENSURE COMPLIANCE IN ALL MATERIAL RESPECTS BY ALL
TENANTS AND SUBTENANTS, IF ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS, AND
OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, AND USE REASONABLE
EFFORTS TO ENSURE THAT ALL TENANTS AND SUBTENANTS OBTAIN AND COMPLY IN ALL
MATERIAL RESPECTS WITH AND MAINTAIN, ANY AND ALL LICENSES, APPROVALS,
NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY APPLICABLE ENVIRONMENTAL
LAWS.


 


(B)           CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND
TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER APPLICABLE
ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL ORDERS
AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL LAWS,
PROVIDED, HOWEVER, THAT THE BORROWERS SHALL NOT BE DEEMED IN VIOLATION OF THIS
CLAUSE (B) IF IT PROMPTLY CHALLENGES ANY SUCH ORDER OR DIRECTIVE OF ANY
GOVERNMENTAL AUTHORITIES IN A MANNER CONSISTENT WITH ENVIRONMENTAL LAWS AND
PURSUES SUCH CHALLENGE OR CHALLENGES DILIGENTLY AND THE PENDENCY OF SUCH
CHALLENGES, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(C)           GENERATE, USE, TREAT, STORE, RELEASE, DISPOSE OF, AND OTHERWISE
MANAGE MATERIALS OF ENVIRONMENTAL CONCERN IN A MANNER THAT WOULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL LIABILITY TO, OR TO MATERIALLY AFFECT ANY
REAL PROPERTY OWNED OR OPERATED BY, ANY BORROWER; AND TAKE REASONABLE EFFORTS TO
PREVENT ANY OTHER PERSON FROM GENERATING, USING, TREATING, STORING, RELEASING,
DISPOSING OF, OR OTHERWISE MANAGING HAZARDOUS MATERIALS IN A MANNER THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY TO, OR MATERIALLY
AFFECT ANY REAL PROPERTY OWNED OR OPERATED BY, ANY BORROWER.


 


7.9.          ADDITIONAL COLLATERAL, ETC.  (A)  WITH RESPECT TO ANY PROPERTY
ACQUIRED AFTER THE CLOSING DATE BY ANY BORROWER (OTHER THAN (X) ANY PROPERTY
DESCRIBED IN PARAGRAPH (B), (C), OR (D), BELOW, (Y) ANY PROPERTY SUBJECT TO A
LIEN EXPRESSLY PERMITTED BY SECTION 8.3(L) OR 8.3(O)) AND (Z) PROPERTY ACQUIRED
BY ANY FOREIGN SUBSIDIARY) AS TO WHICH THE ADMINISTRATIVE AGENT, FOR THE BENEFIT
OF THE LENDERS, DOES NOT HAVE A PERFECTED LIEN, PROMPTLY (I) EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL
AGREEMENT OR SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT REASONABLY DEEMS
NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE LENDERS, A SECURITY INTEREST IN SUCH PROPERTY AND (II) TAKE ALL ACTIONS
NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE LENDERS, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH PROPERTY,
INCLUDING THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN SUCH
JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR BY
LAW OR AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT (EXCEPT IN THE CASE OF
THE UK BORROWERS, WHERE NO SUCH FINANCING STATEMENTS WILL BE REQUIRED TO FILED).


 


(B)           WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER THAN A FOREIGN
SUBSIDIARY (OR A DOMESTIC SUBSIDIARY THAT IS OWNED DIRECTLY OR INDIRECTLY BY A
FOREIGN SUBSIDIARY) OR A NON-WHOLLY OWNED SUBSIDIARY) CREATED OR ACQUIRED AFTER
THE CLOSING DATE BY TMP (WHICH, FOR THE PURPOSES OF THIS PARAGRAPH (B), SHALL
INCLUDE ANY EXISTING SUBSIDIARY THAT CEASES TO BE A FOREIGN

 

59

--------------------------------------------------------------------------------


 


SUBSIDIARY OR ANY NON-WHOLLY OWNED SUBSIDIARY THAT PROVIDES A GUARANTEE OF ANY
INDEBTEDNESS OF TMP OR ANY OF ITS SUBSIDIARIES (OTHER THAN THE LOANS) AFTER THE
CLOSING DATE), PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH
AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT
DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE LENDERS, A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
CAPITAL STOCK OF SUCH NEW SUBSIDIARY THAT IS OWNED BY TMP, (II) DELIVER TO THE
ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER
WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF TMP, (III) CAUSE SUCH NEW SUBSIDIARY (A) TO BECOME A PARTY TO THE
GUARANTEE AND COLLATERAL AGREEMENT, (B) TO TAKE SUCH ACTIONS NECESSARY OR
ADVISABLE TO GRANT TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS A
PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN THE
GUARANTEE AND COLLATERAL AGREEMENT WITH RESPECT TO SUCH NEW SUBSIDIARY,
INCLUDING THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN SUCH
JURISDICTIONS AS MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR BY
LAW OR AS MAY BE REQUESTED BY THE ADMINISTRATIVE AGENT AND (C) TO DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF SUCH SUBSIDIARY, SUBSTANTIALLY IN THE FORM
OF EXHIBIT C, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS, AND (IV) IF REQUESTED
BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(C)           WITH RESPECT TO ANY DOMESTIC SUBSIDIARY CREATED OR ACQUIRED AFTER
THE CLOSING DATE BY TMP OR BY A DOMESTIC SUBSIDIARY THAT DOES NOT BECOME A
SUBSIDIARY GUARANTOR PURSUANT TO SECTION 7.9(B), PROMPTLY (I) EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND
COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY
THAT IS OWNED BY TMP, (II) DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES
REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF TMP AND TAKE SUCH OTHER
ACTION AS MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT,
DESIRABLE TO PERFECT THE ADMINISTRATIVE AGENT’S SECURITY INTEREST THEREIN, AND
(III) IF REQUESTED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE
AGENT LEGAL OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS
SHALL BE IN FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(D)           WITH RESPECT TO ANY NEW FOREIGN SUBSIDIARY CREATED OR ACQUIRED
AFTER THE CLOSING DATE BY TMP OR BY A DOMESTIC SUBSIDIARY, PROMPTLY (I) EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS TO THE GUARANTEE AND
COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY
THAT IS DIRECTLY OWNED BY TMP (PROVIDED THAT IN NO EVENT SHALL MORE THAN 65% OF
THE TOTAL OUTSTANDING CAPITAL STOCK OF ANY SUCH NEW SUBSIDIARY BE REQUIRED TO BE
SO PLEDGED), (II) DELIVER TO THE ADMINISTRATIVE AGENT THE CERTIFICATES
REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK POWERS, IN BLANK,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE RELEVANT BORROWER, OR
TAKE SUCH OTHER ACTION WITH RESPECT TO PLEDGED STOCK OF FOREIGN SUBSIDIARIES
NECESSARY TO PERFECT THE FIRST PRIORITY SECURITY INTEREST OF THE ADMINISTRATIVE
AGENT IN SUCH PLEDGED STOCK, AS THE CASE MAY BE, AND TAKE SUCH OTHER ACTION AS
MAY BE NECESSARY OR, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT,
DESIRABLE TO PERFECT THE ADMINISTRATIVE AGENT’S

 

60

--------------------------------------------------------------------------------


 


SECURITY INTEREST THEREIN, AND (III) IF REQUESTED BY THE ADMINISTRATIVE AGENT,
DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS RELATING TO THE MATTERS
DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND SUBSTANCE, AND FROM
COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


7.10.        USE OF PROCEEDS.  THE BORROWERS SHALL USE THE PROCEEDS OF THE
LOANS, THE LETTERS OF CREDIT, AND THE UK OVERDRAFT FACILITY (AS DEFINED IN
8.2(I)) FOR WORKING CAPITAL AND OTHER GENERAL CORPORATE PURPOSES, PERMITTED
ACQUISITIONS, THE SPIN-OFF TRANSACTION, AND STOCK REPURCHASES, IN EACH CASE, NOT
IN CONTRAVENTION OF ANY REQUIREMENT OF LAW OR OF ANY LOAN DOCUMENT.


 


7.11.        FURTHER ASSURANCES.  FROM TIME TO TIME EXECUTE AND DELIVER, OR
CAUSE TO BE EXECUTED AND DELIVERED, SUCH ADDITIONAL INSTRUMENTS, CERTIFICATES OR
DOCUMENTS, AND TAKE ALL SUCH ACTIONS, AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST FOR THE PURPOSES OF IMPLEMENTING OR EFFECTUATING THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR OF MORE FULLY PERFECTING OR RENEWING
THE RIGHTS AND PRIORITIES OF THE ADMINISTRATIVE AGENT AND THE LENDERS WITH
RESPECT TO THE COLLATERAL (OR WITH RESPECT TO ANY ADDITIONS THERETO OR
REPLACEMENTS OR PROCEEDS THEREOF OR WITH RESPECT TO ANY OTHER PROPERTY OR ASSETS
HEREAFTER ACQUIRED BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES WHICH MAY BE
DEEMED TO BE PART OF THE COLLATERAL) PURSUANT HERETO OR THERETO.  UPON THE
EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY POWER, RIGHT,
PRIVILEGE OR REMEDY PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WHICH
REQUIRES ANY CONSENT, APPROVAL, RECORDING QUALIFICATION OR AUTHORIZATION OF ANY
GOVERNMENTAL AUTHORITY, THE BORROWERS WILL EXECUTE AND DELIVER, OR WILL CAUSE
THE EXECUTION AND DELIVERY OF, ALL APPLICATIONS, CERTIFICATIONS, INSTRUMENTS AND
OTHER DOCUMENTS AND PAPERS THAT THE ADMINISTRATIVE AGENT OR SUCH LENDERS MAY BE
REQUIRED TO OBTAIN FROM THE BORROWERS OR ANY OF THEIR SUBSIDIARIES FOR SUCH
GOVERNMENTAL CONSENT, APPROVAL, RECORDING, QUALIFICATION OR AUTHORIZATION.


 


7.12.        PLEDGE OF FOREIGN SUBSIDIARY STOCK.  TO THE EXTENT NOT OTHERWISE
SATISFIED ON THE CLOSING DATE WITH RESPECT TO THE FOREIGN SUBSIDIARIES DIRECTLY
OWNED BY TMP OR ANY SUBSIDIARY GUARANTOR, NO LATER THAN 120 DAYS AFTER THE
CLOSING DATE, TMP SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARY GUARANTORS
DIRECTLY OWNING A FOREIGN SUBSIDIARY TO, DELIVER TO THE ADMINISTRATIVE AGENT
PLEDGE DOCUMENTS EXECUTED WITH RESPECT TO 65% OF THE CAPITAL STOCK OF EACH SUCH
FOREIGN SUBSIDIARY AND ANY OTHER DOCUMENT OR INSTRUMENT REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT AND TAKE ANY OTHER ACTIONS SPECIFIED IN THE GUARANTEE
AND COLLATERAL AGREEMENT NECESSARY TO GRANT TO THE ADMINISTRATIVE AGENT A
PERFECTED LIEN ON SUCH CAPITAL STOCK, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


7.13.        POST-CLOSING MATTERS.  (A)  NO LATER THAN 10 BUSINESS DAYS AFTER
THE CLOSING DATE, THE UK BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT’S
REASONABLE SATISFACTION SUCH EXECUTED AND COMPLETED CERTIFICATES AND DOCUMENTS
SPECIFIED IN SCHEDULE 7.13(A) HERETO (THE “SCHEDULE OF UK BORROWERS POST-CLOSING
MATTERS”); AND (B) ON A BEST EFFORTS BASIS, NO LATER THAN 30 BUSINESS DAYS AFTER
THE CLOSING DATE, THE US BORROWERS SHALL DELIVER TO THE ADMINISTRATIVE AGENT’S
REASONABLE SATISFACTION SUCH EXECUTED AND COMPLETED CERTIFICATES AND DOCUMENTS
SPECIFIED IN SCHEDULE 7.13(B) HERETO (THE “SCHEDULE OF US BORROWERS POST-CLOSING
MATTERS”).

 

61

--------------------------------------------------------------------------------


 


SECTION 8            NEGATIVE COVENANTS

 

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, the Borrowers shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:


 


8.1.          FINANCIAL CONDITION COVENANTS.


 


(A)           RATIO OF CONSOLIDATED TOTAL DEBT TO CONSOLIDATED EBITDA. PERMIT
THE RATIO OF CONSOLIDATED TOTAL DEBT TO CONSOLIDATED EBITDA FOR THE TWELVE MONTH
PERIOD ENDING ON THE LAST DAY OF THE MOST RECENT FISCAL QUARTER OF TMP TO EXCEED
2.00 TO 1.00 AT ANY TIME; PROVIDED THAT FOR THE PURPOSES OF THIS SECTION 8.1(A),
CONSOLIDATED EBITDA FOR THE TWELVE MONTH PERIOD ENDING ON THE LAST DAY OF THE
FISCAL QUARTERS OF TMP ENDED ON JUNE 30, 2003, SEPTEMBER 30, 2003 AND DECEMBER
31, 2003 SHALL BE CALCULATED AS FOLLOWS:  (I) FOR THE FISCAL QUARTER ENDING ON
JUNE 30, 2003, CONSOLIDATED EBITDA SHALL BE EQUAL TO FOUR TIMES CONSOLIDATED
EBITDA FOR THE THREE MONTH PERIOD ENDING ON THE LAST DAY OF SUCH FISCAL QUARTER,
(II) FOR THE FISCAL QUARTER ENDING ON SEPTEMBER 30, 2003, CONSOLIDATED EBITDA
SHALL BE EQUAL TO TWO TIMES CONSOLIDATED EBITDA FOR THE SIX MONTH PERIOD ENDING
ON THE LAST DAY OF SUCH FISCAL QUARTER AND (III) FOR THE FISCAL QUARTER ENDING
ON DECEMBER 31, 2003, CONSOLIDATED EBITDA SHALL BE EQUAL TO 1.3333 TIMES
CONSOLIDATED EBITDA FOR THE NINE MONTH PERIOD ENDING ON THE LAST DAY OF SUCH
FISCAL QUARTER.


 


(B)           FIXED CHARGE COVERAGE RATIO. PERMIT THE FIXED CHARGE COVERAGE
RATIO AT THE END OF ANY FISCAL QUARTER OF TMP, COMMENCING WITH THE FISCAL
QUARTER ENDING ON MARCH 31, 2004, TO BE LESS THAN 3.00 TO 1.00 FOR THE
TWELVE-MONTH PERIOD ENDING ON THE END OF SUCH FISCAL QUARTER.


 


(C)           NET WORTH.  MAINTAIN AT ALL TIMES A NET WORTH OF NOT LESS THAN  
$360,000,000 PLUS 50% OF THE CONSOLIDATED NET INCOME OF TMP AFTER THE CLOSING
DATE.


 


(D)           MINIMUM QUARTERLY CONSOLIDATED EBITDA. PERMIT CONSOLIDATED EBITDA
TO BE LESS THAN (I) $15,000,000 FOR THREE MONTH PERIOD ENDING ON JUNE 30, 2003,
(II) $30,000,000 FOR THE SIX MONTH PERIOD ENDING ON SEPTEMBER 30, 2003, (III)
$45,000,000 FOR THE NINE MONTH PERIOD ENDING ON DECEMBER 31, 2003,  (IV)
$60,000,000 FOR THE TWELVE MONTH PERIOD ENDING ON MARCH 31, 2004, AND (V)
$75,000,000 FOR EACH FOUR FISCAL QUARTER PERIOD ENDING THEREAFTER. 
NOTWITHSTANDING THE FOREGOING, BORROWERS WILL NOT PERMIT CONSOLIDATED EBITDA TO
BE LESS THAN $10,000,000 FOR EACH FISCAL QUARTER ENDING ON SEPTEMBER 30, 2003,
DECEMBER 31, 2003 AND MARCH 31, 2004.


 


(E)           CAPITAL EXPENDITURES.  PERMIT THE CAPITAL EXPENDITURES OF TMP TO
EXCEED (I) $50,000,000 IN THE AGGREGATE FOR THE FISCAL YEAR ENDING DECEMBER 31,
2003, AND (II) $60,000,000 IN THE AGGREGATE FOR EACH FISCAL YEAR THEREAFTER.


 


8.2.          INDEBTEDNESS.  CREATE, ISSUE, INCUR, ASSUME, BECOME LIABLE IN
RESPECT OF OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:


 


(A)           INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT;

 

62

--------------------------------------------------------------------------------


 


(B)           INDEBTEDNESS (I) OF THE BORROWERS TO ANY SUBSIDIARY, (II) OF ANY
SUBSIDIARY GUARANTOR TO THE BORROWERS OR ANY OTHER SUBSIDIARY, (III) OF ANY
NON-GUARANTOR SUBSIDIARY TO ANY OTHER NON-GUARANTOR SUBSIDIARY AND (IV) SUBJECT
TO SECTION 8.8(K), OF ANY NON-GUARANTOR SUBSIDIARY TO THE BORROWERS OR ANY
SUBSIDIARY GUARANTOR;


 


(C)           GUARANTEE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS
BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES OF OBLIGATIONS OF THE BORROWERS,
ANY SUBSIDIARY GUARANTOR AND, SUBJECT TO SECTION 8.8(K), OF ANY NON-GUARANTOR
SUBSIDIARY;


 


(D)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 8.2(D) AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF
(WITHOUT INCREASING, OR SHORTENING THE MATURITY OF, THE PRINCIPAL AMOUNT
THEREOF);


 


(E)           INDEBTEDNESS (INCLUDING, WITHOUT LIMITATION, CAPITAL LEASE
OBLIGATIONS) SECURED BY LIENS PERMITTED BY SECTION 8.3(L) IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $25,000,000 AT ANY ONE TIME OUTSTANDING;


 


(F)            HEDGE AGREEMENTS PERMITTED BY SECTION 8.7;


 


(G)           INDEBTEDNESS OWING BY TMP UNDER THAT CERTAIN 15,000,000 AUSTRALIAN
DOLLAR GUARANTEE IN FAVOR OF AMP LIFE LIMITED, THE LANDLORD FOR PROPERTY IN
SYDNEY, AUSTRALIA LEASED BY CERTAIN OF TMP’S SUBSIDIARIES AND CERTAIN
SUBSIDIARIES OF HUDSON HIGHLAND GROUP, INC. (“HHG”), AND TMP’S OBLIGATION TO
REIMBURSE UP TO $10,000,000 OF HHG’S CASH PAYMENTS RELATED TO HHG’S ACCRUED
INTEGRATION, RESTRUCTURING AND BUSINESS REORGANIZATION OBLIGATIONS DURING THE
FIRST YEAR FOLLOWING THE SPIN-OFF TRANSACTION (COLLECTIVELY, THE “AMP-HUDSON
OBLIGATIONS”);


 


(H)           CONTINGENT CONSIDERATION INCURRED IN CONNECTION WITH PERMITTED
ACQUISITIONS;


 


(I)            AN OVERDRAFT FACILITY IN THE UNITED KINGDOM IN AN AMOUNT NOT TO
EXCEED AN AGGREGATE PRINCIPAL AMOUNT DOLLAR EQUIVALENT OF $5,000,000 AT ANY ONE
TIME (THE “UK OVERDRAFT FACILITY”);


 


(J)            INDEBTEDNESS CONSTITUTING PART OF CONSIDERATION OF A PERMITTED
ACQUISITION PROVIDED THAT SUCH INDEBTEDNESS IS SUBORDINATED TO THE OBLIGATIONS
ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE REQUIRED LENDERS AND NO
DEFAULT OR EVENT OF DEFAULT WOULD RESULT FROM THE INCURRANCE OF SUCH
INDEBTEDNESS; AND


 


(K)           ADDITIONAL INDEBTEDNESS OF THE BORROWERS OR ANY OF THE SUBSIDIARY
GUARANTORS IN AN AGGREGATE PRINCIPAL AMOUNT (FOR THE BORROWERS AND ALL
SUBSIDIARY GUARANTORS) NOT TO EXCEED $25,000,000 AT ANY ONE TIME OUTSTANDING.


 


8.3.          LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT FOR:


 


(A)           LIENS FOR TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES OR CLAIMS NOT
YET DUE OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS,
PROVIDED THAT ADEQUATE

 

63

--------------------------------------------------------------------------------


 


RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE BORROWERS OR
ITS SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY WITH GAAP;

 


(B)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S,
STATUTORY BANK LIENS, RIGHTS OF SET-OFF OR OTHER LIKE LIENS ARISING IN THE
ORDINARY COURSE OF BUSINESS THAT ARE NOT OVERDUE FOR A PERIOD OF MORE THAN
30 DAYS OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS;


 


(C)           PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION AND LETTERS OF
CREDIT ISSUED IN LIEU OF SUCH DEPOSITS IN THE ORDINARY COURSE OF BUSINESS,
EXCLUDING LIENS IN FAVOR OF THE PBGC PURSUANT TO SECTION 4068 OF ERISA;


 


(D)           DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER
THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL
BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


 


(E)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT, IN THE AGGREGATE,
ARE NOT SUBSTANTIAL IN AMOUNT AND THAT DO NOT IN ANY CASE MATERIALLY DETRACT
FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF THE BORROWERS OR ANY OF ITS SUBSIDIARIES;


 


(F)            ATTACHMENT OR JUDGMENT LIENS NOT CONSTITUTING AN EVENT OF DEFAULT
UNDER SECTION 9; PROVIDED THAT SUCH LIEN IS RELEASED WITHIN 60 DAYS AFTER THE
ENTRY THEREOF;


 


(G)           LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES TO SECURE
PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS THAT ARE
NOT OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR THAT ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS; PROVIDED THAT, SUCH LIENS DO NOT ENCUMBER
ANY PROPERTY OTHER THAN THE GOODS SUBJECT TO SUCH CUSTOMS DUTIES;


 


(H)           ZONING OR SIMILAR LAWS OR RIGHT RESERVED TO OR VESTED IN ANY
GOVERNMENTAL AUTHORITY TO CONTROL OR REGULATE THE USE OF ANY REAL PROPERTY;


 


(I)            LIENS SECURING OBLIGATIONS (OTHER THAN OBLIGATIONS REPRESENTING
INDEBTEDNESS FOR BORROWED MONEY) UNDER OPERATING, RECIPROCAL EASEMENT OR SIMILAR
AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWERS AND
THEIR SUBSIDIARIES;


 


(J)            LICENSES OF INTELLECTUAL PROPERTY GRANTED BY THE BORROWERS OR ANY
OF THEIR SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS WHICH DO NOT INTERFERE
IN ANY MATERIAL RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF THE
BORROWERS OR SUCH SUBSIDIARY;


 


(K)           LIENS IN EXISTENCE ON THE DATE HEREOF LISTED ON SCHEDULE 8.3(K),
SECURING INDEBTEDNESS PERMITTED BY SECTION 8.2(D), PROVIDED THAT NO SUCH LIEN IS
SPREAD TO COVER ANY ADDITIONAL PROPERTY AFTER THE CLOSING DATE AND THAT THE
AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT INCREASED;

 

64

--------------------------------------------------------------------------------


 


(L)            LIENS SECURING INDEBTEDNESS OF THE BORROWERS OR ANY OTHER
SUBSIDIARY INCURRED PURSUANT TO SECTION 8.2(E) TO FINANCE THE ACQUISITION OR
MANUFACTURE OF FIXED OR CAPITAL ASSETS, PROVIDED THAT (I) SUCH LIENS SHALL BE
CREATED WITHIN 90 DAYS OF THE ACQUISITION OR MANUFACTURE OF SUCH FIXED OR
CAPITAL ASSETS, (II) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER
THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (III) THE AMOUNT OF
INDEBTEDNESS SECURED THEREBY IS NOT SUBSEQUENTLY INCREASED;


 


(M)          LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;


 


(N)           ANY INTEREST OR TITLE OF A LESSOR OR LICENSOR UNDER ANY LEASE OR
LICENSE ENTERED INTO BY THE BORROWERS OR ANY OTHER SUBSIDIARY IN THE ORDINARY
COURSE OF ITS BUSINESS AND COVERING ONLY THE ASSETS SO LEASED; AND


 


(O)           LIENS SECURING INDEBTEDNESS OF THE BORROWERS OR ANY SUBSIDIARY
GUARANTORS INCURRED PURSUANT TO SECTION 8.2(J) SO LONG AS NEITHER (I) THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY NOR
(II) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE SUCH LIEN IS
INCURRED) OF THE ASSETS SUBJECT THERETO EXCEEDS (AS TO THE BORROWERS AND ALL
SUBSIDIARIES) $25,000,000 AT ANY ONE TIME.


 


8.4.          FUNDAMENTAL CHANGES.  ENTER INTO ANY MERGER, CONSOLIDATION OR
AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION), OR DISPOSE OF, ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTY OR BUSINESS, EXCEPT THAT SO LONG AS NO EVENT OF DEFAULT EXISTS OR WOULD
RESULT THEREFROM:


 


(A)           ANY SUBSIDIARY OF THE BORROWERS MAY BE MERGED OR CONSOLIDATED WITH
OR INTO TMP (PROVIDED THAT TMP SHALL BE THE CONTINUING OR SURVIVING PERSON) OR
WITH OR INTO ANY SUBSIDIARY GUARANTOR (PROVIDED THAT THE SUBSIDIARY GUARANTOR
SHALL BE THE CONTINUING OR SURVIVING CORPORATION) OR, SUBJECT TO SECTION 8.8(K)
AND EXCLUDING ANY SUBSIDIARY GUARANTOR, WITH OR INTO ANY FOREIGN SUBSIDIARY OR
NON-GUARANTOR SUBSIDIARY; NOTWITHSTANDING THE FOREGOING, ANY NON-GUARANTOR
SUBSIDIARY MAY BE MERGED OR CONSOLIDATED WITH ANOTHER NON-GUARANTOR SUBSIDIARY
WITHOUT LIMITATION AND ANY BORROWER MAY BE MERGED OR CONSOLIDATED WITH OR INTO
TMP (PROVIDED THAT TMP SHALL BE THE CONTINUING OR SURVIVING PERSON);


 


(B)           ANY SUBSIDIARY OF TMP MAY DISPOSE OF ANY OR ALL OF ITS ASSETS
(UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO TMP OR ANY SUBSIDIARY GUARANTOR OR,
SUBJECT TO SECTION 8.8(K) AND EXCLUDING ANY SUBSIDIARY GUARANTOR, ANY
NON-GUARANTOR SUBSIDIARY; NOTWITHSTANDING THE FOREGOING, ANY NON-GUARANTOR
SUBSIDIARY MAY DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION
OR OTHERWISE) TO ANOTHER NON-GUARANTOR SUBSIDIARY WITHOUT LIMITATION;


 


(C)           ANY SUBSIDIARY MAY LIQUIDATE, WIND UP OR DISSOLVE AFTER THE
DISPOSITION OF ALL OF ITS ASSETS AS SET FORTH IN SECTION 8.4(B);


 


(D)           ANY BORROWER OR SUBSIDIARY MAY ENTER INTO A PERMITTED ACQUISITION;


 


(E)           TMP MAY MERGE INTO A WHOLLY-OWNED DOMESTIC SUBSIDIARY SOLELY FOR
PURPOSES OF CHANGING ITS NAME TO MONSTER WORLDWIDE, INC., PROVIDED THAT TMP IS
THE SURVIVING CORPORATION; AND

 

65

--------------------------------------------------------------------------------


 


(F)            ANY FOREIGN SUBSIDIARY MAY MERGE INTO A UK BORROWER, PROVIDED
THAT SUCH UK BORROWER IS THE SURVIVING CORPORATION.


 


8.5.          DISPOSITION OF PROPERTY.  DISPOSE OF ANY OF ITS PROPERTY, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, OR, IN THE CASE OF ANY SUBSIDIARY, ISSUE OR
SELL ANY SHARES OF SUCH SUBSIDIARY’S CAPITAL STOCK TO ANY PERSON, EXCEPT:


 


(A)           THE DISPOSITION OF OBSOLETE OR WORN OUT PROPERTY IN THE ORDINARY
COURSE OF BUSINESS;


 


(B)           THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           DISPOSITIONS PERMITTED BY SECTION 8.4(B);


 


(D)           THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S CAPITAL STOCK TO THE
BORROWERS OR ANY SUBSIDIARY GUARANTOR;


 


(E)           THE SPIN-OFF TRANSACTION;


 


(F)            (I) THE DISPOSITION OF OTHER PROPERTY (OTHER THAN ANY SALE OF
LESS THAN ALL OF THE CAPITAL STOCK OF ANY SUBSIDIARY THEN OWNED BY ANY LOAN
PARTY) OR (II) THE DISPOSITION OF ANY NON-GUARANTOR SUBSIDIARY OR MINORITY
INTERESTS IN JOINT VENTURES, HAVING A FAIR MARKET VALUE NOT TO EXCEED 5% OF THE
AGGREGATE VALUE OF ALL ASSETS SET FORTH IN THE MOST RECENT CONSOLIDATED BALANCE
SHEET OF TMP AND ITS CONSOLIDATED SUBSIDIARIES IN ACCORDANCE WITH GAAP FOR ANY
FISCAL YEAR OF TMP, PROVIDED THAT, (A) THE AGGREGATE AMOUNT OF ALL SUCH
DISPOSITIONS SHALL NOT EXCEED 15% OF THE AGGREGATE VALUE OF ALL ASSETS SET FORTH
IN THE MOST RECENT CONSOLIDATED BALANCE SHEET OF TMP AND ITS CONSOLIDATED
SUBSIDIARIES DELIVERED TO THE LENDERS, (B) THE CONSIDERATION RECEIVED IN ANY
SUCH DISPOSITION SHALL BE IN AN AMOUNT AT LEAST EQUAL TO THE FAIR MARKET VALUE
OF SUCH PROPERTY, (C) AT LEAST 80% OF THE CONSIDERATION RECEIVED IN ANY SUCH
DISPOSITION SHALL BE IN CASH, PROVIDED THAT THE AMOUNT OF SUCH CONSIDERATION
REQUIRED TO BE PAID IN CASH MAY BE REDUCED TO 50% SO LONG AS THE REMAINING
PORTION OF SUCH CONSIDERATION IS COMPRISED OF DEBT OR EQUITY SECURITIES OF THE
ACQUIRING PERSON;


 


(G)           THE SALE OR ISSUANCE BY TMP OF ITS CAPITAL STOCK; AND


 


(H)           AN EXCHANGE OF ASSETS CONSISTING OF EQUIPMENT AND REAL PROPERTY BY
TMP FOR THE ASSETS OF ANOTHER PERSON OF A SIMILAR OR RELATED NATURE (I) ON AN
ARM’S LENGTH BASIS, (II) FOR THE CONSIDERATION OF EQUIVALENT VALUE, (III) WHICH
WILL BE COMMERCIALLY USEFUL IN TMP’S BUSINESS AND (IV) WILL RESULT IN NO TAX
LIABILITY ON THE PART OF TMP AND ITS CONSOLIDATED SUBSIDIARIES, SO LONG AS AT
THE TIME OF SUCH TRANSACTION NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR
RESULT FROM SUCH TRANSACTION.


 


8.6.          RESTRICTED PAYMENTS.  DECLARE OR PAY ANY DIVIDEND (OTHER THAN
PURSUANT TO THE SPIN-OFF TRANSACTION OR DIVIDENDS PAYABLE SOLELY IN COMMON STOCK
OF THE PERSON MAKING SUCH DIVIDEND) ON, OR MAKE ANY PAYMENT ON ACCOUNT OF, OR
SET APART ASSETS FOR A SINKING OR OTHER ANALOGOUS FUND FOR, THE PURCHASE,
REDEMPTION, DEFEASANCE, RETIREMENT OR OTHER ACQUISITION OF, ANY CAPITAL STOCK OF
ANY BORROWER, WHETHER NOW OR HEREAFTER OUTSTANDING, OR MAKE ANY OTHER

 

66

--------------------------------------------------------------------------------


 


DISTRIBUTION IN RESPECT THEREOF, EITHER DIRECTLY OR INDIRECTLY, WHETHER IN CASH
OR PROPERTY OR IN OBLIGATIONS OF ANY BORROWER (COLLECTIVELY, “RESTRICTED
PAYMENTS”), EXCEPT THAT:


 


(A)           ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO THE BORROWERS OR
ANY SUBSIDIARY GUARANTOR; AND


 


(B)           TMP MAY REPURCHASE SHARES OF ITS COMMON STOCK THAT ARE PUBLICLY
TRADED SO LONG AS (1) IMMEDIATELY PRIOR TO, AND AFTER GIVING EFFECT TO SUCH
REPURCHASE, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED OR IS CONTINUING
AND (2) THE AGGREGATE AMOUNT OF CASH EXPENDED BY TMP PURSUANT TO THIS CLAUSE (Y)
DOES NOT EXCEED $25,000,000 FOR THE PERIOD FROM THE CLOSING DATE THROUGH
DECEMBER 31, 2003, OR $25,000,000 FOR EACH FISCAL YEAR THEREAFTER OF TMP.


 


8.7.          HEDGE AGREEMENTS.  ENTER INTO ANY HEDGE AGREEMENT, EXCEPT
(A) HEDGE AGREEMENTS ENTERED INTO BY THE BORROWERS TO HEDGE OR MITIGATE RISKS TO
WHICH THE BORROWERS OR ANY SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN
RESPECT OF CAPITAL STOCK) AND (B) HEDGE AGREEMENTS ENTERED INTO IN ORDER TO
EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST OR CURRENCY RATES (FROM FIXED TO
FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE)
WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR INVESTMENT OF THE BORROWERS OR
ANY SUBSIDIARY.


 


8.8.          INVESTMENTS.  MAKE ANY ADVANCE, LOAN, EXTENSION OF CREDIT (BY WAY
OF GUARANTY OR OTHERWISE) OR CAPITAL CONTRIBUTION TO, OR PURCHASE ANY CAPITAL
STOCK, BONDS, NOTES, DEBENTURES OR OTHER DEBT SECURITIES OF, OR ANY ASSETS
CONSTITUTING A BUSINESS UNIT OF, OR MAKE ANY OTHER INVESTMENT IN, ANY PERSON
(ALL OF THE FOREGOING, “INVESTMENTS”), EXCEPT:


 


(A)           EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           INVESTMENTS IN CASH EQUIVALENTS;


 


(C)           GUARANTEE OBLIGATIONS PERMITTED BY SECTION 8.2;


 


(D)           LOANS AND ADVANCES TO EMPLOYEES OF ANY BORROWER IN THE ORDINARY
COURSE OF BUSINESS (INCLUDING FOR TRAVEL, ENTERTAINMENT AND RELOCATION EXPENSES)
IN AN AGGREGATE AMOUNT FOR ALL BORROWERS NOT TO EXCEED $1,000,000 AT ANY ONE
TIME OUTSTANDING;


 


(E)           INVESTMENTS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 8.8(E);


 


(F)            INVESTMENTS CONSISTING OF NON-CASH CONSIDERATION RECEIVED BY THE
BORROWERS AND ITS SUBSIDIARIES IN CONNECTION WITH ANY DISPOSITION OF ASSETS
PERMITTED UNDER SECTION 8.5(E);


 


(G)           INTERCOMPANY INVESTMENTS BY ANY BORROWER OR SUBSIDIARY IN ANOTHER
BORROWER OR ANY PERSON THAT, IMMEDIATELY GIVING EFFECT TO SUCH INVESTMENT, IS A
SUBSIDIARY GUARANTOR;


 


(H)           SUBJECT TO SECTION 8.8(J), INVESTMENTS CONSISTING OF ACQUISITIONS
OF CAPITAL STOCK OR ASSETS PURSUANT TO A PERMITTED ACQUISITION, PROVIDED THAT,
THE AGGREGATE AMOUNT OF CASH CONSIDERATION PAID FOR ALL SUCH ACQUISITIONS SHALL
NOT EXCEED (I) $50,000,000 DURING THE FISCAL YEAR

 

67

--------------------------------------------------------------------------------


 


ENDING ON DECEMBER 31, 2003 AND (II) $50,000,000 DURING THE FISCAL YEAR ENDING
ON DECEMBER 31, 2004 AND FOR EACH SUBSEQUENT YEAR THEREAFTER DURING THE TERM OF
THIS AGREEMENT, PROVIDED FURTHER THAT, COMMENCING JANUARY 1, 2004, THE AGGREGATE
AMOUNT OF CASH CONSIDERATION (INCLUDING ANY DEBT THAT IS ASSUMED BY THE
BORROWERS IN A PERMITTED ACQUISITION), PAYABLE BY THE BORROWERS IN A PERMITTED
ACQUISITION WILL NOT EXCEED $75,000,000 IN THE AGGREGATE PROVIDED THE BORROWERS
HAVE A PRO-FORMA NET CASH BALANCE OF NO LESS THAN $75,000,000 AFTER GIVING
EFFECT TO SUCH AN ACQUISITION, AND PROVIDED FURTHER THAT, COMMENCING JANUARY 1,
2004, THE AMOUNT OF SUCH CASH CONSIDERATION PAID FOR IN ALL ACQUISITIONS MAY BE
INCREASED BY THE ADDITION OF NO MORE THAN 75% OF THE AMOUNT OF CASH PROCEEDS
GENERATED BY TMP FROM THE ISSUANCE AND SALE OF ITS COMMON STOCK TO THE PUBLIC;


 


(I)            MINORITY INVESTMENTS IN THE SECURITIES OF ANY TRADE CREDITOR,
WHOLESALER, SUPPLIER OR CUSTOMER RECEIVED PURSUANT TO ANY PLAN OF REORGANIZATION
OR SIMILAR ARRANGEMENT OF SUCH TRADE CREDITOR, WHOLESALER, SUPPLIER OR CUSTOMER,
AS APPLICABLE;


 


(J)            LOANS NOT TO EXCEED $15,000,000 IN THE AGGREGATE AT ANY ONE TIME
TO HUDSON HIGHLAND GROUP, INC. (THE “NEWCO LINE”), PROVIDED HOWEVER, ANY AMOUNTS
OF INVESTMENTS PERMITTED UNDER SECTION 8.8(H), SHALL BE REDUCED BY ANY AMOUNTS
OUTSTANDING UNDER THE NEWCO LINE;


 


(K)           INTERCOMPANY INVESTMENTS BY THE BORROWERS OR ANY OF ITS
CONSOLIDATED SUBSIDIARIES IN ANY PERSON, THAT, AFTER SUCH INVESTMENT, IS A
NON-GUARANTOR SUBSDIDIARY (INCLUDING, WITHOUT LIMITATION, GUARANTEE OBLIGATIONS
WITH RESPECT TO OBLIGATIONS OF ANY SUCH NON-GUARANTOR SUBSIDIARY AND INVESTMENTS
RESULTING FROM MERGERS AND SALES OF ASSETS TO ANY SUCH NON-GUARANTOR SUBSIDIARY)
IN AN AGGREGATE AMOUNT (VALUED AT COST) NOT TO EXCEED $15,000,000 AT ANY ONE
TIME OUTSTANDING DURING THE TERM OF THIS AGREEMENT (AND LOANS TO SUCH
NON-GUARANTOR SUBSIDIARIES IN AN AGGREGATE AMOUNT NOT TO EXCEED $50,000,000 AT
ANY ONE TIME OUTSTANDING DURING THE TERM OF THIS AGREEMENT) PROVIDED THAT,
INVESTMENTS INTO A SUBSIDIARY IN CONNECTION WITH SUCH SUBSIDIARY MAKING A
PERMITTED ACQUISITION PERMITTED PURSUANT TO SECTION 8.8(H), SHALL NOT BE SUBJECT
TO THE RESTRICTIONS OF THIS SECTION 8.8(K); AND


 


(L)            IN ADDITION TO INVESTMENTS OTHERWISE EXPRESSLY PERMITTED BY THIS
SECTION, INVESTMENTS BY THE BORROWERS OR ANY OF THEIR SUBSIDIARIES IN AN
AGGREGATE AMOUNT (VALUED AT COST) NOT TO EXCEED $25,000,000 DURING THE TERM OF
THIS AGREEMENT.


 


8.9.          TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION (OTHER
THAN THE SPIN-OFF TRANSACTION), INCLUDING ANY PURCHASE, SALE, LEASE OR EXCHANGE
OF PROPERTY, THE RENDERING OF ANY SERVICE OR THE PAYMENT OF ANY MANAGEMENT,
ADVISORY OR SIMILAR FEES, WITH ANY AFFILIATE (OTHER THAN ANY BORROWER OR ANY
SUBSIDIARY GUARANTOR) UNLESS SUCH TRANSACTION IS (A) OTHERWISE PERMITTED UNDER
THIS AGREEMENT, (B) IN THE ORDINARY COURSE OF BUSINESS OF THE RELEVANT BORROWER,
AND (C) UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO THE RELEVANT
BORROWER, THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A
PERSON THAT IS NOT AN AFFILIATE.


 


8.10.        SALES AND LEASEBACKS.  ENTER INTO ANY ARRANGEMENT WITH ANY PERSON
PROVIDING FOR THE LEASING BY ANY BORROWER OF REAL OR PERSONAL PROPERTY THAT HAS
BEEN OR IS TO BE SOLD OR TRANSFERRED BY SUCH BORROWER TO SUCH PERSON OR TO ANY
OTHER PERSON TO WHOM FUNDS HAVE BEEN OR ARE TO BE ADVANCED BY SUCH PERSON ON THE
SECURITY OF SUCH PROPERTY OR RENTAL OBLIGATIONS

 

68

--------------------------------------------------------------------------------


 


OF SUCH BORROWER, OTHER THAN ANY SUCH ARRANGEMENT THAT (I) IF SUCH ARRANGEMENT
IS A CAPITAL LEASE OBLIGATION, IS PERMITTED PURSUANT TO SECTION 8.2(E), OR
(II) THE CONSIDERATION RECEIVED FROM SUCH ARRANGEMENT IS AT LEAST EQUAL TO THE
FAIR MARKET VALUE OF THE PROPERTY SOLD AS DETERMINED IN GOOD FAITH BY THE
BORROWER’S BOARD OF DIRECTORS.


 


8.11.        CHANGES IN FISCAL PERIODS.  PERMIT THE FISCAL YEAR OF TMP TO END ON
A DAY OTHER THAN DECEMBER 31 OR CHANGE TMP’S METHOD OF DETERMINING FISCAL
QUARTERS.


 


8.12.        NEGATIVE PLEDGE CLAUSES.  ENTER INTO OR SUFFER TO EXIST OR BECOME
EFFECTIVE ANY AGREEMENT THAT PROHIBITS OR LIMITS THE ABILITY OF ANY BORROWER TO
CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR
REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO SECURE ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY OTHER THAN (A) THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND (B) ANY AGREEMENTS GOVERNING ANY LIENS OR
CAPITAL LEASE OBLIGATIONS OTHERWISE PERMITTED UNDER SECTIONS 8.3(L), (M) AND
(O), PROVIDED THAT, IN EACH CASE, ANY PROHIBITION OR LIMITATION SHALL ONLY BE
EFFECTIVE AGAINST THE ASSETS FINANCED THEREBY, AND (C) TO THE EXTENT EXISTING ON
THE CLOSING DATE, CONTRACTS WITH CUSTOMERS PROHIBITING LIENS ON ANY EQUIPMENT
USED IN THE PERFORMANCE OF ANY SUCH CONTRACTS AS SET FORTH ON SCHEDULE 8.12(C).


 


8.13.        CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS.  ENTER INTO OR SUFFER
TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION ON THE
ABILITY OF ANY SUBSIDIARY OF THE BORROWERS TO (A) MAKE RESTRICTED PAYMENTS IN
RESPECT OF ANY CAPITAL STOCK OF SUCH SUBSIDIARY HELD BY, OR PAY ANY INDEBTEDNESS
OWED TO, THE BORROWERS OR ANY OTHER SUBSIDIARY OF THE BORROWERS, (B) MAKE LOANS
OR ADVANCES TO, OR OTHER INVESTMENTS IN, THE BORROWERS OR ANY OTHER SUBSIDIARY
OF THE BORROWERS OR (C) TRANSFER ANY OF ITS ASSETS TO THE BORROWERS OR ANY OTHER
SUBSIDIARY OF THE BORROWERS, EXCEPT FOR SUCH ENCUMBRANCES OR RESTRICTIONS
EXISTING UNDER OR BY REASON OF (I) ANY RESTRICTIONS EXISTING UNDER THE LOAN
DOCUMENTS AND (II) ANY RESTRICTIONS WITH RESPECT TO A SUBSIDIARY IMPOSED
PURSUANT TO AN AGREEMENT THAT HAS BEEN ENTERED INTO IN CONNECTION WITH THE
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS OF SUCH
SUBSIDIARY.


 


8.14.        LINES OF BUSINESS.  ENTER INTO ANY BUSINESS, EITHER DIRECTLY OR
THROUGH ANY SUBSIDIARY, EXCEPT FOR THOSE BUSINESSES IN WHICH THE BORROWERS AND
THEIR SUBSIDIARIES ARE ENGAGED ON THE DATE OF THIS AGREEMENT OR THAT ARE
REASONABLY RELATED THERETO AND BUSINESS UTILIZING THE SAME OR SIMILAR
TECHNOLOGY.


 


SECTION 9            EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:


 


(A)           THE BORROWERS SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR
REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR THE
BORROWERS SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR REIMBURSEMENT
OBLIGATION, OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, WITHIN FIVE DAYS AFTER ANY SUCH INTEREST OR OTHER AMOUNT BECOMES DUE
IN ACCORDANCE WITH THE TERMS HEREOF; OR


 


(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN
PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY
CERTIFICATE, DOCUMENT OR

 

69

--------------------------------------------------------------------------------


 


FINANCIAL OR OTHER STATEMENT FURNISHED BY IT AT ANY TIME UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT SHALL PROVE TO HAVE BEEN
INACCURATE IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE; OR


 


(C)           (I)  ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE
OF ANY AGREEMENT CONTAINED IN CLAUSE (I) OR (II) OF SECTION 7.4(A),
SECTION 7.7(A)(ONLY WITH RESPECT TO THE BORROWERS AND ANY ONE OR MORE LOAN
PARTIES THAT INDIVIDUALLY OR COLLECTIVELY AS A GROUP  CONSTITUTES A SIGNIFICANT
SUBSIDIARY (AS DEFINED IN RULE 1-02(W) OF REGULATION S-X PROMULGATED UNDER THE
EXCHANGE ACT)) OR SECTION 8 OF THIS AGREEMENT OR SECTIONS 5.5 AND 5.7(B) OF THE
GUARANTEE AND COLLATERAL AGREEMENT; OR


 


(D)           ANY BORROWER OR ANY ONE OR MORE LOAN PARTIES THAT INDIVIDUALLY OR
COLLECTIVELY AS A GROUP CONSTITUTES A SIGNIFICANT SUBSIDIARY OF TMP SHALL
DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT CONTAINED IN
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED IN PARAGRAPHS
(A) THROUGH (C) OF THIS SECTION), AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR
A PERIOD OF 30 DAYS AFTER NOTICE TO THE BORROWERS FROM THE ADMINISTRATIVE AGENT
OR ANY LENDERS; OR


 


(E)           ANY LOAN PARTY (I) DEFAULTS IN MAKING ANY PAYMENT OF ANY PRINCIPAL
OF ANY INDEBTEDNESS (INCLUDING ANY GUARANTEE OBLIGATION, BUT EXCLUDING THE
LOANS) ON THE SCHEDULED OR ORIGINAL DUE DATE WITH RESPECT THERETO; OR
(II) DEFAULTS IN MAKING ANY PAYMENT OF ANY INTEREST ON ANY SUCH INDEBTEDNESS
BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT
UNDER WHICH SUCH INDEBTEDNESS WAS CREATED; OR (III) DEFAULTS IN THE OBSERVANCE
OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH
INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT
OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE
HOLDER OR BENEFICIARY OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF
SUCH HOLDER OR BENEFICIARY) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED,
SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR TO BECOME
SUBJECT TO A MANDATORY OFFER TO PURCHASE BY THE OBLIGOR THEREUNDER OR (IN THE
CASE OF ANY SUCH INDEBTEDNESS CONSTITUTING A GUARANTEE OBLIGATION) TO BECOME
PAYABLE; PROVIDED, THAT A DEFAULT, EVENT OR CONDITION DESCRIBED IN CLAUSE (I),
(II) OR (III) OF THIS PARAGRAPH (E) SHALL NOT AT ANY TIME CONSTITUTE AN EVENT OF
DEFAULT UNLESS, AT SUCH TIME, ONE OR MORE DEFAULTS, EVENTS OR CONDITIONS OF THE
TYPE DESCRIBED IN CLAUSES (I), (II) AND (III) OF THIS PARAGRAPH (E) SHALL HAVE
OCCURRED AND BE CONTINUING WITH RESPECT TO INDEBTEDNESS THE OUTSTANDING
PRINCIPAL AMOUNT OF WHICH EXCEEDS IN THE AGGREGATE $5,000,000; OR


 


(F)            (I) ANY BORROWER OR ANY ONE OR MORE LOAN PARTIES THAT
INDIVIDUALLY OR COLLECTIVELY AS A GROUP CONSTITUTES A SIGNIFICANT SUBSIDIARY OF
TMP SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY EXISTING
OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN ORDER FOR
RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A BANKRUPT OR
INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, WINDING-UP,
LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT TO IT OR ITS
DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR
OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS
ASSETS, OR ANY BORROWER OR ANY ONE OR MORE LOAN PARTIES THAT INDIVIDUALLY OR
COLLECTIVELY AS A GROUP CONSTITUTES A SIGNIFICANT SUBSIDIARY OF TMP SHALL MAKE A
GENERAL

 

70

--------------------------------------------------------------------------------


 


ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED
AGAINST ANY BORROWER OR ANY ONE OR MORE LOAN PARTIES THAT INDIVIDUALLY OR
COLLECTIVELY AS A GROUP CONSTITUTES A SIGNIFICANT SUBSIDIARY OF TMP ANY CASE,
PROCEEDING OR OTHER ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE THAT
(A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR
APPOINTMENT OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD OF
60 DAYS; OR (III) THERE SHALL BE COMMENCED AGAINST ANY BORROWER OR ANY ONE OR
MORE LOAN PARTIES THAT INDIVIDUALLY OR COLLECTIVELY AS A GROUP CONSTITUTES A
SIGNIFICANT SUBSIDIARY OF TMP ANY CASE, PROCEEDING OR OTHER ACTION SEEKING
ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS
AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS THAT RESULTS IN THE ENTRY OF
AN ORDER FOR ANY SUCH RELIEF THAT SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR
STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR
(IV) ANY BORROWER OR ANY ONE OR MORE LOAN PARTIES THAT INDIVIDUALLY OR
COLLECTIVELY AS A GROUP CONSTITUTES A SIGNIFICANT SUBSIDIARY OF TMP SHALL TAKE
ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL OF, OR
ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II), OR (III) ABOVE;
OR (V) ANY BORROWER OR ANY ONE OR MORE LOAN PARTIES THAT INDIVIDUALLY OR
COLLECTIVELY AS A GROUP CONSTITUTES A SIGNIFICANT SUBSIDIARY OF TMP SHALL
GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY
TO, PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(G)           (I) ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS
DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN
(SUBJECT TO ERISA OR SECTION 4975 OF THE CODE) SPONSORED BY A BORROWER OR
COMMONLY CONTROLLED ENTITY, (II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS
DEFINED IN SECTION 302 OF ERISA), WHETHER OR NOT WAIVED, SHALL EXIST WITH
RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE PBGC OR A PLAN SHALL ARISE ON
THE ASSETS OF A BORROWER OR ANY COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE
EVENT SHALL OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A
TRUSTEE APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO
TERMINATE, ANY SINGLE EMPLOYER PLAN, WHICH REPORTABLE EVENT OR COMMENCEMENT OF
PROCEEDINGS OR APPOINTMENT OF A TRUSTEE IS, IN THE REASONABLE OPINION OF THE
REQUIRED LENDERS, LIKELY TO RESULT IN THE TERMINATION OF SUCH PLAN FOR PURPOSES
OF TITLE IV OF ERISA, (IV) ANY SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES
OF TITLE IV OF ERISA, (V) ANY BORROWER OR ANY COMMONLY CONTROLLED ENTITY SHALL,
OR IN THE REASONABLE OPINION OF THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY
LIABILITY IN CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR
REORGANIZATION OF, A MULTIEMPLOYER PLAN OR (VI) ANY OTHER SIMILAR EVENT OR
CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN; AND IN EACH CASE IN
CLAUSES (I) THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER
SUCH EVENTS OR CONDITIONS, IF ANY, COULD, IN THE REASONABLE JUDGMENT OF THE
REQUIRED LENDERS, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(H)           ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY LOAN
PARTY INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID OR FULLY COVERED BY
INSURANCE (SUBJECT TO APPLICABLE DEDUCTIBLES) AS TO WHICH THE RELEVANT INSURANCE
COMPANY HAS ACKNOWLEDGED COVERAGE) OF $5,000,000 OR MORE, AND ALL SUCH JUDGMENTS
OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING
APPEAL WITHIN 30 DAYS FROM THE ENTRY THEREOF; OR


 


(I)            ANY OF THE SECURITY DOCUMENTS SHALL CEASE, FOR ANY REASON, TO BE
IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY
SHALL SO ASSERT, OR ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS SHALL
CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY PURPORTED TO BE
CREATED THEREBY; OR

 

71

--------------------------------------------------------------------------------


 


(J)            THE GUARANTEE CONTAINED IN SECTION 2 OF THE GUARANTEE AND
COLLATERAL AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT
OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR


 


(K)           (I) ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN
SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)) SHALL BECOME, OR OBTAIN RIGHTS (WHETHER BY MEANS OR WARRANTS,
OPTIONS OR OTHERWISE) TO BECOME, THE “BENEFICIAL OWNER” (AS DEFINED IN
RULES 13(D)-3 AND 13(D)-5 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF TMP REPRESENTING 35% OR MORE OF THE COMBINED VOTING POWER OF TMP’S
THEN-OUTSTANDING VOTING SECURITIES; OR (II) THE BOARD OF DIRECTORS OF TMP SHALL
CEASE TO CONSIST OF A MAJORITY OF CONTINUING DIRECTORS;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrowers,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrowers,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrowers shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. 
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrowers hereunder and under the other Loan Documents shall
have been paid in full, the balance, if any, in such cash collateral account
shall be returned to the Borrowers (or such other Person as may be lawfully
entitled thereto).  Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.

 

72

--------------------------------------------------------------------------------


 


SECTION 10          THE AGENTS


 


10.1.        APPOINTMENT.  (A)  EACH LENDER HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS EACH AGENT AS THE AGENT OF SUCH LENDER UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AND EACH SUCH LENDER IRREVOCABLY AUTHORIZES SUCH AGENT, IN
SUCH CAPACITY, TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO EXERCISE SUCH POWERS AND PERFORM
SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO SUCH AGENT BY THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH OTHER POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
ELSEWHERE IN THIS AGREEMENT, NO AGENT SHALL HAVE ANY DUTIES OR RESPONSIBILITIES,
EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY
LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES,
OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR OTHERWISE EXIST AGAINST ANY AGENT.


 


(B)           THE ISSUING LENDER SHALL ACT ON BEHALF OF THE REVOLVING LENDERS
WITH RESPECT TO LETTERS OF CREDIT ISSUED UNDER THIS AGREEMENT AND THE DOCUMENTS
ASSOCIATED THEREWITH.  IT IS UNDERSTOOD AND AGREED THAT THE ISSUING LENDER
(I) SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (X) PROVIDED TO THE AGENT IN
THIS SECTION 10 WITH RESPECT TO ACTS TAKEN OR OMISSIONS SUFFERED BY THE ISSUING
LENDER AND LENDERS IN CONNECTION WITH LETTERS OF CREDIT AND FOREIGN CURRENCY
LOANS ISSUED OR MADE UNDER THIS AGREEMENT AND THE DOCUMENTS ASSOCIATED THEREWITH
AS FULLY AS IF THE TERM “AGENTS”, AS USED IN THIS SECTION 10, INCLUDED THE
ISSUING LENDER WITH RESPECT TO SUCH ACTS OR OMISSIONS AND (Y) AS ADDITIONALLY
PROVIDED IN THIS AGREEMENT AND (II) SHALL HAVE ALL OF THE BENEFITS OF THE
PROVISIONS OF SECTION 10.7 AS FULLY AS IF THE TERM “AGENT”, AS USED IN
SECTION 10.7, INCLUDED THE ISSUING LENDER.


 


10.2.        DELEGATION OF DUTIES.  EACH AGENT MAY EXECUTE ANY OF ITS DUTIES
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY OR THROUGH AGENTS OR
ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL
MATTERS PERTAINING TO SUCH DUTIES.  NO AGENT SHALL BE RESPONSIBLE FOR THE
NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH
REASONABLE CARE.


 


10.3.        EXCULPATORY PROVISIONS.  NEITHER ANY AGENT NOR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR
AFFILIATES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN OR OMITTED TO BE
TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARE FOUND BY
A FINAL AND NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM ITS OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT)
OR (II) RESPONSIBLE IN ANY MANNER TO ANY OF THE LENDERS FOR ANY RECITALS,
STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY ANY LOAN PARTY OR ANY OFFICER
THEREOF CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN ANY
CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN,
OR RECEIVED BY THE AGENTS UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR FOR THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS,
ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
FOR ANY FAILURE OF ANY LOAN PARTY A PARTY THERETO TO PERFORM ITS OBLIGATIONS
HEREUNDER OR THEREUNDER.  THE AGENTS SHALL NOT BE UNDER ANY OBLIGATION TO ANY
LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF
THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF ANY LOAN PARTY.

 

73

--------------------------------------------------------------------------------


 


10.4.        RELIANCE BY AGENT.  EACH AGENT SHALL BE ENTITLED TO RELY, AND SHALL
BE FULLY PROTECTED IN RELYING, UPON ANY INSTRUMENT, WRITING, RESOLUTION, NOTICE,
CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELECOPY, TELEX OR TELETYPE MESSAGE,
STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION REASONABLY BELIEVED BY IT TO
BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING
COUNSEL TO THE BORROWERS), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY
SUCH AGENT.  THE ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE OF ANY NOTE
AS THE OWNER THEREOF FOR ALL PURPOSES UNLESS A WRITTEN NOTICE OF ASSIGNMENT,
NEGOTIATION OR TRANSFER THEREOF SHALL HAVE BEEN FILED WITH THE ADMINISTRATIVE
AGENT.  EACH AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST
RECEIVE SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS (OR, IF SO SPECIFIED
BY THIS AGREEMENT, ALL LENDERS) AS IT DEEMS APPROPRIATE OR IT SHALL FIRST BE
INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND ALL LIABILITY AND
EXPENSE THAT MAY BE INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY
SUCH ACTION.  THE AGENTS SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN
ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS (OR, IF SO SPECIFIED BY THIS
AGREEMENT, ALL LENDERS), AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS AND ALL FUTURE HOLDERS OF
THE LOANS.


 


10.5.        NOTICE OF DEFAULT.  NO AGENT SHALL BE DEEMED TO HAVE KNOWLEDGE OR
NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER (EXCEPT A
PAYMENT DEFAULT) UNLESS SUCH AGENT HAS RECEIVED NOTICE FROM A LENDER OR THE
BORROWERS REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF
DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.”  IN THE EVENT
THAT THE ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE AGENT
SHALL GIVE NOTICE THEREOF TO THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL TAKE
SUCH ACTION WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL BE
REASONABLY DIRECTED BY THE REQUIRED LENDERS (OR, IF SO SPECIFIED BY THIS
AGREEMENT, ALL LENDERS OR ANY OTHER INSTRUCTING GROUP OF LENDERS SPECIFIED BY
THIS AGREEMENT); PROVIDED THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED SUCH DIRECTIONS, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT
TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST
INTERESTS OF THE LENDERS.


 


10.6.        NON-RELIANCE ON AGENTS AND OTHER LENDERS.  EACH LENDER EXPRESSLY
ACKNOWLEDGES THAT NEITHER THE AGENTS NOR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES HAVE MADE ANY
REPRESENTATIONS OR WARRANTIES TO IT AND THAT NO ACT BY ANY AGENT HEREAFTER
TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF A LOAN PARTY OR ANY AFFILIATE OF A
LOAN PARTY, SHALL BE DEEMED TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY ANY
AGENT TO ANY LENDER.  EACH LENDER REPRESENTS TO THE AGENTS THAT IT HAS,
INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR ANY OTHER LENDER, AND BASED
ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN
APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS, OPERATIONS, PROPERTY,
FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE LOAN PARTIES AND THEIR
AFFILIATES AND MADE ITS OWN DECISION TO MAKE ITS LOANS HEREUNDER AND ENTER INTO
THIS AGREEMENT.  EACH LENDER ALSO REPRESENTS THAT IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON ANY AGENT OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS
AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS
OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND TO MAKE SUCH
INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS,
OPERATIONS, PROPERTY,

 

74

--------------------------------------------------------------------------------


 


FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE LOAN PARTIES AND THEIR
AFFILIATES.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED
TO BE FURNISHED TO THE LENDERS BY THE ADMINISTRATIVE AGENT HEREUNDER, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY
LENDER WITH ANY CREDIT OR OTHER INFORMATION CONCERNING THE BUSINESS, OPERATIONS,
PROPERTY, CONDITION (FINANCIAL OR OTHERWISE), PROSPECTS OR CREDITWORTHINESS OF
ANY LOAN PARTY OR ANY AFFILIATE OF A LOAN PARTY THAT MAY COME INTO THE
POSSESSION OF THE ADMINISTRATIVE AGENT OR ANY OF ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS-IN-FACT OR AFFILIATES.


 


10.7.        INDEMNIFICATION.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, THE LENDERS AGREE TO INDEMNIFY EACH AGENT IN ITS
CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY THE BORROWERS AND WITHOUT
LIMITING THE OBLIGATION OF THE BORROWERS TO DO SO), RATABLY ACCORDING TO THEIR
RESPECTIVE AGGREGATE EXPOSURE PERCENTAGES IN EFFECT ON THE DATE ON WHICH
INDEMNIFICATION IS SOUGHT UNDER THIS SECTION (OR, IF INDEMNIFICATION IS SOUGHT
AFTER THE DATE UPON WHICH THE COMMITMENTS SHALL HAVE TERMINATED AND THE LOANS
SHALL HAVE BEEN PAID IN FULL, RATABLY IN ACCORDANCE WITH SUCH AGGREGATE EXPOSURE
PERCENTAGES IMMEDIATELY PRIOR TO SUCH DATE), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER THAT MAY AT ANY TIME
(WHETHER BEFORE OR AFTER THE PAYMENT OF THE LOANS) BE IMPOSED ON, INCURRED BY OR
ASSERTED AGAINST SUCH AGENT IN ANY WAY RELATING TO OR ARISING OUT OF, THE
COMMITMENTS, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY DOCUMENTS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT
UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT NO LENDER SHALL
BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS THAT ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE PAYMENT OF
THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER AND THE RESIGNATION OR
REPLACEMENT OF THE AGENT.


 


10.8.        AGENT IN ITS INDIVIDUAL CAPACITY.  AGENT AND ITS AFFILIATES MAY
MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS
WITH ANY LOAN PARTY AS THOUGH SUCH AGENT WERE NOT AN AGENT.  WITH RESPECT TO ITS
LOANS MADE OR RENEWED BY IT AND WITH RESPECT TO ANY LETTER OF CREDIT ISSUED OR
PARTICIPATED IN BY IT, EACH AGENT SHALL HAVE THE SAME RIGHTS AND POWERS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ANY LENDER AND MAY EXERCISE THE
SAME AS THOUGH IT WERE NOT AN AGENT, AND THE TERMS “LENDER” AND “LENDERS” SHALL
INCLUDE EACH AGENT IN ITS INDIVIDUAL CAPACITY.


 


10.9.        SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
RESIGN AS ADMINISTRATIVE AGENT UPON TEN DAYS’ NOTICE TO THE LENDERS AND THE
BORROWERS.  IF THE ADMINISTRATIVE AGENT SHALL RESIGN AS ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THEN THE REQUIRED LENDERS
SHALL APPOINT FROM AMONG THE LENDERS A SUCCESSOR AGENT FOR THE LENDERS, WHICH
SUCCESSOR AGENT SHALL BE SUBJECT TO APPROVAL BY THE BORROWERS (WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED AND SHALL NOT BE REQUIRED IF AN
EVENT OF DEFAULT EXISTS AND IS CONTINUING), WHEREUPON SUCH SUCCESSOR AGENT SHALL
SUCCEED TO THE RIGHTS, POWERS AND DUTIES OF THE ADMINISTRATIVE AGENT, AND THE
TERM “ADMINISTRATIVE AGENT” SHALL MEAN SUCH SUCCESSOR AGENT EFFECTIVE UPON SUCH
APPOINTMENT AND APPROVAL, AND THE FORMER ADMINISTRATIVE AGENT’S RIGHTS, POWERS
AND DUTIES AS ADMINISTRATIVE AGENT SHALL BE TERMINATED,

 

75

--------------------------------------------------------------------------------


 


WITHOUT ANY OTHER OR FURTHER ACT OR DEED ON THE PART OF SUCH FORMER
ADMINISTRATIVE AGENT OR ANY OF THE PARTIES TO THIS AGREEMENT OR ANY HOLDERS OF
THE LOANS.  IF NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS ADMINISTRATIVE
AGENT BY THE DATE THAT IS TEN DAYS FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S
NOTICE OF RESIGNATION, THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION SHALL
NEVERTHELESS THEREUPON BECOME EFFECTIVE AND THE LENDERS SHALL ASSUME AND PERFORM
ALL OF THE DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER UNTIL SUCH TIME, IF ANY,
AS THE REQUIRED LENDERS APPOINT A SUCCESSOR AGENT, WHICH AGENT SHALL BE (A) A
BANK ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF, SUBJECT TO SUPERVISION OR EXAMINATION BY FEDERAL OR STATE
AUTHORITY AND HAVING A TOTAL SHAREHOLDER EQUITY AGGREGATING AT LEAST
$1,000,000,000 AND (B) UNLESS AN EVENT OF DEFAULT UNDER SECTION 9(A) OR
SECTION 9(F) WITH RESPECT TO THE BORROWERS SHALL HAVE OCCURRED AND BE
CONTINUING, BE SUBJECT TO APPROVAL BY THE BORROWERS (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED).  THE SYNDICATION AGENT MAY, AT ANY TIME, BY
NOTICE TO THE LENDERS AND THE ADMINISTRATIVE AGENT, RESIGN AS SYNDICATION AGENT
HEREUNDER, WHEREUPON THE DUTIES, RIGHTS, OBLIGATIONS AND RESPONSIBILITIES OF THE
SYNDICATION AGENT HEREUNDER SHALL AUTOMATICALLY BE ASSUMED BY, AND INURE TO THE
BENEFIT OF, THE ADMINISTRATIVE AGENT, WITHOUT ANY FURTHER ACT BY THE SYNDICATION
AGENT, THE ADMINISTRATIVE AGENT OR ANY LENDER.  AFTER ANY RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION AS ADMINISTRATIVE AGENT, THE PROVISIONS OF
THIS SECTION 10 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO
BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 


10.10.      AGENT GENERALLY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO AGENT
SHALL HAVE ANY DUTIES OR RESPONSIBILITIES HEREUNDER IN ITS CAPACITY AS SUCH.


 


10.11.      THE DOCUMENTATION AGENT, SYNDICATION AGENT AND LEAD ARRANGER.  NONE
OF THE LENDERS OR OTHER PERSONS IDENTIFIED AS “THE DOCUMENTATION AGENT”, “THE
SYNDICATION AGENT” OR THE “LEAD ARRANGER”, IN THEIR CAPACITY AS SUCH, SHALL HAVE
ANY RIGHTS, POWERS, OBLIGATIONS, DUTIES OR RESPONSIBILITIES, AND SHALL INCUR NO
LIABILITY, UNDER THIS AGREEMENT AND OTHER LOAN DOCUMENTS OTHER THAN IN THE CASE
OF SUCH LENDERS, THOSE APPLICABLE TO ALL LENDERS AS SUCH.  WITHOUT LIMITING THE
FOREGOING, NONE OF THE LENDERS OR OTHER PERSONS SO IDENTIFIED SHALL HAVE OR BE
DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER.


 


SECTION 11          MISCELLANEOUS


 


11.1.        AMENDMENTS AND WAIVERS.  NEITHER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, NOR ANY TERMS HEREOF OR THEREOF MAY BE AMENDED, SUPPLEMENTED OR
MODIFIED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 11.1.  THE
REQUIRED LENDERS AND EACH LOAN PARTY TO THE RELEVANT LOAN DOCUMENT MAY, OR, WITH
THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND EACH
LOAN PARTY TO THE RELEVANT LOAN DOCUMENT MAY, FROM TIME TO TIME, (A) ENTER INTO
WRITTEN AMENDMENTS, CONSENTS, SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE
OTHER LOAN DOCUMENTS FOR THE PURPOSE OF ADDING ANY PROVISIONS TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR CHANGING IN ANY MANNER THE RIGHTS OF THE LENDERS
OR OF THE LOAN PARTIES HEREUNDER OR THEREUNDER OR (B) WAIVE, ON SUCH TERMS AND
CONDITIONS AS THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, MAY SPECIFY IN SUCH INSTRUMENT, ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR ANY DEFAULT OR EVENT OF DEFAULT AND ITS
CONSEQUENCES; PROVIDED, HOWEVER, THAT NO SUCH WAIVER AND NO SUCH AMENDMENT,
SUPPLEMENT OR MODIFICATION SHALL (I) FORGIVE THE PRINCIPAL AMOUNT OR EXTEND THE
FINAL SCHEDULED

 

76

--------------------------------------------------------------------------------


 


DATE OF MATURITY OF ANY LOAN OR REIMBURSEMENT OBLIGATION, REDUCE THE STATED RATE
OF ANY INTEREST OR FEE PAYABLE HEREUNDER (EXCEPT (X) IN CONNECTION WITH THE
WAIVER OF APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES, WHICH
WAIVER SHALL BE EFFECTIVE WITH THE CONSENT OF THE REQUIRED LENDERS AND (Y) THAT
ANY AMENDMENT OR MODIFICATION OF DEFINED TERMS USED IN THE FINANCIAL COVENANTS
IN THIS AGREEMENT SHALL NOT CONSTITUTE A REDUCTION IN THE RATE OF INTEREST OR
FEES FOR PURPOSES OF THIS CLAUSE (I)) OR EXTEND THE SCHEDULED DATE OF ANY
PAYMENT THEREOF, OR INCREASE THE AMOUNT OR EXTEND THE EXPIRATION DATE OF ANY
LENDER’S REVOLVING COMMITMENT, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF ALL
LENDERS; (II) ELIMINATE OR REDUCE THE VOTING RIGHTS OF ANY LENDER UNDER THIS
SECTION 11.1 WITHOUT THE WRITTEN CONSENT OF SUCH LENDER; (III) REDUCE ANY
PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS, CONSENT TO THE
ASSIGNMENT OR TRANSFER BY THE BORROWERS OF ANY OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, RELEASE ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL OR RELEASE ALL OR SUBSTANTIALLY ALL OF THE SUBSIDIARY
GUARANTORS FROM THEIR OBLIGATIONS UNDER THE GUARANTEE AND COLLATERAL AGREEMENT,
IN EACH CASE WITHOUT THE WRITTEN CONSENT OF ALL LENDERS; (IV) AMEND, MODIFY OR
WAIVE ANY PROVISION OF SECTIONS 2.15 THROUGH 2.16, 4.8 OR 11.17, OR ANY
PROVISION OF THIS AGREEMENT THAT REQUIRES THE CONSENT OF OR ACTION BY ALL THE
LENDERS, WITHOUT THE WRITTEN CONSENT OF ALL THE LENDERS; (VII) AMEND, MODIFY OR
WAIVE ANY PROVISION OF SECTION 11.1 WITHOUT THE WRITTEN CONSENT OF THE LENDERS;
(VIII) AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 2.3 OR 2.4 WITHOUT THE
WRITTEN CONSENT OF THE SWINGLINE LENDER; OR (IX) AMEND, MODIFY OR WAIVE ANY
PROVISION OF SECTIONS 2.7 TO 2.14 WITHOUT THE WRITTEN CONSENT OF EACH ISSUING
LENDER.  ANY SUCH WAIVER AND ANY SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION
SHALL APPLY EQUALLY TO EACH OF THE LENDERS AND SHALL BE BINDING UPON THE LOAN
PARTIES, THE LENDERS, THE AGENTS AND ALL FUTURE HOLDERS OF THE LOANS.  IN THE
CASE OF ANY WAIVER, THE LOAN PARTIES, THE LENDERS AND THE AGENTS SHALL BE
RESTORED TO THEIR FORMER POSITION AND RIGHTS HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS, AND ANY DEFAULT OR EVENT OF DEFAULT WAIVED SHALL BE DEEMED TO BE
CURED AND NOT CONTINUING; BUT NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR
OTHER DEFAULT OR EVENT OF DEFAULT, OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


 


11.2.        NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE
RESPECTIVE PARTIES HERETO TO BE EFFECTIVE SHALL BE IN WRITING (INCLUDING BY
TELECOPY), AND, UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN OR MADE WHEN DELIVERED, OR THREE BUSINESS DAYS AFTER BEING
DEPOSITED IN THE MAIL, POSTAGE PREPAID, OR, IN THE CASE OF TELECOPY NOTICE, WHEN
RECEIVED, ADDRESSED AS FOLLOWS IN THE CASE OF THE BORROWERS AND THE AGENTS, AND
AS SET FORTH IN AN ADMINISTRATIVE QUESTIONNAIRE DELIVERED TO THE ADMINISTRATIVE
AGENT IN THE CASE OF THE LENDERS, OR TO SUCH OTHER ADDRESS AS MAY BE HEREAFTER
NOTIFIED BY THE RESPECTIVE PARTIES HERETO (OR IN THE CASE OF THE LENDERS, TO THE
ADMINISTRATIVE AGENT AND TMP):

 

the Borrowers:

 

TMP Worldwide, Inc.

 

 

622 Third Avenue, 39th Floor

 

 

New York, New York 10017

 

 

Attention:  Myron Olesnyckyj

 

 

Telephone:  (212) 351-7000

 

 

Telecopy:    (917) 256-8526

 

 

 

 

 

TMP Worldwide Limited

 

 

Chancery House

 

77

--------------------------------------------------------------------------------


 

 

 

53-64 Chancery Lane

 

 

London, WC2A IQS

 

 

Attention:  Stephen Cooney

 

 

Telephone:  (44) 207 406 3505

 

 

Telecopy:    (44) 207 406 3501

 

 

 

 

 

Bartlett Scott Edgar Limited

 

 

Bartlett House

 

 

65-67 Wilson Street

 

 

London, EC2A 2LT

 

 

Attention:  Simon Dickerson

 

 

Telephone:  (44) 207 562 5780

 

 

Telecopy: (44) 207 562 5702

 

 

 

The Administrative Agent:

 

Fleet National Bank

 

 

1133 Avenue of the Americas

 

 

New York, NY 11217

 

 

Attention: Lung Huang

 

 

Telephone:  (212) 703-1574

 

 

Telecopy:  (212) 703-1598

 

 

 

(if to London Office)

 

Fleet National Bank

 

 

c/o FleetBoston Financial

 

 

39 Victoria Street,

 

 

London SW1H OED

 

 

Attention: Lisa Verdigi

 

 

Telephone: (44) 207 932 9305

 

 

Telecopy: (44) 207 932 9245

 

 

 

(with a copy to)

 

Fleet National Bank

 

 

1185 Avenue of the Americas

 

 

New York, NY 10036

 

 

Attention:  Thomas J. Levy

 

 

Telephone:  (212) 819-5751

 

 

Telecopy:  (212) 819-6166

 

 

 

The Syndication Agent:

 

The Royal Bank of Scotland plc

 

 

101 Park Avenue

 

 

New York, NY 10178

 

 

Attention: Shiela Shaw

 

 

Telecopy: (212) 401-1406

 

 

Telephone: (212) 401-1494

 

 

 

Issuing Lender:

 

As notified by such Issuing Lender to the Administrative Agent and the Borrowers

 

78

--------------------------------------------------------------------------------


 

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.


 


11.3.        NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO
DELAY IN EXERCISING, ON THE PART OF ANY AGENT OR ANY LENDER, ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS SHALL OPERATE AS
A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE
OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


 


11.4.        SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES MADE HEREUNDER, IN THE OTHER LOAN DOCUMENTS AND IN ANY DOCUMENT,
CERTIFICATE OR STATEMENT DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH
SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF THE
LOANS AND OTHER EXTENSIONS OF CREDIT HEREUNDER.


 


11.5.        PAYMENT OF EXPENSES AND TAXES.  TMP AGREES (A) TO PAY OR REIMBURSE
THE ADMINISTRATIVE AGENT ON DEMAND FOR ALL ITS REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THE ADMINISTRATION, DEVELOPMENT,
PREPARATION AND EXECUTION OF, AND ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO,
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN
CONNECTION HEREWITH OR THEREWITH, AND THE CONSUMMATION AND ADMINISTRATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT AND FILING AND RECORDING
FEES AND EXPENSES, WITH STATEMENTS WITH RESPECT TO THE FOREGOING TO BE SUBMITTED
TO TMP PRIOR TO THE CLOSING DATE (IN THE CASE OF AMOUNTS TO BE PAID ON THE
CLOSING DATE) AND FROM TIME TO TIME THEREAFTER ON A QUARTERLY BASIS OR SUCH
OTHER PERIODIC BASIS AS THE ADMINISTRATIVE AGENT SHALL DEEM APPROPRIATE, (B) TO
PAY OR REIMBURSE EACH LENDER AND AGENT FOR ALL ITS REASONABLE COSTS AND
REASONABLE EXPENSES INCURRED IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION
OF ANY RIGHTS UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER
DOCUMENTS, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL (INCLUDING
THE ALLOCATED FEES AND EXPENSES OF IN-HOUSE COUNSEL) TO EACH LENDER AND OF
COUNSEL TO SUCH AGENT, PROVIDED THAT, THE FEES AND DISBURSEMENTS OF COUNSEL TO
ANY SUCH LENDER SHALL ONLY BE PAID OR REIMBURSED TO THE EXTENT INCURRED IN
CONNECTION WITH A DEFAULT OR AN EVENT OF DEFAULT, (C) TO PAY, INDEMNIFY, AND
HOLD EACH LENDER AND AGENT HARMLESS FROM, ANY AND ALL RECORDING AND FILING FEES
AND ANY AND ALL LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN
PAYING, STAMP, EXCISE AND OTHER SIMILAR TAXES, IF ANY, THAT MAY BE PAYABLE OR
DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF, OR
CONSUMMATION OR ADMINISTRATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY, OR
ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF, OR ANY WAIVER OR CONSENT UNDER OR
IN RESPECT OF, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER
DOCUMENTS, (D) TO PAY OR REIMBURSE THE ISSUING LENDER AND EACH LENDER FOR ALL
ITS REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
CONVERSION OF ANY LETTER OF CREDIT DENOMINATED IN A FOREIGN CURRENCY OR ANY
FOREIGN CURRENCY PURSUANT TO THE TERMS OF THIS AGREEMENT, AND (E) TO PAY,
INDEMNIFY, AND HOLD EACH LENDER AND AGENT AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AFFILIATES, AGENTS, TRUSTEES, ADVISORS AND CONTROLLING
PERSONS (EACH, AN “INDEMNITEE”) HARMLESS FROM AND AGAINST ANY AND ALL OTHER
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT
TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS

 

79

--------------------------------------------------------------------------------


 


AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, INCLUDING ANY
OF THE FOREGOING RELATING TO THE USE OF PROCEEDS OF THE LOANS OR THE VIOLATION
OF, NONCOMPLIANCE WITH OR LIABILITY UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO
THE OPERATIONS OF ANY BORROWER OR ANY OF THE PROPERTIES AND THE REASONABLE FEES
AND EXPENSES OF LEGAL COUNSEL IN CONNECTION WITH CLAIMS, ACTIONS OR PROCEEDINGS
BY ANY INDEMNITEE AGAINST ANY LOAN PARTY UNDER ANY LOAN DOCUMENT (ALL THE
FOREGOING IN THIS CLAUSE (E), COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”),
PROVIDED, THAT TMP SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNITEE WITH
RESPECT TO INDEMNIFIED LIABILITIES OF SUCH INDEMNITEE TO THE EXTENT SUCH
INDEMNIFIED LIABILITIES ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  WITHOUT LIMITING THE FOREGOING, AND TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AGREES NOT TO ASSERT AND
TO CAUSE ITS SUBSIDIARIES NOT TO ASSERT, AND HEREBY WAIVES AND AGREES TO CAUSE
ITS SUBSIDIARIES TO WAIVE, ALL RIGHTS FOR CONTRIBUTION OR ANY OTHER RIGHTS OF
RECOVERY WITH RESPECT TO ALL CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE, UNDER OR
RELATED TO ENVIRONMENTAL LAWS, THAT ANY OF THEM MAY HAVE BY STATUTE OR OTHERWISE
AGAINST ANY INDEMNITEE, EXCEPT TO THE EXTENT RESULTING FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  ALL AMOUNTS DUE UNDER THIS
SECTION 11.5 SHALL BE PAYABLE NOT LATER THAN TWENTY DAYS AFTER WRITTEN DEMAND
THEREFOR.  STATEMENTS PAYABLE BY TMP PURSUANT TO THIS SECTION 11.5 SHALL BE
SUBMITTED TO DAVID TRAPANI (TELEPHONE NO. 212-351-7106) (TELECOPY
NO. 917-256-8506), AT THE ADDRESS OF TMP SET FORTH IN SECTION 11.2, OR TO SUCH
OTHER PERSON OR ADDRESS AS MAY BE HEREAFTER DESIGNATED BY TMP IN A WRITTEN
NOTICE TO THE ADMINISTRATIVE AGENT.  THE AGREEMENTS IN THIS SECTION 11.5 SHALL
SURVIVE REPAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


11.6.        SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS.  (A)  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE ISSUING LENDER THAT ISSUES ANY LETTER OF
CREDIT), EXCEPT THAT (I) THE BORROWERS MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER BY THE BORROWERS WITHOUT SUCH
CONSENT SHALL BE NULL AND VOID) AND (II) NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS
SECTION.


 


(B)           (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (II) BELOW,
ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (EACH, AN “ASSIGNEE”) ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) OF:

 

(A)          THE BORROWERS, PROVIDED THAT, NO CONSENT OF THE BORROWERS SHALL BE
REQUIRED FOR (X) ANY ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR AN
APPROVED FUND (AS DEFINED BELOW), OR (Y) ANY ASSIGNMENT OF THE REVOLVING
COMMITMENTS, REVOLVING LOANS IF AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING;

 

(B)           THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT TO AN ASSIGNEE THAT IS
A LENDER IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT, EXCEPT IN THE
CASE OF AN ASSIGNMENT OF A

 

80

--------------------------------------------------------------------------------


 

REVOLVING COMMITMENT TO AN ASSIGNEE THAT DOES NOT ALREADY HAVE A REVOLVING
COMMITMENT; AND

 

(C)           IN THE CASE OF ANY ASSIGNMENT OF A REVOLVING COMMITMENT, EACH
ISSUING LENDER AND THE SWINGLINE LENDER; AND

 

in the case of all such assignments, subject to notice to the Administrative
Agent.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S COMMITMENTS OR LOANS UNDER ANY FACILITY, THE AMOUNT OF
THE COMMITMENTS OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000 UNLESS EACH BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENT,
PROVIDED THAT (1) NO SUCH CONSENT OF THE BORROWERS SHALL BE REQUIRED IF AN EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (2) SUCH AMOUNTS SHALL BE
AGGREGATED IN RESPECT OF EACH LENDER AND ITS AFFILIATES OR APPROVED FUNDS, IF
ANY;

 

(B)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500 (TREATING SIMULTANEOUS ASSIGNMENTS BY A LENDER TO
TWO OR MORE APPROVED FUNDS OF SUCH LENDER AS A SINGLE ASSIGNMENT);

 

(C)           THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE; AND

 

(D)          IN THE CASE OF AN ASSIGNMENT BY A LENDER TO A CLO (AS DEFINED
BELOW) MANAGED OR ADMINISTERED BY SUCH LENDER OR AN AFFILIATE OF SUCH LENDER,
THE ASSIGNING LENDER SHALL RETAIN THE SOLE RIGHT TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, PROVIDED THAT THE ASSIGNMENT AND ASSUMPTION BETWEEN SUCH LENDER AND
SUCH CLO MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF SUCH CLO,
AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT (1) REQUIRES THE CONSENT OF
EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO THE PROVISO TO THE SECOND
SENTENCE OF SECTION 12.1 AND (2) DIRECTLY AFFECTS SUCH CLO.

 

For the purposes of this Section 11.6, the terms “Approved Fund” and “CLO” have
the following meanings:

 

“Approved Fund” means (a) with respect to any Lender, a CLO managed by such
Lender or an Affiliate of such Lender and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an affiliate of such
investment advisor.

 

81

--------------------------------------------------------------------------------


 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an affiliate of such Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) BELOW, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SECTIONS 4.9, 4.10, 4.11 AND 11.5 RELATING TO THE PERIOD DURING WHICH IT WAS A
LENDER).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 11.6 SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWERS, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT
AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNT OF
THE LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING LENDER AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER) AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B)
OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


 


(C)           (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWERS OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS AND THE
LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS
AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWERS, THE AGENTS, THE ISSUING LENDER AND THE OTHER LENDERS
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY

 

82

--------------------------------------------------------------------------------


 


AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED
THAT SUCH AGREEMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT
OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER THAT
(1) REQUIRES THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO
THE PROVISO TO THE SECOND SENTENCE OF SECTION 11.1 AND (2) DIRECTLY AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, EACH BORROWER AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 4.9, 4.10
AND 4.11 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST
BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT
PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 12.7(B) AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT SHALL BE
SUBJECT TO SECTION 12.7(A) AS THOUGH IT WERE A LENDER.

 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 4.9, 4.10 OR 4.11 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH EACH BORROWER’S PRIOR WRITTEN CONSENT.  ANY PARTICIPANT THAT IS A NON-U.S.
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 5.10 UNLESS SUCH
PARTICIPANT COMPLIES WITH SECTION 5.10(D).


 


(D)           ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWERS OR THE
ADMINISTRATIVE AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.  IN
THE CASE OF ANY LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS, SUCH LENDER
MAY, WITHOUT THE CONSENT OF THE BORROWERS OR THE ADMINISTRATIVE AGENT, ASSIGN OR
PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT, INCLUDING THE
NOTES OR ANY OTHER INSTRUMENT EVIDENCING ITS RIGHTS AS A LENDER UNDER THIS
AGREEMENT, TO ANY HOLDER OR, TRUSTEE FOR, OR ANY OTHER REPRESENTATIVE OF HOLDERS
OF, OBLIGATIONS OWED OR SECURITIES ISSUED, BY SUCH FUND, AS SECURITY FOR SUCH
OBLIGATIONS OR SECURITIES; PROVIDED THAT ANY FORECLOSURE OR SIMILAR ACTION BY
SUCH TRUSTEE OR REPRESENTATIVE SHALL BE SUBJECT TO THE PROVISIONS OF THIS
SECTION CONCERNING ASSIGNMENTS.


 


(E)           EACH BORROWER, UPON RECEIPT OF WRITTEN NOTICE FROM THE RELEVANT
LENDER, AGREES TO ISSUE NOTES TO ANY LENDER REQUIRING NOTES TO FACILITATE
TRANSACTIONS OF THE TYPE DESCRIBED IN PARAGRAPH (D) ABOVE.


 


(F)            NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY
OR ALL OF THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER
WITHOUT THE CONSENT OF THE BORROWERS OR THE ADMINISTRATIVE AGENT AND WITHOUT
REGARD TO THE LIMITATIONS SET FORTH IN SECTION 11.6(B).  EACH BORROWER, EACH
LENDER AND THE AGENTS HEREBY CONFIRM THAT IT WILL NOT INSTITUTE AGAINST A
CONDUIT LENDER OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST A CONDUIT LENDER
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION
PROCEEDING UNDER ANY STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR AND ONE DAY
AFTER THE PAYMENT IN FULL OF THE LATEST MATURING COMMERCIAL PAPER NOTE ISSUED BY
SUCH CONDUIT LENDER; PROVIDED, HOWEVER, THAT EACH LENDER DESIGNATING ANY CONDUIT
LENDER HEREBY AGREES TO INDEMNIFY, SAVE AND HOLD HARMLESS

 

83

--------------------------------------------------------------------------------


 


EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE ARISING OUT OF ITS
INABILITY TO INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT LENDER DURING SUCH
PERIOD OF FORBEARANCE.


 


11.7.        ADJUSTMENTS; SET-OFF.  (A)  EXCEPT TO THE EXTENT THAT THIS
AGREEMENT EXPRESSLY PROVIDES FOR PAYMENTS TO BE ALLOCATED TO A PARTICULAR LENDER
OR TO THE LENDERS UNDER A PARTICULAR FACILITY, IF ANY LENDER (A “BENEFITED
LENDER”) SHALL, AT ANY TIME AFTER THE LOANS AND OTHER AMOUNTS PAYABLE HEREUNDER
SHALL IMMEDIATELY BECOME DUE AND PAYABLE PURSUANT TO SECTION 9, RECEIVE ANY
PAYMENT OF ALL OR PART OF THE OBLIGATIONS OWING TO IT, OR RECEIVE ANY COLLATERAL
IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT
TO EVENTS OR PROCEEDINGS OF THE NATURE REFERRED TO IN SECTION 9(F), OR
OTHERWISE), IN A GREATER PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL
RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT OF THE OBLIGATIONS OWING TO
SUCH OTHER LENDER, SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE OTHER
LENDERS A PARTICIPATING INTEREST IN SUCH PORTION OF THE OBLIGATIONS OWING TO
EACH SUCH OTHER LENDER, OR SHALL PROVIDE SUCH OTHER LENDERS WITH THE BENEFITS OF
ANY SUCH COLLATERAL, AS SHALL BE NECESSARY TO CAUSE SUCH BENEFITED LENDER TO
SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL RATABLY WITH EACH OF THE
LENDERS; PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR
BENEFITS IS THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL
BE RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT OF
SUCH RECOVERY, BUT WITHOUT INTEREST.


 


(B)           IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY
LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO TMP, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY TMP TO THE EXTENT PERMITTED BY APPLICABLE LAW,
UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY TMP HEREUNDER (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), TO SET OFF AND APPROPRIATE AND APPLY
AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR
CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR
CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR
ANY BRANCH OR AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF TMP.  EACH
LENDER AGREES PROMPTLY TO NOTIFY TMP AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH
SETOFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE
SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 


11.8.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS AGREEMENT BY
FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.  A SET OF THE COPIES OF THIS AGREEMENT SIGNED BY ALL THE
PARTIES SHALL BE LODGED WITH EACH BORROWER AND THE ADMINISTRATIVE AGENT.


 


11.9.        SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


11.10.      INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
INTENDED BY THE PARTIES AS THE FINAL, COMPLETE AND EXCLUSIVE STATEMENT OF THE
TRANSACTIONS EVIDENCED BY THIS

 

84

--------------------------------------------------------------------------------


 


AGREEMENT.  ALL PRIOR OR CONTEMPORANEOUS PROMISES, AGREEMENTS, AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, ARE DEEMED TO BE SUPERCEDED BY THIS
AGREEMENT, AND NO PARTY IS RELYING ON ANY PROMISE, AGREEMENT OR UNDERSTANDING
NOT SET FORTH IN THIS AGREEMENT.


 


11.11.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


11.12.      SUBMISSION TO JURISDICTION; WAIVERS.  EACH BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:


 


(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;


 


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


 


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO EACH BORROWER AT
ITS ADDRESS SET FORTH IN SECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 


11.13.      ACKNOWLEDGMENTS.  EACH BORROWER HEREBY ACKNOWLEDGES THAT:


 


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(B)           NO AGENT OR LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO
THE BORROWERS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE AGENTS AND LENDERS, ON
ONE HAND, AND THE BORROWERS, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

 

85

--------------------------------------------------------------------------------


 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE BORROWERS AND THE LENDERS.


 


11.14.      RELEASES OF GUARANTEES AND LIENS.  (A)  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE
AGENT IS HEREBY IRREVOCABLY AUTHORIZED BY EACH LENDER (WITHOUT REQUIREMENT OF
NOTICE TO OR CONSENT OF ANY LENDER EXCEPT AS EXPRESSLY REQUIRED BY SECTION 11.1)
TO TAKE ANY ACTION REQUESTED BY THE BORROWERS HAVING THE EFFECT OF RELEASING ANY
COLLATERAL OR GUARANTEE OBLIGATIONS (I) TO THE EXTENT NECESSARY TO PERMIT
CONSUMMATION OF ANY TRANSACTION NOT PROHIBITED BY ANY LOAN DOCUMENT OR THAT HAS
BEEN CONSENTED TO IN ACCORDANCE WITH SECTION 11.1 OR (II) UNDER THE
CIRCUMSTANCES DESCRIBED IN PARAGRAPH (B) BELOW.


 


(B)           AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT OBLIGATIONS AND THE
OTHER OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN OBLIGATIONS UNDER OR IN
RESPECT OF HEDGE AGREEMENTS) SHALL HAVE BEEN PAID IN FULL, THE COMMITMENTS HAVE
BEEN TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING, THE COLLATERAL
SHALL BE RELEASED FROM THE LIENS CREATED BY THE SECURITY DOCUMENTS, AND THE
SECURITY DOCUMENTS AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO
SURVIVE SUCH TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH LOAN PARTY UNDER
THE SECURITY DOCUMENTS SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT
OR PERFORMANCE OF ANY ACT BY ANY PERSON.


 


11.15.      CONFIDENTIALITY.  EACH AGENT AND EACH LENDER AGREES TO KEEP
CONFIDENTIAL ALL NON-PUBLIC INFORMATION PROVIDED TO IT BY ANY LOAN PARTY
PURSUANT TO THIS AGREEMENT THAT IS DESIGNATED BY SUCH LOAN PARTY AS
CONFIDENTIAL; PROVIDED THAT NOTHING HEREIN SHALL PREVENT ANY AGENT OR ANY LENDER
FROM DISCLOSING ANY SUCH INFORMATION (A) TO ANY AGENT, ANY OTHER LENDER OR ANY
LENDER AFFILIATE, (B) SUBJECT TO AN AGREEMENT TO COMPLY WITH THE PROVISIONS OF
THIS SECTION, TO ANY ACTUAL OR PROSPECTIVE TRANSFEREE OR ANY DIRECT OR INDIRECT
COUNTERPARTY TO ANY HEDGE AGREEMENT (OR ANY PROFESSIONAL ADVISOR TO SUCH
COUNTERPARTY), (C) TO ITS EMPLOYEES, DIRECTORS, AGENTS, ATTORNEYS, ACCOUNTANTS
AND OTHER PROFESSIONAL ADVISORS OR THOSE OF ANY OF ITS AFFILIATES, (D) UPON THE
REQUEST OR DEMAND OF ANY GOVERNMENTAL AUTHORITY, (E) IN RESPONSE TO ANY ORDER OF
ANY COURT OR OTHER GOVERNMENTAL AUTHORITY OR AS MAY OTHERWISE BE REQUIRED
PURSUANT TO ANY REQUIREMENT OF LAW, (F) IF REQUESTED OR REQUIRED TO DO SO IN
CONNECTION WITH ANY LITIGATION OR SIMILAR PROCEEDING, (G) THAT HAS BEEN PUBLICLY
DISCLOSED, (H) TO THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY
SIMILAR ORGANIZATION OR ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES
ACCESS TO INFORMATION ABOUT A LENDER’S INVESTMENT PORTFOLIO IN CONNECTION WITH
RATINGS ISSUED WITH RESPECT TO SUCH LENDER, (I) IN CONNECTION WITH THE EXERCISE
OF ANY REMEDY HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (J) WITH RESPECT TO
THE “TAX TREATMENT” AND “TAX STRUCTURE” (IN EACH CASE, WITHIN THE MEANING OF
TREASURY REGULATION SECTION 1.6011-4) OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT
ARE PROVIDED TO THE LENDERS RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE;
PROVIDED THAT WITH RESPECT TO ANY DOCUMENT OR SIMILAR ITEM THAT IN EITHER CASE
CONTAINS INFORMATION CONCERNING THE TAX TREATMENT OR TAX STRUCTURE OF THE
TRANSACTION AS WELL AS OTHER INFORMATION, THIS SUBSECTION (J) SHALL ONLY APPLY
TO SUCH PORTIONS OF THIS AGREEMENT OR SIMILAR ITEM THAT RELATE TO THE TAX
TREATMENT OR TAX STRUCTURE OF THE LOANS AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

86

--------------------------------------------------------------------------------


 


11.16.      WAIVERS OF JURY TRIAL.  EACH BORROWER, THE AGENTS AND EACH LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING,
WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR
ACTIONS OF THE LENDERS AND THE AGENTS RELATING TO THE ADMINISTRATION OF THE
LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH BORROWER
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, ACTUAL DAMAGES. EACH BORROWER CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE ADMINISTRATIVE AGENT HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY LENDER OR THE ADMINISTRATIVE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR EACH LENDER AND THE
ADMINISTRATIVE AGENT TO ACCEPT THIS AGREEMENT AND MAKE THE LOANS.


 


11.17.      ADDITION OF FOREIGN SUBSIDIARIES AS BORROWERS.  NOTWITHSTANDING
SECTION 11.1 HEREIN, NO FOREIGN SUBSIDIARY MAY BE ADDED AS A BORROWER TO THIS
AGREEMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER AND THE ADMINISTRATIVE
AGENT.


 


11.18.      CONVERSION OF CURRENCIES.  (A)  IF, FOR THE PURPOSE OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM OWING HEREUNDER IN ONE
CURRENCY INTO ANOTHER CURRENCY, EACH PARTY HERETO AGREES, TO THE FULLEST EXTENT
THAT IT MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT
WHICH, IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT
JURISDICTION, THE FIRST CURRENCY COULD BE PURCHASED WITH SUCH OTHER CURRENCY ON
THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.


 


(B)           THE OBLIGATIONS OF THE BORROWERS IN RESPECT OF ANY SUM DUE TO ANY
PARTY HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE
CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE
HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, EACH BORROWER AGREES, AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE

 

87

--------------------------------------------------------------------------------


 


APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE OBLIGATIONS OF THE BORROWERS
CONTAINED IN THIS SECTION 11.18 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER.


 


11.19.      INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


 


11.20.      BORROWINGS BY THE UK BORROWERS.  (A)  NO UK BORROWER MAY BORROW OR
REQUEST ANY BORROWINGS UNDER THIS AGREEMENT AND NO LENDER SHALL MAKE LOANS TO
ANY UK BORROWER UNDER THIS AGREEMENT, UNTIL SUCH DATE AS (I) THE UK BORROWERS
SHALL HAVE RECEIVED CONFIRMATION AND/OR NECESSARY APPROVAL FROM THE UK INLAND
REVENUE (THE “INLAND APPROVAL”) IN RESPECT TO PROPOSED LOANS FROM EACH OF
LASALLE BANK NATIONAL ASSOCIATION AND FIFTH THIRD BANK (EACH A “NON-UK
QUALIFYING BANK”, COLLECTIVELY THE “NON-UK QUALIFYING BANKS”) IN ORDER TO
ESTABLISH SUCH NON-UK QUALIFYING BANK’S ENTITLEMENT TO RECEIVE PAYMENTS MADE BY
THE UK BORROWERS, MAKE LOANS TO THE UK BORROWERS UNDER THIS AGREEMENT, AND FOR
THE UK BORROWERS TO MAKE PAYMENTS, AND TO BORROW MONEY, IN EACH CASE, UNDER THIS
AGREEMENT, WITHOUT DEDUCTION OR WITHHOLDING OF APPLICABLE UNITED KINGDOM
WITHHOLDING TAXES, OR (II) THIS AGREEMENT SHALL HAVE BEEN AMENDED AND/OR AMENDED
AND RESTATED, SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED BELOW, TO CREATE A
UK BORROWING SUBFACILITY (AS DEFINED BELOW).  WITHIN 30 DAYS AFTER THE CLOSING
DATE (THE “FILING DATE”), EACH NON-UK QUALIFYING BANK SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO MAKE ALL APPLICABLE FILINGS WITH THE US INTERNAL REVENUE
SERVICE AND THAT WILL PERMIT EACH UK BORROWER TO BORROW AND MAKE PAYMENTS UNDER
THIS AGREEMENT, AND FOR EACH NON-UK QUALIFYING BANK TO RECEIVE PAYMENTS AND TO
MAKE LOANS HEREUNDER, WITHOUT DEDUCTION OR WITHHOLDING OF APPLICABLE UNITED
KINGDOM WITHHOLDING TAXES.


 


(B)           IF THE UK BORROWERS DO NOT RECEIVE THE INLAND APPROVAL WITHIN 45
DAYS FROM THE FILING DATE, UPON THE REQUEST OF TMP, EACH LENDER, THE AGENTS, AND
EACH BORROWER HEREBY AGREE TO ENTER INTO A WRITTEN AMENDMENT AND/OR AMENDMENT
AND RESTATEMENT OF THIS AGREEMENT, AMONG OTHER THINGS, TO (I) CREATE A SEPARATE
SUBFACILITY UNDER WHICH ONLY EACH OF BARCLAYS BANK PLC, FLEET NATIONAL BANK, AND
THE ROYAL BANK OF SCOTLAND PLC (EACH A “UK QUALIFYING BANK, COLLECTIVELY, THE
“UK QUALIFYING BANKS”) CAN MAKE LOANS, AND THE UK BORROWERS CAN REQUEST
BORROWINGS, AND (II) PERMIT ANY UK QUALIFYING BANK TO (A) ACT AS A FRONTING BANK
(THE “FRONTING BANK”), IN SUCH BANK’S SOLE DISCRETION, FOR THE NON-UK QUALIFYING
BANKS AND TO MAKE LOANS TO THE UK BORROWERS SUBJECT TO FRONTING FEES AND CHARGES
PAYABLE BY THE UK BORROWERS, AND (B) FOR THE FRONTING BANK TO SELL, AND FOR EACH
NON-UK QUALIFYING BANK TO PURCHASE, PARTICIPATIONS IN SUCH SUBFACILITY (THE “UK
BORROWING SUBFACILITY”).

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

TMP WORLDWIDE INC., as Borrower

 

 

 

By:

 

/s/ David Trapani

 

 

 

Name:

David Trapani

 

 

Title:

Treasurer

 

 

 

TMP WORLDWIDE LIMITED, as Borrower and
UK Borrower

 

 

 

By:

 

/s/ Stephen Cooney

 

 

 

Name:

Stephen Cooneyni

 

 

Title:

Director

 

 

 

BARTLETT SCOTT EDGAR LIMITED, as
Borrower and UK Borrower

 

 

 

By:

 

/s/ David Moffat

 

 

 

Name:

David Moffat

 

 

Title:

Director

 

89

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK, as Administrative
Agent and as a Lender

 

 

 

By:

 

/s/ Thomas J. Levy

 

 

 

Name:

Thomas J. Levy

 

 

Title:

Senior Vice President

 

90

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc, as
Syndication Agent and as a Lender

 

 

 

By:

 

/s/ Julian Dakin

 

 

 

Name:

Julian Dakin

 

 

Title:

Senior Vice President

 

91

--------------------------------------------------------------------------------


 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Documentation Agent and as a Lender

 

 

 

By:

 

/s/ Anthony M. Buehler

 

 

 

Name:

Anthony M. Buehler

 

 

Title:

Vice President

 

92

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Lender

 

 

 

By:

 

/s/ Vincent Muldoon

 

 

 

Name:

Vincent Muldoon

 

 

Title:

Relationship Director

 

93

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as Lender

 

 

 

By:

 

/s/ Ann Pierson

 

 

 

Name:

Ann Pierson

 

 

Title:

Corporate Banking Officer

 

94

--------------------------------------------------------------------------------


 

Annex A

 

PRICING GRID FOR LOANS

 

Pricing Level

 

Applicable Margin for
Eurocurrency Loans

 

Applicable Margin for
Alt. Base Rate Loans

 

Commitment Fee Rate

 

I

 

1.50

%

0.00

%

.300

%

II

 

1.75

%

0.125

%

.375

%

III

 

2.00

%

0.250

%

.375

%

IV

 

2.25

%

0.500

%

.500

%

 

The Applicable Margin for Revolving Loans, Foreign Currency Loans, UK Foreign
Currency Loans and Swingline Loans and the Commitment Fee Rate shall be
adjusted, on and after the first Adjustment Date (as defined below), based on
changes in the Consolidated Leverage Ratio, with such adjustments to become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which the relevant financial statements are delivered to the Lenders
pursuant to Section 7.1 and to remain in effect until the next adjustment to be
effected pursuant to this paragraph.  If any financial statements referred to
above are not delivered within the time periods specified in Section 7.1, then,
until the date that is three Business Days after the date on which such
financial statements are delivered, the highest rate set forth in each column of
the Pricing Grid shall apply.  On each Adjustment Date, the Applicable Margin
for Revolving Loans, Foreign Currency Loans, UK Foreign Currency Loans and
Swingline Loans and the Commitment Fee Rate shall be adjusted to be equal to the
Applicable Margins and Commitment Fee Rate opposite the Pricing Level determined
to exist on such Adjustment Date from the financial statements relating to such
Adjustment Date.

 

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

 

“Pricing Level I”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 0.75 to 1.00.

 

“Pricing Level II”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 1.25 to 1.00 but greater
than or equal to 0.75 to 1.00.

 

“Pricing Level III”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than 1.75 to 1.00 but greater
than or equal to 1.25 to 1.00.

 

“Pricing Level IV”  shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is greater than or equal to 1.75 to 1.00.

 

Notwithstanding the foregoing, the Applicable Margin shall be at “Pricing Level
III” until the Administrative Agent receives compliance reporting for TMP’s
quarter ending March 31, 2004.

 

95

--------------------------------------------------------------------------------
